 



EXHIBIT 10.1

       
 
   

AMENDED AND RESTATED CREDIT AGREEMENT
among
TRIZEC HOLDINGS OPERATING LLC,
as BORROWER,
TRIZEC PROPERTIES, INC.,
VARIOUS LENDERS, and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
Dated as of October 31, 2005
 
DEUTSCHE BANK SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as CO-LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS,
BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,
THE BANK OF NOVA SCOTIA, BANK OF MONTREAL and
JPMORGAN CHASE BANK, N.A.,
as CO-DOCUMENTATION AGENTS,
and
ING REAL ESTATE FINANCE (USA) LLC,
AS SENIOR MANAGING AGENT,
and
WELLS FARGO BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES,
EUROHYPO AG, NEW YORK BRANCH,
LASALLE BANK NATIONAL ASSOCIATION,
US BANK NATIONAL ASSOCIATION and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as MANAGING AGENTS

       
 
   

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Amount and Terms of Credit
    1  
 
       
1.01 Commitments to Extend Loans
    1  
1.02 Minimum Amount of Each Borrowing
    4  
1.03 Notice of Borrowing
    5  
1.04 Competitive Bid Borrowings
    6  
1.05 Disbursement of Funds
    8  
1.06 Notes
    9  
1.07 Conversions
    10  
1.08 Pro Rata Borrowings
    11  
1.09 Interest
    11  
1.10 Interest Periods
    12  
1.11 Increased Costs, Illegality, etc
    13  
1.12 Compensation
    15  
1.13 Lending Offices
    15  
1.14 Requested Designation of other Lending Offices
    15  
1.15 Replacement of Lenders
    16  
1.16 Additional Commitments
    17  
1.17 Maturity Date Extension
    18  
 
       
SECTION 2. Letters of Credit
    18  
 
       
2.01 Letters of Credit
    18  
2.02 Maximum Letter of Credit Outstandings; Final Maturities
    20  
2.03 Letter of Credit Requests; Minimum Stated Amount
    20  
2.04 Letter of Credit Participations
    21  
2.05 Agreement to Repay Letter of Credit Drawings
    23  
2.06 Increased Costs
    24  
 
       
SECTION 3. Commitment Commission; Other Fees; Reductions of Commitments
    25  
 
       
3.01 Fees
    25  
3.02 Voluntary Termination of Unutilized Commitments
    26  
3.03 Mandatory Reduction of Commitments
    27  
 
       
SECTION 4. Prepayments; Payments; Taxes
    27  
 
       
4.01 Voluntary Prepayments
    27  
4.02 Mandatory Repayments
    28  
4.03 Method and Place of Payment
    29  
4.04 Net Payments
    30  
 
       
SECTION 5. Conditions Precedent to the Effective Date
    32  
 
       
5.01 Execution of Agreement; Notes
    32  
5.02 Opinion of Counsel
    32  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.03 Corporate Documents; Proceedings; etc.
    32  
5.04 Adverse Change, etc.
    33  
5.05 Litigation
    33  
5.06 Financial Statements
    33  
5.07 Subsidiaries Guaranty
    33  
5.08 Solvency Certificate
    33  
5.09 Borrowing Base Certificate
    33  
5.10 Subordination Agreement
    33  
5.11 Fees etc.
    34  
5.12 Refinancing
    34  
 
       
SECTION 6. Conditions Precedent to All Credit Events
    34  
 
       
6.01 Effective Date
    34  
6.02 No Default; Representations and Warranties
    34  
6.03 Notice of Borrowing; Letter of Credit Request
    34  
6.04 Change of Control
    35  
 
       
SECTION 7. Representations, Warranties and Agreements
    35  
 
       
7.01 Company and Other Status
    36  
7.02 Company Power and Authority
    36  
7.03 No Violation
    36  
7.04 Governmental Approvals
    36  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    36  
7.06 Litigation
    38  
7.07 True and Complete Disclosure
    38  
7.08 Use of Proceeds; Margin Regulations
    38  
7.09 Tax Returns and Payments
    38  
7.10 Subsidiaries
    39  
7.11 Compliance with Applicable Laws
    39  
7.12 Investment Company Act
    39  
7.13 Public Utility Holding Company Act
    39  
7.14 Status as a REIT
    39  
7.15 Compliance with ERISA
    39  
7.16 Environmental Compliance
    40  
7.17 Patents, Trademarks, etc.
    41  
7.18 No Default
    41  
7.19 Licenses, etc.
    42  
7.20 No Burdensome Restrictions
    42  
7.21 Labor Matters
    42  
7.22 Insurance
    42  
7.23 Capitalization
    43  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.24 Properties
    43  
 
       
SECTION 8. Affirmative Covenants
    43  
 
       
8.01 Information Covenants
    43  
8.02 Books, Records, Inspections and Annual Meetings
    49  
8.03 Maintenance of Property; Insurance; Casualty and Condemnation; Restoration;
and Renovations
    49  
8.04 Ownership of Real Estate Assets; Ownership of Borrower and Holdings
    50  
8.05 Compliance with Applicable Laws and Authorizations
    50  
8.06 Company Existence and Franchises, etc.
    50  
8.07 Performance of Obligations
    51  
8.08 Payment of Taxes
    51  
8.09 Use of Proceeds
    51  
8.10 End of Fiscal Years; Fiscal Quarters
    51  
8.11 Interest Rate Protection
    51  
8.12 REIT Requirements
    51  
8.13 Addition and Release of Borrowing Base Properties and Subsidiary Guarantors
    52  
 
       
SECTION 9. Negative Covenants
    54  
 
       
9.01 Liens
    54  
9.02 Consolidation, Merger, Sale of Assets, etc.
    56  
9.03 Dividends
    57  
9.04 Indebtedness
    58  
9.05 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
    59  
9.06 Investments
    59  
9.07 Negative Pledge Clauses; etc.
    60  
9.08 Transactions with Affiliates
    60  
9.09 Management Agreements
    61  
9.10 Consolidated Total Indebtedness as a Percentage of Consolidated Total Asset
Value
    61  
9.11 Consolidated Net Worth
    62  
9.12 Consolidated Interest Coverage Ratio
    62  
9.13 Consolidated Fixed Charge Coverage Ratio
    62  
9.14 Borrowing Base Property Coverage Ratio
    62  
9.15 Limitation on Certain Restrictions on Subsidiaries
    62  
9.16 Affiliate Debt and Subordination Agreement
    62  
 
       
SECTION 10. Events of Default
    63  
 
       
10.01 Payments
    63  
10.02 Representations, etc.
    63  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.03 Covenants
    63  
10.04 Default Under Other Agreements
    63  
10.05 Bankruptcy, etc
    64  
10.06 Judgments
    64  
10.07 ERISA
    64  
10.08 Guaranties, etc
    65  
10.09 Change of Control
    65  
10.10 Stock Exchange Listing
    65  
 
       
SECTION 11. Definitions
    66  
 
       
11.01 Defined Terms
    66  
 
       
SECTION 12. The Administrative Agent
    102  
 
       
12.01 Appointment
    102  
12.02 Nature of Duties
    102  
12.03 Lack of Reliance on the Administrative Agent
    103  
12.04 Certain Rights of the Administrative Agent
    103  
12.05 Reliance
    103  
12.06 Indemnification
    104  
12.07 The Administrative Agent in its Individual Capacity
    104  
12.08 Holders
    104  
12.09 Resignation by the Administrative Agent; Removal of the Administrative
Agent
    104  
 
       
SECTION 13. Miscellaneous
    105  
 
       
13.01 Payment of Expenses, etc
    105  
13.02 Right of Setoff
    107  
13.03 Notices
    107  
13.04 Benefit of Agreement; Assignments; Participations
    107  
13.05 No Waiver; Remedies Cumulative
    110  
13.06 Payments Pro Rata
    111  
13.07 Calculations; Computations
    111  
13.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
    112  
13.09 Counterparts
    113  
13.10 Effectiveness
    113  
13.11 Headings Descriptive
    113  
13.12 Amendment or Waiver; etc
    113  
13.13 Survival
    115  
13.14 Domicile of Loans
    115  
13.15 Register
    115  
13.16 Confidentiality
    116  
13.17 Limitation on Additional Amounts, etc
    116  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
13.18 No Third Party Beneficiary
    116  
13.19 Waiver of Sovereign Immunity
    117  
13.20 Judgment Currency
    117  
13.21 Maximum Rate
    117  
13.22 USA Patriot Act
    118  
 
       
SECTION 14. Trizec Guaranty
    118  
 
       
14.01 Guaranty
    118  
14.02 Bankruptcy
    119  
14.03 Nature of Liability
    119  
14.04 Independent Obligation
    119  
14.05 Authorization
    119  
14.06 Reliance
    120  
14.07 Subordination
    120  
14.08 Waiver
    121  
14.09 Payments
    121  
14.10 Maximum Liability
    121  

         
 
  SCHEDULE I   Commitments
 
  SCHEDULE II   Lender Addresses and Applicable Lending Offices
 
  SCHEDULE III   Initial Borrowing Base Properties
 
  SCHEDULE 2.01(c)   Existing Letters of Credit
 
  SCHEDULE 7.10   Subsidiaries; Subsidiary Guarantors
 
  SCHEDULE 7.22   Insurance
 
       
 
  EXHIBIT A   Form of Notice of Borrowing
 
  EXHIBIT B   Form of Notice of Competitive Bid Borrowing
 
  EXHIBIT C-1   Form of Revolving Loan Note
 
  EXHIBIT C-2   Form of Swingline Loan Note
 
  EXHIBIT D   Form of Notice of Conversion/Continuation
 
  EXHIBIT E   Form of Letter of Credit Request
 
  EXHIBIT F   Form of Section 4.04(b)(ii) Certificate
 
  EXHIBIT G   Form of Opinion of DLA Piper Rudnick Gray Cary US LLP, counsel to
the Credit Parties
 
       
 
  EXHIBIT H   Form of Officer’s Certificate
 
  EXHIBIT I   Form of Amended and Restated Subsidiaries Guaranty
 
  EXHIBIT J   Form of Solvency Certificate
 
  EXHIBIT K   Form of Amended and Restated Affiliate Debt and Subordination
Agreement
 
       
 
  EXHIBIT L   Form of Borrowing Base Certificate

(v)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
  EXHIBIT M   Form of Additional Commitment Agreement
 
  EXHIBIT N   Form of Assignment and Assumption Agreement
 
  EXHIBIT O   Form of Compliance Certificate

(vi)



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 31, 2005,
among TRIZEC HOLDINGS OPERATING LLC, a Delaware limited liability company (the
“Borrower”), TRIZEC PROPERTIES, INC., a Delaware corporation (“Trizec”), the
Lenders party hereto from time to time, and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (in such capacity, the “Administrative Agent”)
(all capitalized terms used herein and defined in Section 11 are used herein as
therein defined).
W I T N E S S E T H:
          WHEREAS, the Borrower, Trizec, Holdings, the Original Lenders and
Deutsche Bank Trust Company Americas, as administrative agent, entered into that
certain Credit Agreement, dated as of June 29, 2004 (as the same has been
amended, supplemented and/or otherwise modified to, but not including, the
Effective Date, the “Existing Credit Agreement”), and certain other documents
(as the same have been amended, supplemented and/or otherwise modified to, but
not including, the Effective Date, the “Existing Credit Documents”);
          WHEREAS, the parties hereto desire to amend and restate the Existing
Credit Agreement and Existing Credit Documents as set forth herein; and
          WHEREAS, subject to and on the terms and conditions set forth herein,
the Lenders are willing to amend and restate the Existing Credit Agreement and
the Existing Credit Documents and to make available to the Borrower the credit
facilities provided for herein.
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 Commitments to Extend Loans. (a) Subject to and upon the terms
and conditions set forth herein, each Lender severally agrees to make, at any
time and from time to time on and after the Effective Date and prior to the
Maturity Date, a revolving loan or revolving loans (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans
(i) shall be made and maintained in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Rate Loans, provided that, except as otherwise specifically
provided in Section 1.11(b), all Revolving Loans comprising the same Borrowing
shall at all times be of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not exceed for any Lender at
any time outstanding that aggregate principal amount which, when added to the
sum of (x) the aggregate principal amount of all other Revolving Loans made by
such Lender and then outstanding and (y) the product of (A) such Lender’s
Percentage and (B) the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, Revolving Loans) at such time,
and (II) the aggregate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time, and (v) shall not exceed for all of the
Lenders at any time

 



--------------------------------------------------------------------------------



 



outstanding either (x) that aggregate principal amount which, when added to the
sum of (I) the aggregate principal amount of all other Revolving Loans then
outstanding, (II) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Revolving Loans) at such time, (III) the
aggregate principal amount of all Competitive Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, Revolving Loans) then outstanding, (IV) the aggregate
principal amount of all Swingline Loans (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of,
Revolving Loans) then outstanding and (V) the aggregate principal amount of all
other Unsecured Consolidated Total Indebtedness of Trizec then outstanding,
equals the Borrowing Base Amount at such time (based on the Borrowing Base
Certificate last delivered or then being delivered) or (y) that aggregate
principal amount which, when added to the sum of (I) the aggregate amount of all
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, Revolving
Loans) at such time and (II) the aggregate principal amount of all Competitive
Bid Loans (exclusive of Competitive Bid Loans which are paid with the proceeds
of, and simultaneously with the incurrence of, Revolving Loans) then outstanding
and (III) the aggregate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are paid with the proceeds of, and simultaneously with the
incurrence of, Revolving Loans) then outstanding, equals the Total Revolving
Loan Commitment at such time.
          (b) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be made and maintained
in Dollars and as Base Rate Loans, (ii) may be repaid and reborrowed in
accordance with the provisions hereof, (iii) shall not exceed at any time
outstanding either (x) that aggregate principal amount which, when added to the
sum of (I) the aggregate principal amount of all Revolving Loans then
outstanding, (II) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Swingline Loans) at such time, (III) the
aggregate principal amount of all Competitive Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, Swingline Loans) then outstanding, and (IV) the
aggregate principal amount of all other Unsecured Consolidated Total
Indebtedness of Trizec then outstanding, equals the Borrowing Base Amount at
such time (based on the Borrowing Base Certificate last delivered or then being
delivered) or (y) that aggregate principal amount which, when added to the sum
of (I) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Swingline Loans) at such time, (II) the aggregate principal
amount of all Revolving Loans then outstanding and (III) the aggregate principal
amount of all Competitive Bid Loans (exclusive of Competitive Bid Loans which
are repaid with the proceeds of, and simultaneously with the incurrence of,
Swingline Loans) then outstanding, equals the Total Revolving Loan Commitment at
such time, and (iv) shall not exceed in aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 1.01(b), (x) the Swingline Lender shall not
be obligated to make any Swingline Loans at a time when a Lender Default exists
unless the Swingline Lender has entered into arrangements satisfactory to it and
the

-2-



--------------------------------------------------------------------------------



 



Borrower to eliminate the Swingline Lender’s risk with respect to the Defaulting
Lender’s or Defaulting Lenders’ participation in such Swingline Loans, including
by cash collateralizing such Defaulting Lender’s or Lenders’ Percentage of the
outstanding Swingline Loans and (y) the Swingline Lender shall not make any
Swingline Loan after it has received written notice from the Borrower or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (I) of rescission of all such notices from the party or parties
originally delivering such notice or (II) of the waiver of such Default or Event
of Default by the Required Lenders.
          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 10.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 10), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s Percentage (determined before giving effect to any
termination of the Commitments pursuant to the last paragraph of Section 10) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans (although, unless a
Default or an Event of Default then exists, the Swingline Lender will not
exercise such right with respect to any outstanding Swingline Loans prior to the
fourth Business Day after the date that such Swingline Loan was made or if the
Administrative Agent has theretofore received a Notice of Borrowing or a Notice
of Competitive Bid Borrowing the proceeds of which Borrowing will be used to
repay such outstanding Swingline Loans on or prior to the date on which such
Swingline Loans are due). Each Lender hereby irrevocably agrees to make
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 6 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory Borrowing and (v) the
amount of the Total Commitment or Borrowing Base Amount at such time. In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Percentages (determined
before giving effect to any termination of the Commitments pursuant to the last
paragraph of Section 10), provided that (x) all interest payable on the
Swingline Loans shall be for the account of the Swingline Lender until the date
as of which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender interest on the principal amount
of the

-3-



--------------------------------------------------------------------------------



 



participation so purchased for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the rate otherwise applicable to Revolving Loans
maintained as Base Rate Loans hereunder for each day thereafter.
          (d) Subject to and upon the terms and conditions set forth herein,
each Lender severally agrees that the Borrower may, in accordance with the
procedures established pursuant to Section 1.04, incur one or more loans (each a
“Competitive Bid Loan” and, collectively, the “Competitive Bid Loans”),
denominated in Dollars, pursuant to a Competitive Bid Borrowing at any time and
from time to time on and after the Effective Date and prior to the date which is
the Business Day preceding the date which is 45 days prior to the Maturity Date,
provided that (x) no Competitive Bid Loan may be made unless the Investment
Grade Rating Condition exists, (y) no Competitive Bid Loan may be made if, after
giving effect thereto, either (A) the sum of (I) the aggregate principal amount
of all Revolving Loans (exclusive of Revolving Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, Competitive Bid Loans)
then outstanding, (II) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Competitive Bid Loans) at such time,
(III) the aggregate principal amount of all Competitive Bid Loans (exclusive of
Competitive Bid Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of Competitive Bid Loans) then outstanding, (IV) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are repaid with the proceeds of, and simultaneously with the incurrence
of, Competitive Bid Loans) then outstanding, and (V) the aggregate principal
amount of all other Unsecured Consolidated Total Indebtedness of Trizec then
outstanding, exceeds the Borrowing Base Amount at such time (based on the
Borrowing Base Certificate last delivered or then being delivered) or (B) the
sum of (I) the aggregate principal amount of all Competitive Bid Loans
(exclusive of Competitive Bid Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of Competitive Bid Loans) then outstanding,
(II) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Competitive Bid Loans) at such time, (III) the aggregate
principal amount of all Revolving Loans (exclusive of Revolving Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of,
Competitive Bid Loans) then outstanding and (IV) the aggregate principal amount
of all Swingline Loans (exclusive of Swingline Loans which are paid with the
proceeds of, and simultaneously with the incurrence of, Competitive Bid Loans)
then outstanding exceeds the Total Revolving Loan Commitment at such time and
(z) no Competitive Bid Loan may be made if, after giving effect thereto, the
aggregate principal amount of all Competitive Bid Loans then outstanding exceeds
the Maximum Competitive Bid Loan Amount. Within the foregoing limits and subject
to the terms and conditions set forth in Sections 1.04 and 1.06, Competitive Bid
Loans may be repaid and reborrowed in accordance with the provisions hereof.
          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Revolving Loans, Competitive Bid Loans and Swingline Loans
shall not be less than the Minimum Borrowing Amount applicable thereto. More
than one Borrowing may occur on the same date, but at no time shall there be
outstanding more than eight Borrowings of Eurodollar Rate Loans in the aggregate
(or such greater number as may be acceptable to the Administrative Agent).

-4-



--------------------------------------------------------------------------------



 



          1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
Revolving Loans hereunder, it shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of each Base Rate Loan and at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Eurodollar Rate Loan to be incurred hereunder, provided that
any such notice shall be deemed to have been given on a certain day only if
given before 12:00 Noon (New York time) on such day. Each such written notice or
written confirmation of telephonic notice (each, a “Notice of Borrowing”),
except as otherwise expressly provided in Section 1.11, shall be irrevocable and
shall be given by the Borrower in the form of Exhibit A, appropriately completed
to specify (i) the aggregate principal amount of the Revolving Loans to be
incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) whether such Revolving Loans are to be incurred
as Base Rate Loans or Eurodollar Rate Loans and, if Eurodollar Rate Loans, the
initial Interest Period to be applicable thereto, (iv) the Borrowing Base Amount
at such time (based on the Borrowing Base Certificate last delivered or then
being delivered) and (v) the sum of (I) the aggregate principal amount of all
Loans outstanding at such time (after giving effect to the proposed Borrowing),
(II) the aggregate amount of all Letter of Credit Outstandings at such time and
(III) the aggregate principal amount of all other Unsecured Consolidated Total
Indebtedness of Trizec at such time (after giving effect to the proposed
Borrowing and the application of the proceeds therefrom). The Administrative
Agent shall promptly give each Lender notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, it shall give the Swingline Lender no later than 1:00 P.M. (New York
time) on the date that a Swingline Loan is to be incurred hereunder, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder. Each such notice shall be in the form of a Notice of
Borrowing (appropriately completed) and shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing, (C) the Borrowing Base Amount at such time (based on the
Borrowing Base Certificate last delivered or then being delivered) and (D) the
sum of (I) the aggregate principal amount of all Loans outstanding at such time
(after giving effect to the proposed Borrowing), (II) the aggregate amount of
all Letter of Credit Outstandings at such time and (III) the aggregate principal
amount of all other Unsecured Consolidated Total Indebtedness of Trizec at such
time (after giving effect to the proposed Borrowing and the application of the
proceeds therefrom).
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(c).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice permitted to be given hereunder of any
Borrowing or prepayment of Loans or any revocation of any Letter of Credit
Request, the Administrative Agent, the Swingline Lender or the applicable
Issuing Lender, as the case may be, may act without liability upon the basis of
telephonic notice of Borrowing, prepayment or revocation, as the case may be,
believed by the Administrative Agent, the Swingline Lender or the applicable
Issuing Lender, as

-5-



--------------------------------------------------------------------------------



 



the case may be, in good faith to be from the chairman of the board, the chief
executive officer, the president or a Senior Financial Officer of the Borrower,
or from any other authorized officer of the Borrower designated in writing by
any of the foregoing officers of the Borrower to the Administrative Agent as
being authorized to give such notices, prior to receipt of written confirmation.
In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s, the Swingline Lender’s or the applicable Issuing
Lender’s record of the terms of such telephonic notice of such Borrowing or
prepayment of Loans or such revocation of a Letter of Credit Request, as the
case may be, absent manifest error.
          1.04 Competitive Bid Borrowings. (a) Whenever the Borrower desires to
incur a Competitive Bid Borrowing, it shall deliver to the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York time), (x) at least four
Business Days prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Spread Competitive Bid Borrowing, and (y) at least three Business
Days prior to the date of such proposed Competitive Bid Borrowing, in the case
of an Absolute Rate Competitive Bid Borrowing, a written notice substantially in
the form of Exhibit B (each a “Notice of Competitive Bid Borrowing”), such
notice to specify in each case (i) the date of the proposed Competitive Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of the proposed Competitive Bid Borrowing, (iii) the maturity date or maturity
dates (each a “Competitive Bid Loan Maturity Date”) for repayment of each
Competitive Bid Loan to be made as part of such Competitive Bid Borrowing (each
of which maturity dates may not be earlier than 14 days after the date of such
Competitive Bid Borrowing or later than 180 days after the date of such
Competitive Bid Borrowing (but in no event later than the Maturity Date)),
(iv) the interest payment date or dates relating thereto (which shall be at
least every three months in the case of maturities in excess of three months),
(v) whether the proposed Competitive Bid Borrowing is to be an Absolute Rate
Competitive Bid Borrowing or a Spread Competitive Bid Borrowing, (vi) the
Borrowing Base Amount at such time (based on the Borrowing Base Certificate last
delivered or then being delivered), (vii) the sum of (I) the aggregate principal
amount of all Loans outstanding at such time (after giving effect to the
proposed Competitive Bid Borrowing), (II) the aggregate amount of all Letter of
Credit Outstandings at such time and (III) the aggregate principal amount of all
other Unsecured Consolidated Total Indebtedness of Trizec at such time (after
giving effect to the proposed Competitive Bid Borrowing and the application of
the proceeds therefrom), and (viii) any other terms to be applicable to such
Competitive Bid Borrowing. The Administrative Agent shall promptly notify each
Bidder Lender of each such request for a Competitive Bid Borrowing received by
it from the Borrower by telecopying to each such Bidder Lender a copy of the
related Notice of Competitive Bid Borrowing.
          (b) Each Bidder Lender shall, if in its sole discretion it elects to
do so, irrevocably offer to make one or more Competitive Bid Loans to the
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Bidder Lender in its sole discretion and
determined by such Bidder Lender independently of each other Bidder Lender, by
notifying the Administrative Agent in writing (which notice shall be promptly
distributed to the Borrower, provided that the Administrative Agent shall not be
liable to any Bidder Lender or to the Borrower for failure to distribute any
such notice to the Borrower unless such failure resulted from the gross
negligence or willful misconduct on the part of the Administrative Agent (as
determined by a court of competent jurisdiction)), before 10:00 A.M. (New York
time) on the date (the “Reply Date”) which is (x) in the case of a Spread
Competitive

-6-



--------------------------------------------------------------------------------



 



Bid Borrowing, three Business Days before the date of such proposed Competitive
Bid Borrowing, and (y) in the case of an Absolute Rate Competitive Bid
Borrowing, two Business Days before the date of such proposed Competitive Bid
Borrowing, of the minimum amount, if any, and maximum amount of each Competitive
Bid Loan which such Bidder Lender would be willing to make as part of such
proposed Competitive Bid Borrowing (which amounts may, subject to the proviso to
the first sentence of Section 1.01(d), exceed such Lender’s Commitment) and the
rate or rates of interest therefor (specified to the nearest .0001 and which, in
the case of a Spread Competitive Bid Borrowing, shall be the Spread offered for
each maturity requested in the Notice of Competitive Bid Borrowing); provided
that if the Administrative Agent in its capacity as a Bidder Lender shall, in
its sole discretion, elect to make any such offer, it shall notify the Borrower
in writing of such offer before 9:45 A.M. (New York time) on the Reply Date. If
any Bidder Lender shall elect not to make such an offer, such Bidder Lender
shall so notify the Administrative Agent, before 10:00 A.M. (New York time) on
the Reply Date, and such Bidder Lender shall not be obligated to, and shall not,
make any Competitive Bid Loan as part of such Competitive Bid Borrowing;
provided that the failure by any Bidder Lender to give such notice shall not
cause such Bidder Lender to be obligated to, and such Bidder Lender shall not,
make any Competitive Bid Loan as part of such proposed Competitive Bid
Borrowing.
          (c) The Borrower shall, in turn, before 10:30 A.M. (New York time) on
the Reply Date, either
     (1) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice (in writing or by telephone promptly confirmed in writing) to that
effect (it being understood and agreed that if the Borrower gives no such notice
of cancellation and no notice of acceptance pursuant to clause (2) below, then
the Borrower shall be deemed to have canceled such Competitive Bid Borrowing),
or
     (2) accept one or more of the offers made by any Bidder Lender or Bidder
Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the Borrower by the Administrative Agent on behalf of each such Bidder Lender
for such Competitive Bid Borrowing) and reject any remaining offers made by
Bidder Lenders pursuant to clause (b) above by giving the Administrative Agent
notice to that effect; provided, however, that acceptance of offers may only be
made on the basis of ascending Absolute Rates (in the case of an Absolute Rate
Competitive Bid Borrowing) or Spreads (in the case of a Spread Competitive Bid
Borrowing), in each case commencing with the lowest rate so offered; and
provided, further, that if offers are made by two or more Bidder Lenders at the
same rate and acceptance of all such equal offers would result in a greater
principal amount of Competitive Bid Loans being accepted than the aggregate
principal amount requested by the Borrower, the Borrower shall have the right to
accept one or more such equal offers in their entirety and reject the other
equal offer or offers or to allocate acceptance among all such equal offers (but
giving effect to the minimum amounts, if any, and maximum amounts specified for
each such offer pursuant to clause (b) above), as the Borrower may elect in its
sole discretion.

-7-



--------------------------------------------------------------------------------



 



          (d) If the Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is canceled (or is deemed to be canceled) pursuant to
clause (c)(1) above, the Administrative Agent shall give prompt written notice
thereof to the Bidder Lenders and such Competitive Bid Borrowing shall not be
made.
          (e) If the Borrower accepts one or more of the offers made by any
Bidder Lender or Bidder Lenders pursuant to clause (c)(2) above, the
Administrative Agent shall in turn promptly notify (in writing or by telephone
confirmed in writing) (x) each Bidder Lender that has made an offer as described
in clause (b) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Bidder Lender
pursuant to clause (b) above have been accepted by the Borrower and (y) each
Bidder Lender that is to make a Competitive Bid Loan as part of such Competitive
Bid Borrowing, of the amount of each Competitive Bid Loan to be made by such
Bidder Lender as part of such Competitive Bid Borrowing.
          (f) On the last Business Day of each calendar quarter, the
Administrative Agent shall notify the Borrower and the Lenders of the aggregate
principal amount of Competitive Bid Loans (if any) outstanding at such time.
          1.05 Disbursement of Funds. No later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, no later than 3:00 P.M. (New York time) on the date specified
pursuant to Section 1.03(b)(i), (y) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York time) on the date specified in Section 1.01(c) or
(z) in the case of Competitive Bid Loans, no later than 12:00 Noon (New York
time) on the date specified pursuant to Section 1.04(a)) each Lender will make
available its pro rata portion (determined in accordance with Section 1.08) of
each such Borrowing requested to be made on such date (or, (x) in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof and (y) in the case of Competitive Bid Loans, the respective Bidder
Lenders which are to make such Competitive Bid Loans in accordance with
Section 1.04(e) will make available their respective amount thereof). All such
amounts will be made available in Dollars and in immediately available funds at
the Payment Office, and, except for Revolving Loans made pursuant to a Mandatory
Borrowing, the Administrative Agent will make available to the Borrower at the
Payment Office, the aggregate of the amounts so made available by the Lenders to
the extent of funds actually received by the Administrative Agent. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall pay such corresponding amount to the Administrative Agent one
Business Day after the Administrative Agent’s demand therefor. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may

-8-



--------------------------------------------------------------------------------



 



be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and the
interest rate otherwise applicable to such Loans for each day thereafter, and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 1.09. Nothing in this
Section 1.05 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
          1.06 Notes. (a) The obligation of the Borrower to pay the principal
of, and interest on, the Loans made by each Lender shall be evidenced (i) if
Revolving Loans, by a promissory note substantially in the form of Exhibit C-1,
with blanks appropriately completed in conformity herewith (each, a “Revolving
Loan Note” and, collectively, the “Revolving Loan Notes”), and (ii) if Swingline
Loans, by a promissory note substantially in the form of Exhibit C-2, with
blanks appropriately completed in conformity herewith (the “Swingline Loan
Note”). The terms of each Competitive Bid Loan shall be evidenced by the
respective correspondence between the Borrower and the respective Bidder Lender
pursuant to Section 1.04 and, unless otherwise agreed by the Borrower and such
Bidder Lender or unless the respective Bidder Lender makes a request pursuant to
the immediately succeeding sentence, Competitive Bid Loans shall not be
evidenced by promissory notes. If requested by any Bidder Lender, the Borrower
agree to execute and deliver a promissory note, in form reasonably satisfactory
to the respective Bidder Lender, evidencing the Competitive Bid Loans of such
Bidder Lender to the Borrower (with any such promissory notes herein called
“Competitive Bid Notes”).
          (b) The Revolving Loan Note issued to each Lender shall (i) be duly
executed and delivered by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the date of issuance, (iii) be in a stated
principal amount equal to the Revolving Loan Commitment of such Lender (or if
issued after the termination of the Revolving Loan Commitments, be in a stated
principal amount equal to the outstanding principal amount of the Revolving
Loans of such Lender on the date of the issuance thereof) and be payable in
Dollars in the principal amount of Revolving Loans evidenced thereby from time
to time, (iv) mature on the Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Base Rate Loans and
Eurodollar Rate Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.
          (c) The Swingline Loan Note issued to the Swingline Lender shall
(i) be duly executed and delivered by the Borrower, (ii) be payable to the order
of the Swingline Lender and be dated the date of issuance, (iii) be in a stated
principal amount equal to the Maximum Swingline Amount and be payable in Dollars
in the principal amount of Swingline Loans evidenced thereby from time to time,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Base Rate Loans evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 4.01 and
mandatory

-9-



--------------------------------------------------------------------------------



 



repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.
          (d) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          (e) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement, Notes shall only be delivered to Lenders which at
any time (or from time to time) specifically request the delivery of such Notes.
No failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligation of the Borrower to
pay the Loans (and all related Obligations) which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the guaranty thereof provided pursuant to the Subsidiaries
Guaranty. Any Lender which does not have a Note evidencing its outstanding Loans
shall in no event be required to make the notations otherwise described in
preceding clause (d) of this Section 1.06. At any time when any Lender requests
the delivery of a Note to evidence any of its outstanding Revolving Loans and
Revolving Loan Commitments (if any), or its outstanding Swingline Loans, or its
outstanding Competitive Bid Loans, the Borrower shall promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Loans and Commitments (if any).
          1.07 Conversions. The Borrower shall have the option to convert, on
any Business Day occurring after the Effective Date, all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Loans made pursuant to one or more Borrowings of one or more Types of Loans into
a Borrowing of another Type of Loan, provided that (i) except as otherwise
provided in Section 1.11(b), Eurodollar Rate Loans may be converted into Base
Rate Loans only on the last day of an Interest Period applicable to the Loans
being converted and no such partial conversion of Eurodollar Rate Loans shall
reduce the outstanding principal amount of such Eurodollar Rate Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise specifically
agree, Base Rate Loans may only be converted into Eurodollar Rate Loans if no
Specified Default or Event of Default is in existence on the date of the
conversion, and (iii) no conversion pursuant to this Section 1.07 shall result
in a greater number of Borrowings of Eurodollar Rate Loans than is permitted
under Section 1.02. Each such conversion shall be effected by the Borrower by
giving the Administrative Agent at the Notice Office prior to 12:00 Noon (New
York time) at least three Business Days’ prior notice (each a “Notice of
Conversion/Continuation”), in the form of Exhibit D, appropriately completed to
specify the Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Loans were made and, if to be converted into Eurodollar Rate Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion. Swingline
Loans and Competitive Bid Loans may not be converted pursuant to this
Section 1.07.

-10-



--------------------------------------------------------------------------------



 



          1.08 Pro Rata Borrowings. All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments. All Mandatory Borrowings made pursuant to
Section 1.01(c) shall be made by the Lenders pro rata on the basis of their
Percentages. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
          1.09 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration or otherwise) and (y) the conversion of such Base Rate Loan to a
Eurodollar Rate Loan pursuant to Section 1.07, at a rate per annum which shall
be equal to the sum of the Base Rate plus the relevant Applicable Margin each as
in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Rate Loan from the date of the Borrowing
thereof until the earlier of (x) the maturity thereof (whether by acceleration
or otherwise) and (y) the conversion of such Eurodollar Rate Loan to a Base Rate
Loan pursuant to Section 1.07, 1.10 or 1.11, as applicable, at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Eurodollar Rate for such Interest Period plus the Applicable Margin as in
effect from time to time during such Interest Period.
          (c) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Competitive Bid Loan from the date of the Borrowing
thereof until maturity (whether by acceleration or otherwise) at a rate or rates
per annum specified by a Bidder Lender or Bidder Lenders, as the case may be,
pursuant to Section 1.04(b) and accepted by the Borrower pursuant to
Section 1.04(c).
          (d) Notwithstanding the foregoing, (i) upon the occurrence and during
the continuance of an Event of Default, all outstanding Loans shall bear
interest at a rate per annum equal to the greater of (x) the rate then borne by
such Loans and (y) the sum of the Base Rate as in effect from time to time plus
4.5%, and (ii) to the extent permitted by law, overdue interest in respect of
each Loan and any other overdue amount payable hereunder shall, in each case,
bear interest at a rate per annum equal to the sum of the Base Rate as in effect
from time to time plus 4.5%.
          (e) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, in arrears on (x) December 31, 2005 and (y) each
Quarterly Payment Date thereafter, (ii) in respect of each Eurodollar Rate Loan,
on the last day of each Interest Period applicable thereto, (iii) in respect of
each Competitive Bid Loan, at such times as specified in the Notice of
Competitive Bid Borrowing relating thereto and (iv) in respect of each Loan, on
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.
          (f) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for the respective Interest Period to be
applicable to Eurodollar

-11-



--------------------------------------------------------------------------------



 



Rate Loans and shall promptly notify the Borrower and the Lenders of such
determination. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          1.10 Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Rate Loan (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Rate Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect, by giving the Administrative Agent
notice thereof, a one, two or three month interest period or, if consented to by
the Administrative Agent and otherwise available to all of the Lenders, a period
of less than one month (each an “Interest Period”) applicable to such Eurodollar
Rate Loan, provided that:
     (i) all Eurodollar Rate Loans comprising a single Borrowing shall at all
times have the same Interest Period;
     (ii) the initial Interest Period for any Borrowing of Eurodollar Rate Loans
shall commence on the date of such Borrowing (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Rate Loans shall commence on the day on
which the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period for a Eurodollar Rate Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
     (iv) if any Interest Period for a Eurodollar Rate Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurodollar Rate Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;
     (v) unless the Required Lenders otherwise specifically agree, no Interest
Period may be selected at any time when a Specified Default or an Event of
Default is then in existence; and
     (vi) no Interest Period in respect of any Borrowing of Eurodollar Rate
Loans shall be selected which extends beyond the Maturity Date.
          If by 12:00 Noon (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Eurodollar
Rate Loans, (x) the Borrower has failed to elect a new Interest Period to be
applicable to such Eurodollar Rate Loans as provided above, the Borrower shall
be deemed to have elected to continue such Eurodollar Rate Loans as a new
Borrowing of Eurodollar Rate Loans having an Interest Period of one month, or
(y) the Borrower is not permitted to elect a new Interest Period to be
applicable to such

-12-



--------------------------------------------------------------------------------



 



Eurodollar Rate Loans as provided above, the Borrower shall be deemed to have
elected to convert such Eurodollar Rate Loans into Base Rate Loans. Each deemed
election under this paragraph shall be effective as of the expiration date of
such current Interest Period.
          1.11 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the Effective Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Rate Loan or Competitive Bid Loan because of (x) any change arising
after the Effective Date (or, in the case of a Competitive Bid Loan, since the
making of such Competitive Bid Loan) in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
or in the interpretation or administration thereof by the NAIC or any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
for example, but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on such Loans or any other
amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or profits or franchise taxes based
on net income of such Lender pursuant to the laws of the country in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (B) a change in official
reserve requirements (except to the extent included in the computation of the
Eurodollar Rate) or any special deposit, assessment or similar requirement
against assets of deposits with or for the account of, or credit extended by,
any Lender (or its applicable lending office) and/or (y) other circumstances
since the Effective Date (or, in the case of a Competitive Bid Loan, since the
making of such Competitive Bid Loan) affecting the applicable interbank market
or the position of such Lender and lenders generally in such market; or
     (iii) at any time after the date of this Agreement, that the making or
continuance of any Eurodollar Rate Loan or Competitive Bid Loan has been made
(x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the applicable interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).

-13-



--------------------------------------------------------------------------------



 



Thereafter (x) in the case of clause (i) above, Eurodollar Rate Loans and Spread
Competitive Bid Borrowings shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing, Notice of Competitive Bid Borrowing or any
Notice of Conversion/Continuation given by the Borrower with respect to such
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall, subject to the provisions of Section 13.17 (to the extent
applicable), pay to such Lender, within 10 days of its written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in good faith shall
reasonably determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
1.11(b) as promptly as possible and, in any event, within the time period
required by law.
          (b) At any time that any Eurodollar Rate Loan or Competitive Bid Loan
is affected by the circumstances described in Section 1.11(a)(ii) or (iii), the
Borrower may (and, in the case of a Eurodollar Rate Loan or Competitive Bid Loan
affected by the circumstances described in Section 1.11(a)(iii), shall) either
(x) if the affected Eurodollar Rate Loan or Competitive Bid Loan then being made
initially or pursuant to a conversion, cancel the respective Borrowing by giving
the Administrative Agent telephonic notice (confirmed in writing) on the same
date that the Borrower was notified by the affected Lender pursuant to
Section 1.11(a)(ii) or (iii) or (y) if the affected Eurodollar Rate Loan or
Competitive Bid Loan is then outstanding, upon at least two Business Days’
written notice to the Administrative Agent, require the affected Lenders (A) in
the case of a Eurodollar Rate Loan, to convert such Eurodollar Rate Loan into a
Base Rate Loan and (B) in the case of a Competitive Bid Loan, to repay such
Competitive Bid Loan in full, provided that if more than one Lender is affected
at any time as described above in this clause (b), then all affected Lenders
must be treated the same pursuant to this Section 1.11(b).
          (c) If at any time after the Effective Date any Lender determines that
the introduction of or any change (which introduction or change shall have
occurred after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency charged with the interpretation or administration thereof,
will have the effect of increasing the amount of capital required or expected to
be maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitment hereunder or its obligations
hereunder, then the Borrower agrees to pay, subject to the provisions of
Section 13.17 (to the extent applicable), to such Lender, within 10 days of its
written request therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and

-14-



--------------------------------------------------------------------------------



 



in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.11(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.11(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.
          1.12 Compensation. The Borrower agrees, subject to the provisions of
Section 13.17 (to the extent applicable), to compensate each Lender, within
10 days of its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation and shall be conclusive absent
manifest error), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Rate Loans or Competitive Bid Loan, but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Rate Loans or Competitive Bid Loan does not
occur on a date specified therefor in the Notice of Borrowing, Notice of
Competitive Bid Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn or deemed withdrawn pursuant to Section 1.11(a)); (ii) if any
repayment (including any repayment made pursuant to Section 4.01 or 4.02 or as a
result of an acceleration of the Loans pursuant to Section 10) or conversion of
any Eurodollar Rate Loans or Competitive Bid Loan occurs on a date which is not
the last day of an Interest Period or maturity date with respect thereto, as the
case may be; (iii) if any prepayment of any Eurodollar Rate Loans or Competitive
Bid Loan is not made on any date specified in a notice of prepayment given by
the Borrower; or (iv) as a consequence of any election made pursuant to Section
1.11(b).
          1.13 Lending Offices. Each Lender may at any time or from time to time
designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the Loans made by
such Lender hereunder; provided that, for designations made after the Effective
Date, to the extent such designation shall result in increased costs under
Section 1.11, 2.06 or 4.04 in excess of those which would be charged in the
absence of such designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrower shall not be obligated to
pay such excess increased costs (although the Borrower, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation). Each lending office and Affiliate
of any Lender designated as provided above shall, for all purposes of this
Agreement, be treated in the same manner as the respective Lender (and shall be
entitled to all indemnities and similar provisions in respect of its acting as
such hereunder). Nothing in this Section 1.13 shall affect or postpone any of
the obligations of the Borrower or the right of any Lender provided in
Sections 1.11, 2.06 and 4.04.
          1.14 Requested Designation of other Lending Offices. Each Lender
agrees that on the occurrence of any event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 2.06 or Section 4.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to

-15-



--------------------------------------------------------------------------------



 



designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 1.14 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in
Sections 1.11, 2.06 or 4.04.
          1.15 Replacement of Lenders. (a) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (b) upon the
occurrence of an event giving rise to the operation of Section 1.11(a)(ii) or
(iii), Section 1.11(c), Section 2.06 or Section 4.04 with respect to any Lender
which results in such Lender charging to the Borrower increased costs in excess
of those being generally charged by the other Lenders or (c) in the case of
certain refusals by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right, if no Specified Default or
Event of Default then exists (or, in the case of the preceding clause (c), no
Specified Default or Event of Default will exist immediately after giving effect
to such replacement), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”),
and each of whom shall be required to be reasonably acceptable to the
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this Section 1.15, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire the Commitment
and all outstanding Loans of, and participations in Letters of Credit by, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (I) the principal of,
and all accrued interest on, all outstanding Loans of the Replaced Lender,
(II) an amount equal to all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (III) all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 3.01, (y) each Issuing Lender
an amount equal to such Replaced Lender’s Percentage of any Unpaid Drawing
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender and (z) the
Swingline Lender an amount equal to such Replaced Lender’s Percentage of any
Mandatory Borrowings to the extent such amount was not theretofore funded by
such Replaced Lender to the Swingline Lender and (ii) all obligations of the
Borrower due and owing to the Replaced Lender at such time (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignment and Assumption Agreements, the payment of amounts
referred to above, recordation of the assignment on the Register by the
Administrative Agent pursuant to Section 13.15 and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower in exchange for the Note or Notes held by the
Replaced Lender, if any, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,

-16-



--------------------------------------------------------------------------------



 



without limitation, Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01), which
shall survive as to such Replaced Lender.
          1.16 Additional Commitments. (a) So long as no Default or Event of
Default then exists or would result therefrom, the Borrower, in consultation
with the Administrative Agent, shall have the right at any time and from time to
time on or prior to the 180th day prior to the original Maturity Date and upon
at least 30 days’ prior written notice to the Administrative Agent, to request
on one or more occasions that one or more Lenders (and/or one or more other
Persons which will become Lenders as provided below) provide Additional
Commitments and, subject to the applicable terms and conditions contained in
this Agreement and the relevant Additional Commitment Agreement, make Revolving
Loans pursuant to Section 1.01; it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Additional Commitment as a result
of any request by the Borrower, (ii) until such time, if any, as (x) such Lender
has agreed in its sole discretion to provide an Additional Commitment and
executed and delivered to the Administrative Agent an Additional Commitment
Agreement in respect thereof as provided in Section 1.16(b) and (y) such other
conditions set forth in Section 1.16(b) shall have been satisfied, such Lender
shall not be obligated to fund any Revolving Loans, or participate in any
Letters of Credit, in excess of the amounts provided for in Sections 1.01 or
2.03, as the case may be, before giving effect to such Additional Commitments
provided pursuant to this Section 1.16, (iv) any Lender (or, in the
circumstances contemplated by clause (viii) below, any other Person which will
qualify as an Eligible Transferee) may so provide an Additional Commitment
without the consent of any other Lender (it being understood and agreed that the
consent of the Administrative Agent shall be required if any such Additional
Commitments are to be provided by a Person which is not already a Lender, which
consent shall not be unreasonably withheld or delayed), (v) each provision of
Additional Commitments on a given date pursuant to this Section 1.16 shall be in
a minimum aggregate amount (for all Lenders (including, in the circumstances
contemplated by clause (viii) below, Eligible Transferees who will become
Lenders)) of at least $50,000,000, (vi) the aggregate amount of all Additional
Commitments permitted to be provided pursuant to this Section 1.16, shall not
exceed $250,000,000, (vii) the up-front fees payable to any Lender (including
any Eligible Transferee that will become a Lender as contemplated by clause
(viii) below) providing an Additional Commitment shall be as set forth in the
relevant Additional Commitment Agreement, (viii) the Borrower shall have the
right, in addition to requesting the then existing Lenders to provide Additional
Commitments pursuant to this Section 1.16, to request Additional Commitments
from Persons which would qualify as Eligible Transferees hereunder, provided
that any such Additional Commitments provided by any such Eligible Transferee
which is not already a Lender shall be in a minimum amount (for such Eligible
Transferee) of at least $5,000,000, and (ix) all actions taken by the Borrower
pursuant to this Section 1.16(a) shall be done in consultation with the
Administrative Agent.
          (b) At the time of any provision of Additional Commitments pursuant to
this Section 1.16, (i) the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Additional
Commitment (each, an “Additional Lender”) shall execute and deliver to the
Administrative Agent an Additional Commitment Agreement substantially in the
form of Exhibit M, subject to such modifications in form and substance
reasonably satisfactory to the Administrative Agent as may be necessary or
appropriate (with the effectiveness of such Additional Lender’s Additional
Commitment to occur upon delivery of

-17-



--------------------------------------------------------------------------------



 



such Additional Commitment Agreement to the Administrative Agent, the payment of
any fees required in connection therewith, the satisfaction of any conditions
precedent that may be set forth in such Additional Commitment Agreement and the
satisfaction of the other conditions in this Section 1.16(b) to the reasonable
satisfaction of the Administrative Agent), (ii) the Borrower shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
the Lenders, and incur additional Revolving Loans from other Lenders, in each
case so that the Lenders continue to participate in the Revolving Loans pro rata
on the basis of their respective Revolving Loan Commitments (after giving effect
to any increase in such Commitments pursuant to this Section 1.16) and with the
Borrower being obligated to pay the respective Lenders the costs of the type
referred to in (and in accordance with the provisions of) Section 1.12 as a
result of any such repayment and/or Borrowing, and (iii) the Borrower shall
deliver to the Administrative Agent an opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrower
reasonably satisfactory to the Administrative Agent and dated such date,
covering such matters similar to those set forth in the opinion of counsel
delivered to the Administrative Agent on the Effective Date pursuant to
Section 5.02. The Administrative Agent shall promptly notify each Lender as to
the occurrence of each Additional Commitment Date, and (w) on each such date,
the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Additional
Commitments, (x) on each such date, Schedule I shall be deemed modified to
reflect the revised Revolving Loan Commitments, (y) upon surrender of any old
Revolving Loan Notes by the respective Additional Lender (or, if lost, a
standard lost note indemnity in form and substance reasonably satisfactory to
the Borrower), to the extent requested by any Additional Lender, a new Revolving
Loan Note be issued, at the expense of the Borrower, to such Additional Lender,
to be in conformity with the requirements of Section 1.06 (with appropriate
modifications) to the extent needed to reflect the revised Commitments of such
Lender and (z) on each such date with respect to all outstanding Letters of
Credit and Unpaid Drawings, there shall be an automatic adjustment to the
participations by the Lenders in such Letters of Credit and Unpaid Drawings to
reflect the new Percentages of the Lenders.
          1.17 Maturity Date Extension. So long as the Extension Requirements
are satisfied at the time of the delivery of the notice referred to below, the
Borrower may, by a written notice delivered to the Administrative Agent prior to
(but not less than 90 days or more then 180 days prior to) the original Maturity
Date, request (pursuant to a single such request) that the original Maturity
Date be extended to the date which is one year after such original Maturity
Date. So long as the Extension Requirements are satisfied on October 31, 2008,
the original Maturity Date shall be extended on such date to October 31, 2009
without any further consent of the Lenders. The Administrative Agent shall
notify each Lender of (i) its receipt of the notice of extension described above
and (ii) the effectiveness of any extension of the original Maturity Date.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Effective Date and
prior to the 60th day prior to the Maturity Date, (x) for the account of the
Borrower and for the benefit of any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations of
the Borrower or any of its

-18-



--------------------------------------------------------------------------------



 



Subsidiaries, an irrevocable standby letter of credit, in a form customarily
used by such Issuing Lender or in such other form as has been reasonably
approved by such Issuing Lender and (y) for the account of the Borrower and for
the benefit of sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been reasonably approved by such Issuing
Lender (each such letter of credit issued pursuant to this Section 2.01, a
“Letter of Credit”). All Letters of Credit shall be denominated in Dollars and
shall be issued on a sight basis only; it being understood, however, that the
Borrower may by written notice (including facsimile transmission) made to the
Administrative Agent and the respective Issuing Lender as part of the respective
Letter of Credit Request, or subsequent to such Letter of Credit Request so long
as such request is made at least five Business Days’ (or such shorter period as
is acceptable to such Issuing Lender) prior to the date requested for the
issuance of such Letter of Credit, require that any sight draft drawing all or
any portion of such Letter of Credit be accompanied by additional documents or
certifications, which notice shall specify a precise description of the
documents and the verbatim text of any certificates to be presented by the
beneficiary of such Letter of Credit, which if presented by such beneficiary
prior to the expiration date of the Letter of Credit would require the Issuing
Lender to make a payment under such Letter of Credit, although the respective
Issuing Lender may, in its reasonable judgment, require changes in any such
documents and certificates to conform with changes in customary and commercially
reasonable practice or law.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Effective Date and prior to the 60th day prior to the Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for the account of the Borrower, one or more Letters of Credit as are permitted
to remain outstanding hereunder without giving rise to a Default or an Event of
Default, provided that no Issuing Lender shall be under any obligation to issue
any Letter of Credit of the types described above if at the time of such
issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense which was not applicable or in effect with
respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or
     (ii) such Issuing Lender shall have received notice from the Borrower or
the Required Lenders prior to the issuance of such Letter of Credit of the type
described in the second sentence of Section 2.03(b).
          Each Issuing Lender (unless the Issuing Lender is the Administrative
Agent) agrees to provide to the Administrative Agent by facsimile promptly on
the first Business Day of

-19-



--------------------------------------------------------------------------------



 



each week the daily aggregate Stated Amount of all Letters of Credit issued by
such Issuing Lender and outstanding during the immediately preceding week.
          (c) Schedule 2.01(c) sets forth a description of all letters of credit
issued pursuant to the Existing Credit Facility and outstanding on the Effective
Date (and setting forth, with respect to each such letter of credit, (i) the
name of the issuing lender, (ii) the letter of credit number, (iii) the name(s)
of the account party or account parties, (iv) the stated amount, (v) the name of
the beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each such
letter of credit, including any extension or renewal thereof (each, as amended
from time to time in accordance with the terms thereof and hereof, an “Existing
Letter of Credit”), shall constitute a Letter of Credit for all purposes of this
Agreement, issued, for purposes of Section 2.04(a), on the Effective Date. Any
Lender hereunder which has issued an Existing Letter of Credit shall constitute
an Issuing Lender for all purposes of this Agreement.
          2.02 Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed any of (x) $50,000,000, (y) when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding,
(II) the aggregate principal amount of all Swingline Loans then outstanding,
(III) the aggregate principal amount of all Competitive Bid Loans then
outstanding and (IV) the aggregate principal amount of all other Unsecured
Consolidated Total Indebtedness of Trizec, an amount equal to the Borrowing Base
Amount at such time (based on the Borrowing Base Certificate last delivered or
then being delivered) or (z) when added to the sum of (I) the aggregate
principal amount of all Revolving Loans then outstanding and (II) the aggregate
principal amount of all Competitive Bid Loans then outstanding and (III) the
aggregate principal amount of all Swingline Loans then outstanding, an amount
equal to the Total Revolving Loan Commitment at such time, (ii) each standby
Letter of Credit shall by its terms terminate on or before the earlier of
(x) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit may be extendible for successive
periods of up to 12 months, but not beyond the fifth Business Day prior to the
Maturity Date, on terms acceptable to such Issuing Lender) and (y) five Business
Days prior to the Maturity Date, and (iii) each trade Letter of Credit shall by
its terms terminate on or before the earlier of (x) the date which occurs
180 days after the date of the issuance thereof and (y) 15 days prior to the
Maturity Date.
          2.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile
transmission). Each notice shall be in the form of Exhibit E (each a “Letter of
Credit Request”). Each such Letter of Credit Request may be revoked by
telephonic notice by the Borrower to the applicable Issuing Lender and the
Administrative Agent at any time prior to the date of issuance of the Letter of
Credit by the applicable Issuing Lender, which revocation shall be immediately
confirmed in writing by the Borrower to such Issuing Lender and the
Administrative Agent by facsimile.

-20-



--------------------------------------------------------------------------------



 



          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 2.02. Unless the respective Issuing Lender has received notice from the
Borrower or the Required Lenders before it issues a Letter of Credit that one or
more of the conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 2.02, then such
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested Letter of Credit for the account of the Borrower in
accordance with such Issuing Lender’s usual and customary practices. Upon its
issuance of or amendment to any Letter of Credit, the respective Issuing Lender
shall promptly notify the Borrower, the Administrative Agent and all other
Lenders, in writing, of such issuance or amendment and such notice shall be
accompanied by a copy of the issued Letter of Credit or amendment.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that a Lender Default of a Defaulting Lender exists, no Issuing Lender
shall be required to issue any Letter of Credit unless such Issuing Lender has
entered into an arrangement satisfactory to it and the Borrower to eliminate
such Issuing Lender’s risk with respect to the participation in Letters of
Credit by the Defaulting Lender or Defaulting Lenders, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ Percentage of
the Letter of Credit Outstandings.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
          2.04 Letter of Credit Participations. (a) Immediately upon the
issuance by each Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Lender, other than such
Issuing Lender (each such Lender, in its capacity under this Section 2.04, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Commitments or Percentages of the Lenders pursuant to
Sections 1.15, 1.16 or 13.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 2.04 to reflect the
new Percentages of the assignor and assignee Lenders and/or Additional Lenders,
as the case may be.
          (b) In determining whether to pay under any Letter of Credit issued by
it, no Issuing Lender shall have an obligation relative to the other Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrower, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

-21-



--------------------------------------------------------------------------------



 



          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant, of such failure, and, except as provided in the proviso
of the immediately succeeding sentence, each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 11:00 A.M. (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds; provided, however, that no Participant shall be
obligated to pay to the respective Issuing Lender its Percentage of such
unreimbursed amount for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). If and to the extent such Participant shall not have so made its
Percentage of the amount of such payment available to the respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Revolving Loans maintained as Base Rate Loans for each day thereafter. The
failure of any Participant to make available to the respective Issuing Lender
its Percentage of any payment under any Letter of Credit shall not relieve any
other Participant of its obligation hereunder to make available to such Issuing
Lender its Percentage of any such payment on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s
Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each Participant
which has paid its Percentage thereof, in Dollars and in same day funds, an
amount equal to such Participant’s share (based upon the proportionate aggregate
amount originally funded by such Participant to the aggregate amount funded by
all Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
          (e) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever (except
as otherwise provided in the proviso to the second sentence of Section 2.04(c))
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

-22-



--------------------------------------------------------------------------------



 



     (ii) the existence of any claim, setoff, defense or other right which
Trizec or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Issuing Lender, any Participant or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between
Trizec or any of its Subsidiaries and the beneficiary named in any such Letter
of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          2.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in Dollars and in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount so paid until reimbursed, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 10.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 1:00 P.M. (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum which
shall be the sum of the Applicable Margin for Revolving Loans that are
maintained as Base Rate Loans plus the Base Rate each as in effect from time to
time; provided, however, to the extent such amounts are not reimbursed prior to
1:00 P.M. (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum which shall be the
sum of the Base Rate as in effect from time to time plus 4.5%, in each such
case, with interest to be payable on demand. Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.
          (b) The obligations of the Borrower under this Section 2.05 to
reimburse each Issuing Lender with respect to Unpaid Drawings (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against any

-23-



--------------------------------------------------------------------------------



 



Lender (including in its capacity as issuer of the Letter of Credit or as
Participant), including, without limitation, any defense based upon the failure
of any drawing or payment under a Letter of Credit (each a “Drawing”) to conform
to the terms of the Letter of Credit or any nonapplication or misapplication by
the beneficiary of the proceeds of such Drawing; provided, however, that the
Borrower shall not be obligated to reimburse the respective Issuing Lender for
any wrongful payment made by such Issuing Lender under a Letter of Credit issued
by it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
          2.06 Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such governmental authority, central bank or comparable agency (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement as it pertains to Letters of
Credit or their issuance thereof or participation therein; and the result of any
of the foregoing is to increase the cost to any Issuing Lender or any
Participant of issuing, maintaining or participating in any Letter of Credit, or
reduce the amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or profits or franchise taxes based on net income
of such Issuing Lender or such Participant pursuant to the laws of the country
in which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, within 10 days
of the delivery of the certificate referred to below to the Borrower by such
Issuing Lender or such Participant (a copy of which certificate shall be sent by
such Issuing Lender or such Participant to the Administrative Agent), the
Borrower agrees, subject to the provisions of Section 13.17 (to the extent
applicable), to pay to such Issuing Lender or such Participant such additional
amount or amounts as will compensate such Issuing Lender or such Participant for
such increased cost or reduction in the amount receivable or reduction on the
rate of return on its capital. Each Issuing Lender or Participant, upon
determining that any additional amounts will be payable to it pursuant to this
Section 2.06, will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Issuing
Lender or such Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), setting forth
in reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Issuing Lender or such Participant. The
certificate required to be delivered pursuant to this Section 2.06 shall, absent
manifest error, be final and conclusive and binding on the Borrower.

-24-



--------------------------------------------------------------------------------



 



          SECTION 3. Commitment Commission; Other Fees; Reductions of
Commitments.
          3.01 Fees. (a) (i) For each day during the period from the Effective
Date to but excluding the Maturity Date (or such earlier date on which the Total
Revolving Loan Commitment has been terminated) on which the Investment Grade
Condition does not exist, the Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a commitment commission (the
“Revolving Loan Commitment Commission”) computed at a rate per annum for each
such day equal to the then Applicable Commitment Commission Percentage on the
daily average of the Unutilized Revolving Loan Commitment of such Lender as in
effect from time to time. Accrued Revolving Loan Commitment Commission shall be
due and payable in arrears on (x) December 31, 2005, (y) each Quarterly Payment
Date thereafter and (z) the Maturity Date (or on such earlier date on which the
Total Revolving Loan Commitment shall have been terminated).
          (ii) For each day during the period from the Effective Date to but
excluding the Maturity Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) on which the Investment Grade Condition
exists, the Borrower agrees to pay to the Administrative Agent for distribution
to each Non-Defaulting Lender a facility fee (the “Revolving Loan Facility Fee”)
computed at a rate per annum for each such day equal to the then Applicable
Facility Fee Percentage on the daily average of the Revolving Loan Commitment of
such Lender as in effect from time to time. Accrued Revolving Loan Facility Fees
shall be due and payable in arrears on (x) December 31, 2005, (y) each Quarterly
Payment Date thereafter and (z) the Maturity Date (or on such earlier date on
which the Total Revolving Loan Commitment shall have been terminated).
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage)
a fee in respect of each Letter of Credit issued hereunder (the “Letter of
Credit Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to the Applicable Margin
then in effect for Revolving Loans maintained as Eurodollar Rate Loans on the
daily Stated Amount of such Letter of Credit. Accrued Letter of Credit Fees
shall be due and payable in arrears on (x) December 31, 2005, (y) each Quarterly
Payment Date thereafter and (z) the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.
          (c) The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by such Issuing
Lender hereunder (the “Facing Fee”) for the period from and including the date
of issuance of such Letter of Credit to and including the date of the
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to 1/8 of 1% on the daily Stated Amount of such Letter of Credit, provided
that in any event the minimum amount of the Facing Fee payable in any 12 month
period for each Letter of Credit shall be $500; it being agreed that, on the
date of issuance of any Letter of Credit and on each anniversary thereof prior
to the termination of such Letter of Credit, if $500 will exceed the amount of
Facing Fees that will accrue with respect to such Letter of Credit for the
immediately succeeding 12 month period, the full $500 shall be payable on the
date of issuance of such Letter of Credit and on each such anniversary thereof.
Except as otherwise

-25-



--------------------------------------------------------------------------------



 



provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable in arrears on (x) December 31, 2005, (y) each
Quarterly Payment Date thereafter and (z) the first day on or after the
termination of the Total Commitment upon which no Letters of Credit remain
outstanding.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit, such amount as shall at the time of such event be the administrative
charge and the reasonable expenses which such Issuing Lender is generally
imposing in connection with such occurrence with respect to letters of credit.
          (e) The Borrower agrees to pay such other fees as have been agreed to
in writing by the Borrower, DBTCA and Deutsche Bank Securities Inc.
          (f) On the date of the extension of the Maturity Date pursuant to
Section 1.17, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a non-refundable cash extension fee (the “Extension Fee”)
in an amount equal to 25 basis points (0.25%) of an amount equal to the
Revolving Loan Commitment of each Lender as in effect on such date.
          3.02 Voluntary Termination of Unutilized Commitments. (a) Upon at
least three Business Days’ prior notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty, to terminate the Total Unutilized
Revolving Loan Commitment, in each case in whole or in part, in integral
multiples of $5,000,000 in the case of partial reductions, provided that each
such reduction of the Total Unutilized Revolving Loan Commitment shall apply
proportionately to permanently reduce the Revolving Loan Commitment of each
Lender with such a Commitment.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
terminate the entire Revolving Loan Commitment of such Lender so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts
owing to such Lender (other than amounts owing in respect of any Tranche of
Loans maintained by such Lender if such Loans are not being repaid pursuant to
Section 13.12(b)) are repaid concurrently with the effectiveness of such
termination pursuant to Section 4.01(b) (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time, unless the
respective Lender continues to have outstanding Loans hereunder such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnifications under this Agreement for periods when such
Lender was a “Lender” under this Agreement (including, without limitation,
Sections 1.11, 1.12, 4.04, 13.01 and 13.06), which shall survive as to such
repaid Lender.

-26-



--------------------------------------------------------------------------------



 



          3.03 Mandatory Reduction of Commitments. The Total Commitment (and the
Revolving Loan Commitment of each Lender) shall terminate in its entirety on the
earliest of (i) the date on which a Change of Control occurs, (ii) the date upon
which the Borrower enters into any transaction of merger or consolidation, other
than any merger or consolidation permitted by Section 9.02(a), and (iii) the
Maturity Date.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans (other than Competitive Bid Loans) without premium or penalty,
in whole or in part at any time and from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent prior to 12:00
Noon (New York time) at the Notice Office (x) in the case of Base Rate Loans, at
least one Business Day’s prior written notice (or same day notice in the case of
a prepayment of Swingline Loans) (or telephonic notice promptly confirmed in
writing) of its intent to prepay such Base Rate Loans and (y) in the case of
Eurodollar Rate Loans, at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay such
Eurodollar Rate Loans, whether Revolving Loans and/or Swingline Loans shall be
prepaid, the principal amount of such prepayment and the Types of Loans and
Tranches to be prepaid and, in the case of Eurodollar Rate Loans, the specific
Borrowing or Borrowings pursuant to which such Eurodollar Rate Loans were made,
which notice the Administrative Agent shall promptly transmit to each of the
Lenders, (ii) each prepayment of Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $1,000,000, provided that if any
partial prepayment of Eurodollar Rate Loans made pursuant to any Borrowing shall
reduce the outstanding Eurodollar Rate Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of Eurodollar Rate Loans and any
election of an Interest Period with respect thereto given by the Borrower shall
have no force or effect, (iii) each prepayment pursuant to this Section 4.01(a)
in respect of any Tranche of Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans, and (iv) each prepayment of Eurodollar Rate Loans
made pursuant to this Section 4.01 on a day which is not the last day of an
Interest Period applicable thereto shall be accompanied by the payment of all
amounts owing in connection therewith pursuant to Section 1.12. The Borrower
shall not have the right to prepay any Competitive Bid Loan pursuant to this
Section 4.01(a) without the consent of the Lender that made such Competitive Bid
Loan.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans, together with accrued and unpaid interest, Fees and all other
amounts owing to such Lender under this Agreement (including under Section 1.12)
in accordance with said Section 13.12(b) so long as (A) the Revolving Loan
Commitment, as applicable, of such Lender is terminated concurrently with such
repayment pursuant to Section 3.02(b) (at which time Schedule I shall be deemed
modified to reflect the changed Commitments) and (B) the consents required by
Section 13.12(b) in connection with the repayment pursuant to this
Section 4.01(b) have been obtained.

-27-



--------------------------------------------------------------------------------



 



          4.02 Mandatory Repayments. (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans, (II) the
aggregate outstanding principal amount of all Competitive Bid Loans, (III) the
aggregate outstanding principal amount of all Swingline Loans and (IV) the
aggregate amount of all Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment as then in effect, the Borrower shall prepay on such
day the principal of Swingline Loans and, after all Swingline Loans have been
repaid in full (or if no Swingline Loans are outstanding), Revolving Loans in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Loans, the sum of (I) the aggregate
outstanding principal amount of all Competitive Bid Loans and (II) the aggregate
amount of all Letter of Credit Outstandings exceeds the Total Revolving Loan
Commitment as then in effect, the Borrower shall prepay on such date the
principal of Competitive Bid Loans in an amount equal to such excess. If, after
giving effect to the prepayment of all outstanding Loans, the aggregate amount
of all Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment
as then in effect, the Borrower shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to each Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.
          (b) (i) If on any day (A) the sum of (I) the aggregate outstanding
principal amount of all Revolving Loans, (II) the aggregate outstanding
principal amount of all Swingline Loans, (III) the aggregate outstanding
principal amount of all Competitive Bid Loans, (IV) the aggregate amount of all
Letter of Credit Outstandings and (V) the aggregate outstanding principal amount
of all other Unsecured Consolidated Total Indebtedness of Trizec exceeds the
Borrowing Base Amount at such time (based on the Borrowing Base Certificate last
delivered or then being delivered) (such excess, the “Borrowing Base Amount
Deficiency”) or (B) a Default exists under Section 9.14 (such Default, a
“Section 9.14 Default”), the Borrower shall, within 10 days thereafter (or on
such day to the extent required by Section 8.13), either (x) prepay outstanding
Loans and/or cash collateralize outstanding Letters of Credit in the order
provided in clause (c)(ii) below in an amount sufficient to eliminate such
Borrowing Base Amount Deficiency or to cure such Section 9.14 Default, as
applicable, (y) add one or more Borrowing Base Properties to the Borrowing Base
in accordance with the procedures set forth in this Agreement which would have
the effect (i) in the case of a Borrowing Base Amount Deficiency, of increasing
the Borrowing Base Value in an aggregate amount sufficient to eliminate such
Borrowing Base Amount Deficiency or (ii) in the case of a Section 9.14 Default,
of increasing the Borrowing Base Property NOI in an amount sufficient to cure
such Section 9.14 Default or (z) effect a combination of the actions described
in preceding clauses (x) and (y) so as to eliminate such Borrowing Base Amount
Deficiency or Section 9.14 Default, as applicable (it being understood that, if
any Default or Event of Default then exists (other than, in the case of
Section 4.02(b)(i)(A) the Default resulting from the Borrowing Base Amount
Deficiency in question, and in the case of Section 4.02(b)(i)(B) the
Section 9.14 Default in question), the Borrower shall be required to take the
actions described in preceding clause (x)).
          (ii) To the extent that the Borrower elects (or is required) to prepay
outstanding Loans and/or cash collateralize outstanding Letters of Credit to
eliminate any Borrowing Base Amount Deficiency or to cure any Section 9.14
Default as provided in clause (b)(i) above, the Borrower shall (1) first, prepay
principal of outstanding Swingline Loans,

-28-



--------------------------------------------------------------------------------



 



(2) second, after all Swingline Loans have been repaid in full (or if no
Swingline Loans are outstanding), prepay principal of outstanding Revolving
Loans as designated by the Borrower, (3) third, after all Swingline Loans and
Revolving Loans have been paid in full, prepay principal of outstanding
Competitive Bid Loans, and (4) fourth, pay to the Administrative Agent at the
Payment Office cash and/or Cash Equivalents and with such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to each
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, (i) all then outstanding Loans (other
than Swingline Loans) shall be repaid in full on the Maturity Date, (ii) all
then outstanding Loans shall be repaid in full on the date on which (x) the
Borrower enters into any transaction of merger or consolidation (other than any
merger or consolidation permitted by Section 9.02(a)) or (y) a Change of Control
occurs, (iii) each Borrowing of Swingline Loans shall be repaid in full within
five Business Days after the date of Borrowing thereof and (iv) all then
outstanding Swingline Loans shall be repaid in full on the Swingline Expiry
Date.
          (d) With respect to each repayment of Loans required by
Sections 4.02(a) and (b), the Borrower may designate the Types of Revolving
Loans which are to be repaid and, in the case of Eurodollar Rate Loans, the
specific Borrowing or Borrowings pursuant to which such Revolving Loans were
made, provided that: (i) repayments of Eurodollar Rate Loans pursuant to this
Section 4.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Rate Loans with Interest Periods ending on such
date of required repayment and all Base Rate Loans have been paid in full;
(ii) if any repayment of Eurodollar Rate Loans constituting a single Borrowing
shall reduce the outstanding Eurodollar Rate Loans constituting such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, such
Borrowing shall be converted at the end of the then current Interest Period into
a Borrowing of Base Rate Loans unless such Borrowing, together with any other
Revolving Loans maintained as Base Rate Loans (or portion thereof) or Eurodollar
Rate Loans converted or continued on the same date to Eurodollar Rate Loans with
the same Interest Period as the Interest Period to which such Borrowing is then
being continued, exceeds such Minimum Borrowing Amount; (iii) each repayment of
any Revolving Loans made pursuant to a Borrowing shall be applied pro rata among
such Revolving Loans; and (iv) each repayment of Competitive Bid Loans shall be
applied pro rata among all outstanding Competitive Bid Loans. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 1:00 P.M. (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
1:00 P.M. (New York time)) like funds relating to the payment of principal or
interest ratably to the Lenders entitled thereto. Any payments under this
Agreement or under any Note which are made later than 1:00 P.M. (New York time)
on any day shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder or under any

-29-



--------------------------------------------------------------------------------



 



Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
          4.04 Net Payments. (a) All payments made by the Borrower hereunder,
under any Note or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 4.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, except as provided in the second succeeding
sentence, any tax imposed on or measured by the net income or net profits or
franchise taxes based on net income of a Lender pursuant to the laws of the
country in which it is organized or the country in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrower agrees, subject to Section 13.17 (to the extent
applicable), to pay the full amount of such Taxes, and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, under any Note or under any other Credit Document, after withholding
or deduction for or on account of any Taxes, will not be less than the amount
provided for herein, in such Note or in such other Credit Document. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, within 10 days of the written request
of such Lender, for taxes imposed on or measured by the net income and net
profits and franchise taxes imposed on net income of such Lender pursuant to the
laws of the country in which it is organized or the country in which the
principal office or applicable lending office of such Lender is located or under
the laws of any political subdivision or taxing authority of any such country in
which it is organized or the country in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall determine are payable by, or withheld from, such Lender in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence. If the Borrower pays any additional amount
under this Section 4.04 to a Lender and such Lender determines in its sole
discretion that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its liabilities for Taxes in or
with respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that the Lender
shall, in its sole discretion, determine is equal to the net benefit, after tax,
which was obtained by such Lender in such year as a consequence of such Tax
Benefit; provided, however, that (i) any Lender may determine, in its sole
discretion consistent with the policies of such Lender, whether to seek a Tax
Benefit; (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Lender that otherwise would not have expired) of
any Tax Benefit with respect to which such Lender has made a payment to the
Borrower pursuant to this Section 4.04(a) shall be treated as Taxes for which
the Borrower is obligated to indemnify such Lender pursuant to this Section 4.04
without any exclusions or defenses; and (iii) nothing in this Section 4.04(a)
shall require any Lender to disclose any confidential information to the
Borrower (including, without limitation, such Lender’s tax returns). The
Borrower will furnish to the

-30-



--------------------------------------------------------------------------------



 



Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender within 10 days of its written request, for the
amount of any Taxes so levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Sections 1.15, 1.16 or 13.04 (unless the respective Lender
was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note, or (ii) if the
Lender is not a “bank” (within the meaning of Section 881(c)(3)(A) of the Code)
and cannot deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) pursuant to clause (i) above, (x) a certificate substantially in the form
of Exhibit F (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement to a complete exemption from
United States withholding tax with respect to payments of interest to be made by
the Borrower under this Agreement and under any Note. In addition, each Lender
agrees that from time to time after the Effective Date, whenever a lapse in time
or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments by the Borrower under this Agreement
and any Note, or it shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such Form or Certificate in which case
such Lender shall not be required to deliver any such Form or Certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it are required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 4.04(a) hereof to gross-up payments to be made to a Lender
in respect of income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the

-31-



--------------------------------------------------------------------------------



 



Borrower pursuant to this Section 4.04(b) or (II) in the case of a payment,
other than interest, to a Lender described in clause (ii) above, to the extent
that such forms do not establish a complete exemption from withholding of such
taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 4.04 and except as set forth in
Section 13.04(b), the Borrower agrees to pay additional amounts and to indemnify
each Lender in the manner set forth in Section 4.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Effective Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of income or similar Taxes (but, in the case of any amount
withheld or deducted by the government of the United States or a political
subdivision thereof, only if such Lender has provided the Borrower the
appropriate Internal Revenue Service Forms (and, if applicable, a
Section 4.04(b)(ii) Certificate) required to be provided pursuant to the
foregoing provisions of this Section 4.04(b), if entitled to a reduced rate of
withholding or deduction, and in such event, the payment (whether as an
additional amount or under the indemnity) shall only be for the amount in excess
of such reduced rate of withholding or deduction).
          SECTION 5. Conditions Precedent to the Effective Date. The occurrence
of the Effective Date pursuant to Section 13.10 is subject to the satisfaction
of the following conditions:
          5.01 Execution of Agreement; Notes. On or prior to the Effective Date,
(i) this Agreement shall have been executed and delivered as provided in
Section 13.10 and (ii) there shall have been delivered to the Administrative
Agent for the account of each of the Lenders which has requested the same, the
appropriate Note or Notes executed by the Borrower in the amount, maturity and
as otherwise provided herein.
          5.02 Opinion of Counsel. On the Effective Date, the Administrative
Agent shall have received from DLA Piper Rudnick Gray Cary US LLP, counsel to
the Credit Parties, an opinion covering the matters set forth in Exhibit G,
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date.
          5.03 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received certificates from each Credit
Party, dated the Effective Date, signed by the president, any vice-president or
a Senior Financial Officer of such Credit Party and attested to by the secretary
or any assistant secretary of such Credit Party or its general partner or
managing member, as the case may be, in the form of Exhibit H with appropriate
insertions, together with copies of the certificate of incorporation and by-laws
(or equivalent organizational documents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and all of the
foregoing shall be reasonably acceptable to the Administrative Agent.
          (b) All Company and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Lenders, and the Administrative
Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals,

-32-



--------------------------------------------------------------------------------



 



good standing certificates and bring-down telegrams or facsimiles, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.
          5.04 Adverse Change, etc. (a) On or prior to the Effective Date,
nothing shall have occurred since June 30, 2005 (and neither the Administrative
Agent nor the Lenders shall have become aware of any facts, conditions or other
information not previously known) which the Administrative Agent or the Lenders
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (b) All necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the transactions contemplated by
the Credit Documents and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents, or imposes materially adverse conditions upon, the
consummation of the transactions contemplated by the Credit Documents or
otherwise referred to herein or therein. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the transactions contemplated by the
Credit Documents.
          5.05 Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or threatened with respect to this
Agreement, any other Credit Document or any documentation executed in connection
herewith or therewith or the transactions contemplated hereby or thereby, or
which the Administrative Agent or the Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect.
          5.06 Financial Statements. On or prior to the Effective Date, the
Administrative Agent shall have received true and correct copies of the
historical financial statements referred to in Section 7.05(a), which historical
financial statements shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.
          5.07 Subsidiaries Guaranty. On the Effective Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Amended and
Restated Subsidiaries Guaranty in the form of Exhibit I (as further amended,
modified or supplemented from time to time, the “Subsidiaries Guaranty”), and
the Subsidiaries Guaranty shall be in full force and effect.
          5.08 Solvency Certificate. On the Effective Date, the Borrower shall
have delivered to the Administrative Agent a solvency certificate from a Senior
Financial Officer of each of the Borrower and Trizec in the form of Exhibit J.
          5.09 Borrowing Base Certificate. On the Effective Date, the
Administrative Agent shall have received a Borrowing Base Certificate meeting
the requirements of Section 8.01(j).
          5.10 Subordination Agreement. On the Effective Date, each Credit Party
and each obligee in respect of any Affiliate Debt shall have duly authorized,
executed and delivered

-33-



--------------------------------------------------------------------------------



 



the Amended and Restated Affiliate Debt and Subordination Agreement in the form
of Exhibit K (as further amended, modified or supplemented from time to time,
the “Subordination Agreement”), and the Subordination Agreement shall be in full
force and effect.
          5.11 Fees etc. On the Effective Date, the Borrower shall have paid to
the Administrative Agent and each Lender all costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent and such Lender to the extent then due.
          5.12 Refinancing. On the Effective Date, all Indebtedness not
permitted pursuant to Section 9.04, including, without limitation, all
Indebtedness outstanding under the Existing Credit Facility (other than
(x) obligations pursuant to indemnification and other provisions of the Existing
Credit Facility which by their terms survive the termination of the Existing
Credit Facility and (y) reimbursement and all other obligations in respect of
the Existing Letters of Credit), shall have been repaid in full, all commitments
in respect thereof shall have been terminated and all Liens and guaranties in
connection therewith shall have been terminated. The Administrative Agent shall
have received satisfactory evidence that the matters set forth in the
immediately preceding sentence have been satisfied as of the Effective Date.
          The occurrence of the Effective Date shall constitute a representation
and warranty by the Borrower to the Administrative Agent and each of the Lenders
that all conditions specified in this Section 5 exist as of that time. All of
the certificates, legal opinions and other documents and papers referred to in
this Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance satisfactory to the Administrative Agent and the Lenders.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Effective Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Effective Date), is subject, at the time of each
such Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:
          6.01 Effective Date. The Effective Date shall have occurred.
          6.02 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
          6.03 Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Loan (other than a Loan made pursuant to a Mandatory Borrowing, a
Competitive Bid Borrowing or a Swingline Loan), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 1.03(a).
Prior to the making of each Swingline

-34-



--------------------------------------------------------------------------------



 



Loan, the Swingline Lender shall have received the notice referred to in
Section 1.03(b)(i). Prior to the making of each Competitive Bid Loan, the
Administrative Agent shall have received a Notice of Competitive Bid Borrowing
meeting the requirements of Section 1.04(a).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.03.
          6.04 Change of Control. (a) A Change of Control shall not have
occurred at the time of such Credit Event.
          (b) Such Credit Event shall not occur (x) during the 60 day period
referred to in clause (i)(A) of the definition of Change of Control or (y) so
long as Trizec Canada (and/or one or more Wholly-Owned Subsidiaries of Trizec
Canada) has the power to elect a majority of the directors of Trizec at the time
of such Credit Event, during the 60 day period referred to in clause (i)(y)(A)
of the definition of Trizec Canada Control Requirements; provided, however, that
this Section 6.04(b) shall not apply to such Credit Event if (A) (i) in the case
of clause (i)(A) of the definition of Change of Control, the applicable Person
or “group” (within the meaning of Sections 13(d) and 14(d) under the Exchange
Act, as in effect on the Effective Date) has reduced its beneficial ownership to
less than 25% (45% in the case of the institutional lenders described in such
clause (i)(A)) on a fully diluted basis of the voting and/or economic interest
in the capital stock of Trizec at or prior to the time of such Credit Event or
(ii) in the case of clause (i)(y)(A) of the definition of Trizec Canada Control
Requirements, the applicable Person or “group” (within the meaning of Sections
13(d) and 14(d) under the Exchange Act, as in effect on the Effective Date) has
reduced its beneficial ownership to less than 25% (30% in the case of CPPIB) on
a fully diluted basis of the voting and/or economic interest in the capital
stock of Trizec Canada at or prior to the time of such Credit Event, or
(B) after giving effect to such Credit Event, the sum of (a) the aggregate
outstanding principal amount of all Revolving Loans, (b) the aggregate
outstanding principal amount of all Swingline Loans and (c) the aggregate amount
of all Letter of Credit Outstandings does not exceed by more than $25,000,000 an
amount equal to the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans, (ii) the aggregate principal amount of all Swingline Loans
outstanding immediately prior to the commencement of any such 60 day period and
(iii) the aggregate amount of all Letter of Credit Outstandings immediately
prior to the commencement of any such 60 day period.
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, each of Trizec and
the Borrower makes the following representations, warranties and agreements, all
of which shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of the Effective Date and each Credit Event on or after the Effective
Date deemed to constitute a representation and warranty that the matters
specified in this Section 7 are true and correct in all material respects on the
Effective Date and on the date of each such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

-35-



--------------------------------------------------------------------------------



 



          7.01 Company and Other Status. Each of Trizec, the Borrower and their
respective Subsidiaries (i) is a duly organized and validly existing Company in
good standing under the laws of the jurisdiction of its organization, (ii) has
the requisite Company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications, except for
failures to be so qualified and, in the case of Persons other than a Credit
Party, for failures to be so organized, existing or in good standing, which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
          7.02 Company Power and Authority. Each Credit Party has the requisite
Company power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary Company action to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is a party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor the
occurrence of any Credit Event, nor compliance by such Credit Party with the
terms and provisions relating thereto, (i) will contravene any provision of any
Applicable Laws, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of such Credit Party pursuant to the
terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which
such Credit Party is a party or by which it or any of its property or assets is
bound or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation or by-laws (or other organizational documents) of
such Credit Party.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except (x) as have been obtained or made on or prior to the Effective Date or
(y) in the case of any Person which becomes a Credit Party after the Effective
Date, as have been obtained or made on or prior to the date on which such Person
became a Credit Party), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheets of Trizec for
the fiscal year ended on December 31, 2004 and for the six-month period ended on
June 30, 2005, and the related consolidated statements of income, cash flows and
shareholders’ equity of Trizec for the fiscal

-36-



--------------------------------------------------------------------------------



 



year or six-month period ended on such dates, as the case may be, copies of
which have been furnished to the Administrative Agent and the Lenders prior to
the Effective Date, present fairly in all material respects the consolidated
financial position of Trizec at the date of such balance sheets and the
consolidated results of the operations of Trizec for the periods covered
thereby. All of the foregoing historical financial statements have been prepared
in accordance with GAAP. Since June 30, 2005, there has been no change in the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of Trizec, Borrower or any of their respective Subsidiaries that has
had, or could reasonably be expected to have, a Material Adverse Effect.
          (b) On and as of the Effective Date, after giving effect to the
transactions contemplated in this Agreement and to all Indebtedness (including
the Loans and the Guaranty) being incurred or assumed by any Credit Party,
(a) the sum of the assets, at a fair valuation, of Trizec, the Borrower and
their respective Subsidiaries taken as a whole and of each of Trizec and the
Borrower on a stand-alone basis will exceed their respective debts; (b) Trizec,
the Borrower and each of their respective Subsidiaries taken as a whole and each
of Trizec and the Borrower on a stand-alone basis have (or has) not incurred and
do (does) not intend to incur, and do (does) not believe that they (it) will
incur, debts beyond their (its) ability to pay such debts as such debts mature;
and (c) Trizec, the Borrower and their respective Subsidiaries taken as a whole
and each of Trizec and the Borrower on a stand-alone basis will have sufficient
capital with which to conduct their (its) respective businesses. For purposes of
this Section 7.05(b), “debt” means any liability on a claim, and “claim” means
(i) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
          (c) Except (i) as disclosed in the financial statements referred to in
Section 7.05(a), (ii) for liabilities arising in the ordinary course of business
since June 30, 2005 and (iii) any liabilities under this Agreement and the other
Credit Documents, there were as of the Effective Date no liabilities or
obligations with respect to Trizec, the Borrower or any of their respective
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
could reasonably be expected to have a Material Adverse Effect. As of the
Effective Date, neither Trizec nor the Borrower knows of any basis for the
assertion against it, Trizec or any other Subsidiary of Trizec of any liability
or obligation of any nature whatsoever that is not disclosed in the financial
statements referred to in Section 7.05(a) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          (d) On and as of the Effective Date, the Projections previously
delivered to the Administrative Agent and the Lenders were prepared in good
faith based upon reasonable assumptions by management of the Borrower and
reflect the actual expectations of the Borrower and Trizec for its operations
and performance for the periods covered by the Projections. On the Effective
Date, the Borrower believed that the Projections were reasonable and attainable.

-37-



--------------------------------------------------------------------------------



 



          7.06 Litigation. (a) There are no actions, suits or proceedings
(including, without limitation, any Environment Claims) pending or, to the best
knowledge of the Borrower, threatened (i) with respect to any Credit Document or
the transactions contemplated thereby or (ii) that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
          (b) There are no final nonappealable judgments or decrees in an
aggregate amount of $25,000,000 or more entered by a court or courts of
competent jurisdiction against any Credit Party (other than any judgment as to
which, and only to the extent, a reputable and solvent insurance company has
acknowledged coverage of such claim in writing or which have been paid).
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by any Credit Party in writing to the Administrative Agent or
any Lender (including, without limitation, all information contained in the
Credit Documents and with respect to each Borrowing Base Property) for purposes
of or in connection with this Agreement, the other Credit Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Party in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by knowingly omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans will be used for the general corporate purposes of the Borrower and its
Subsidiaries (including, but not limited to, making Investments and paying
Dividends as, and to the extent, permitted by this Agreement); provided,
however, proceeds of Swingline Loans may not be used to repay any then
outstanding Swingline Loans.
          (b) Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System. At the time of each Credit Event occurring on or after
the Effective Date, not more than 25% of the value of either (x) the Restricted
Property taken as a whole or (y) the assets of Trizec and its Subsidiaries taken
as a whole will constitute Margin Stock.
          7.09 Tax Returns and Payments. Each of Trizec, the Borrower and each
of their respective Subsidiaries has timely filed or caused to be timely filed
with the appropriate taxing authority, all Federal and all material state,
local, foreign and other returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Trizec, the Borrower and/or any of their respective Subsidiaries.
The Returns accurately reflect all liability for taxes of each Credit Party and
each of its Subsidiaries for the periods covered thereby except for any such
taxes that, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Trizec, the Borrower and each of
their respective Subsidiaries has paid all material taxes payable by it other
than taxes contested in good faith and for which adequate reserves have been
established in

-38-



--------------------------------------------------------------------------------



 



accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Borrower and Trizec, threatened by any authority regarding any
taxes relating to any Credit Party or any Subsidiary of any Credit Party which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effective.
          7.10 Subsidiaries. Schedule 7.10 sets forth, as of the Effective Date,
(a) on Part A thereof, each Subsidiary (other than an immaterial Subsidiary) of
Trizec (showing the direct and indirect ownership interests therein), and (b) on
Part B thereof, each Subsidiary Guarantor (showing the direct and indirect
ownership interests therein and, in the case of any Subsidiary Guarantor which
is a Borrowing Base Property Owner or which owns an Equity Interest in a Trizec
JV which is a Borrowing Base Property Owner, the Borrowing Base Properties owned
by such Subsidiary Guarantor).
          7.11 Compliance with Applicable Laws. Each of Trizec, the Borrower and
each of their respective Subsidiaries is in compliance with all Applicable Laws
in respect of the conduct of its business and the ownership of its property
(including, without limitation, all building and zoning ordinances and codes),
except such noncompliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          7.12 Investment Company Act. Neither Trizec, the Borrower nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act.
          7.13 Public Utility Holding Company Act. Neither Trizec, the Borrower
nor any of their respective Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
          7.14 Status as a REIT. Trizec is organized in conformity with the
requirements for qualification as a real estate investment trust under the Code.
Trizec will meet all of the requirements for qualification as a real estate
investment trust under the Code for its taxable year ending December 31, 2005
and will elect to be treated as such for such taxable year. Trizec is or will be
in a position to qualify as a real estate investment trust under the Code for
each taxable year thereafter and its proposed methods of operation will enable
it to so qualify.
          7.15 Compliance with ERISA. (a) Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; no Multiemployer Plan is insolvent or in
reorganization; no Plan is subject to Section 412 of the Code or Section 302 or
Title IV of ERISA; all contributions required to be made with respect to a Plan
or a Multiemployer Plan have been timely made; no member of the ERISA Group has
incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan or

-39-



--------------------------------------------------------------------------------



 



Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or, to the knowledge of the Borrower, expects to incur any such
liability under any of the foregoing sections with respect to any Plan or
Multiemployer Plan; no condition exists which presents a material risk to any
member of the ERISA Group of incurring a liability to or on account of a Plan or
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
no action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, or, to the knowledge of the Borrower,
is expected or threatened; using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the ERISA Group to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan ended prior to the date of the most recent Credit
Event, would not result in a liability; each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of any member of the ERISA Group has at
all times been operated in compliance with the provisions of Part 6 of subtitle
B of Title I of ERISA and Section 4980B of the Code; each group health plan (as
defined in US Code of Federal Regulations Section 160.103) which covers or has
covered employees or former employees of any member of the ERISA Group has at
all times been operated in compliance with the provisions of the Health
Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder; no lien imposed under the Code or ERISA on the assets of
any member of the ERISA Group exists or, to the knowledge of the Borrower and
Trizec, is likely to arise on account of any Plan or Multiemployer Plan; and no
member of the ERISA Group maintains or contributes to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any Plan the obligations with respect to which could
reasonably be expected to be material.
          (b) Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: each Foreign Pension
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; all contributions required to be made with respect to a
Foreign Pension Plan have been timely made; no member of the ERISA Group has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the most recently ended fiscal year of Trizec on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities or, alternatively, each of the Credit Parties has established
adequate reserves for the present value of such accrued benefit liabilities,
determined as described herein, in the financial statements referred to in
Section 7.05(a) hereof.
          7.16 Environmental Compliance. (a) (i) There are in effect all
Environmental Approvals which are required to be obtained under all
Environmental Laws with respect to the business and properties of Trizec, the
Borrower and each of their respective Subsidiaries, except for such
Environmental Approvals the absence of which could not reasonably be expected to

-40-



--------------------------------------------------------------------------------



 



have a Material Adverse Effect and (ii) each of Trizec, the Borrower and their
respective Subsidiaries is in compliance with the terms and conditions of all
such Environmental Approvals, and is also in compliance with all other
Environmental Laws or any order, decree, judgment or injunction issued, entered
or approved thereunder, except to the extent failure to comply, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;
          (b) (i) there are no Environmental Claims pending or threatened by any
Governmental Authority with respect to any failure or alleged failure by Trizec,
the Borrower or any of their respective Subsidiaries to have any Environmental
Approval required in connection with the conduct of the business of, or
properties owned, leased or operated (currently or in the past) by, Trizec, the
Borrower or any of their respective Subsidiaries, or with respect to any
generation, treatment, storage, recycling, transportation, Release or disposal
of any Hazardous Material generated by Trizec, the Borrower or any of their
respective Subsidiaries, in each case to the extent that such Environmental
Claims, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect;
          (ii) no Hazardous Material has been Released by Trizec, the Borrower
or any of their respective Subsidiaries at any property owned, leased or
operated (currently or in the past) by Trizec, the Borrower or any of their
respective Subsidiaries, in each case to the extent that such Releases, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
          (iii) no friable asbestos is present at any of the properties owned,
leased or operated by Trizec, the Borrower or any of their respective
Subsidiaries to the extent that such presence of asbestos, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;
          (iv) there are no underground storage tanks for Hazardous Material at
any properties currently owned, leased or operated by Trizec, the Borrower or
any of their respective Subsidiaries to the extent that such tanks, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and
          (v) there are no other facts, circumstances or conditions relating to
environmental matters of Trizec, the Borrower or any of their respective
Subsidiaries, their operations or their currently owned, leased or operated
properties which, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
          7.17 Patents, Trademarks, etc. Each of Trizec, the Borrower and each
of their respective Subsidiaries has obtained and holds in full force and effect
all patents, trademarks, service marks, trade names, copyrights and other such
rights, free from burdensome restrictions, which are necessary for the operation
of its business as presently conducted, the absence or impairment of which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          7.18 No Default. No Default or Event of Default is in existence.
Neither Trizec, the Borrower nor any of their respective Subsidiaries is in
default in any material respect beyond

-41-



--------------------------------------------------------------------------------



 



any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          7.19 Licenses, etc. Each of Trizec, the Borrower and each of their
respective Subsidiaries has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other consents and approvals which
are necessary for the operation of its businesses as presently conducted, the
absence of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          7.20 No Burdensome Restrictions. Neither Trizec, the Borrower nor any
of their respective Subsidiaries is a party to any agreement or instrument or
subject to any other obligation or any charter or corporate or partnership
restriction, as the case may be, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
          7.21 Labor Matters. Neither Trizec, the Borrower nor any of their
respective Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against Trizec, the Borrower or any of their respective Subsidiaries or, to the
knowledge of the Borrower and Trizec, threatened against Trizec, the Borrower or
any of their respective Subsidiaries, before the National Labor Relations Board
(or any foreign equivalent thereof), and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Trizec, the Borrower or any of their respective Subsidiaries or, to the
knowledge of Trizec and the Borrower, threatened against Trizec, the Borrower or
any of their respective Subsidiaries, (ii) no strike, labor dispute slowdown or
stoppage pending against Trizec, the Borrower or any of their respective
Subsidiaries or to the knowledge of the Borrower, threatened against Trizec, the
Borrower or any of their respective Subsidiaries, and (iii) no union
representation question exists with respect to the employees of Trizec, the
Borrower or any of their respective Subsidiaries, except (with respect to any
matter specified in clause (i), (ii) or (iii) above, either individually or in
the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.
          7.22 Insurance. Each of Trizec, the Borrower and their respective
Subsidiaries maintains property insurance in respect of all Real Estate Assets
and other Property owned, leased or operated by it, as well as comprehensive
general liability insurance (including “builders’ risk”) against claims for
personal and bodily injury and/or death, to one or more persons, or property
damage, as well as workers’ compensation insurance, in each case with insurers
having an A.M. Best policyholders’ rating of not less than A-VIII (or, in the
case of earthquake and terrorism insurance, with responsible and reputable
insurers or with an insurance company Affiliate of Trizec whose specific
objective is to insure risks emanating from Trizec and its Consolidated Entities
and Unconsolidated Entities) and in amounts and coverage that prudent owners of
assets such as such Real Estate Assets and other Property would maintain (it
being understood that, in any event, all property insurance maintained on each
of the Borrowing Base Properties is at 100% of replacement cost). The
Administrative Agent, on its own behalf and on behalf of the Lenders, has been
listed as an additional insured in respect of all

-42-



--------------------------------------------------------------------------------



 



comprehensive general liability insurance maintained by Trizec and its
Subsidiaries. Schedule 7.22 sets forth, as of the Effective Date, a list of all
insurance maintained by Trizec and its Subsidiaries, with the amounts insured
(and any deductibles) set forth therein.
          7.23 Capitalization. All outstanding shares of capital stock of each
of Trizec, the Borrower and the Subsidiary Guarantors have been duly and validly
issued and are fully paid and non-assessable. No Subsidiary Guarantor has
outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock, except for options, warrants and
rights to purchase shares held by Trizec or the Borrower or any Wholly-Owned
Subsidiary of Trizec or the Borrower or, in the case of (x) any Subsidiary
Guarantor which is not a Wholly-Owned Subsidiary (or may in the future become a
Subsidiary which is not a Wholly-Owned Subsidiary) and (y) a Borrowing Base
Property Owner which is not Wholly-Owned by a Subsidiary of Trizec (or may in
the future become a Borrowing Base Property Owner which is not Wholly-Owned by a
Subsidiary of Trizec), by any other Person so long as the Borrowing Base
Property or Borrowing Base Properties would not fail to satisfy all of the
Borrowing Base Property Conditions if Trizec or the Borrower or such
Wholly-Owned Subsidiary of Trizec or the Borrower and such Person fully
exercised such options, warrants and rights to purchase shares.
          7.24 Properties. Each Borrowing Base Property as of the Effective
Date, and the nature of the interest therein, is set forth in Schedule 7.10.
Each Credit Party and each of its Subsidiaries has good and indefeasible title
to all material properties owned by it (including each Borrowing Base Property
which is owned in fee), and a valid leasehold interest in all material property
leased by it (including each Borrowing Base Property which is subject to a
ground lease), including (in each case) all material property reflected in the
most recent historical balance sheets referred to in Section 7.05(a) (except
(x) as sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement or
(y) in the case of any such Person that is not a Credit Party, to the extent
that any failure to have such good and indefeasible title or valid leasehold
interest in any property, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect), free and clear, in
the case of any Restricted Property, of all Liens, other than Permitted Liens.
Each Borrowing Base Property Owner which is not a Credit Party has good and
indefeasible title to all Borrowing Base Properties owned by it and a valid
leasehold interest in all Borrowing Base Properties ground leased by it, free
and clear of all Liens other than Permitted Liens. The Borrowing Base Properties
satisfy the Borrowing Base Property Conditions (except for any Excluded
Borrowing Base Property to the extent set forth in Section 8.13(d)).
          SECTION 8. Affirmative Covenants. Each of the Borrower and Trizec
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings (in each case together with interest thereon) and all other
Obligations are paid in full:
          8.01 Information Covenants. The Borrower will furnish to the
Administrative Agent and each Lender:

-43-



--------------------------------------------------------------------------------



 



          (a) Quarterly Financial Statements. Within 90 days after the close of
each of the first three quarterly accounting periods in each fiscal year of
Trizec (or, if sooner, within five Business Days after same are filed with the
SEC), (i) the consolidated balance sheet of Trizec as at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
as of the end of and for the related periods in the prior fiscal year, all of
which shall be certified by a Senior Financial Officer of Trizec that they
fairly present in all material respects in accordance with GAAP the consolidated
financial condition of Trizec as of the dates indicated and the results of its
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period (it being understood and agreed that, the delivery
by Trizec to the Administrative Agent and each of the Lenders of Trizec’s Form
10-Q report (including all exhibits and attachments thereto, other than those
exhibits and attachments which have been incorporated in such Form 10-Q report
by reference and have been previously filed with the SEC) as filed with the SEC
for the respective quarterly accounting period within the time period otherwise
required by this Section 8.01(a) and certified by a Senior Financial Officer of
Trizec shall satisfy Trizec’s obligations under this Section 8.01(a)).
          (b) Annual Financial Statements. (A) Within 120 days after the close
of each fiscal year of Trizec (or, if sooner, within five Business Days after
same are filed with the SEC), (i) the consolidated balance sheet of Trizec as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for such fiscal year setting forth
comparative figures as of the end of and for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP, any other currently existing “Big Four”
independent certified public accounting firm or such other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year (it
being understood and agreed that the delivery by Trizec to the Administrative
Agent and each of the Lenders of Trizec’s Form 10-K report (including all
exhibits and attachments thereto, other than those exhibits and attachments
which have been incorporated in such Form 10-K report by reference and have been
previously filed with the SEC) as filed with the SEC for the respective fiscal
year within time period otherwise required above by this Section 8.01(b)(A) and
certified to by a Senior Financial Officer of Trizec and containing the
accountant’s certification and report as described above shall satisfy Trizec’ s
obligations under this Section 8.01(b)(A)).
          (B) Within 90 days after the close of each fiscal year of Trizec,
(i) a complete lease rent roll for each of the Borrowing Base Properties,
certified by a Senior Financial Officer of the Borrower to be true and correct
in all material respects and (ii) complete operating statements (including
occupancy statements and statements of Net Operating Income) for the Borrowing
Base Properties (on an individual basis) for such fiscal year, all of which
shall be certified by a Senior Financial Officer of the Borrower that they
fairly present in all material respects in accordance with GAAP such operating
information.

-44-



--------------------------------------------------------------------------------



 



          (c) Notice of Certain Capital Events. As soon as possible and in any
event within 10 Business Days after the occurrence thereof, written notice (in
reasonable detail) of any of the following events:
     (i) any incurrence or issuance of Indebtedness by any Credit Party of
$50,000,000 or more (other than intercompany Indebtedness among Trizec and the
Borrower or among Trizec and/or the Borrower and any Subsidiaries of Trizec
which is eliminated in the consolidated financial statements of Trizec or the
Borrower);
     (ii) any incurrence or issuance of Indebtedness for borrowed money by any
Subsidiary of Trizec that is not a Credit Party of $50,000,000 or more to the
extent that all or any portion of such Indebtedness is Recourse to a Credit
Party (other than intercompany Indebtedness among Trizec and the Borrower or
among Trizec and/or the Borrower and any Subsidiaries of Trizec which is
eliminated in the consolidated financial statements of Trizec or the Borrower);
     (iii) any Asset Sale or purchase of assets by Trizec or any Subsidiaries of
Trizec of $50,000,000 or more; and
     (iv) any equity issuance of, or capital contribution to, Trizec or any
Subsidiary of Trizec of $100,000,000 or more (other than equity contributions
made to Trizec or to a Subsidiary of Trizec to the extent made by Trizec or
another Subsidiary of Trizec).
          (d) Budgets. No later than 30 days following the first day of each
fiscal year of the Borrower, (i) complete operating budgets in the forms
customarily prepared by the Borrower or the Borrowing Base Property Owners for
each of the Borrowing Base Properties (on an individual basis) for such fiscal
year, and (ii) a complete operating budget for the Borrower and its Consolidated
Entities on a consolidated basis in the form customarily prepared by the
Borrower (i) for each of the four fiscal quarters of such fiscal year prepared
in detail and (ii) for the immediately succeeding fiscal year prepared in
summary form, in each case setting forth, with appropriate discussion, the
principal assumptions upon which such budgets are based.
          (e) Officer’s Certificates. At the later of (x) the time of the
delivery of the financial statements provided for in Sections 8.01(a) and
(b) and (y) 60 days after the close of the accounting period to which such
financial statements relate, (i) a Compliance Certificate of a Senior Financial
Officer of the Borrower to the effect that no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall set forth (in reasonable detail) the calculations required to establish
(i) whether Trizec, the Borrower and their respective Subsidiaries (as
applicable) were in compliance with the provisions of Sections 8.11, 9.01(h),
9.02(b), 9.03(b), 9.06, and 9.10 through 9.14, inclusive, in each case, at the
end of such period, and (ii) the calculations and, if applicable, the Applicable
Credit Rating required to establish the Applicable Margin and, if applicable,
the Applicable Facility Fee Percentage for the respective Pricing Period.
          (f) Notice of Default, Litigation or Material Adverse Effect.
Promptly, and in any event within five (5) Business Days after an executive or
financial officer of Trizec or the

-45-



--------------------------------------------------------------------------------



 



Borrower obtains actual knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding (including, without limitation, any
Environmental Claim) pending (x) against Trizec, the Borrower or any of their
respective Subsidiaries with respect to any material Indebtedness of Trizec, the
Borrower or any of their respective Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Credit
Document, (iii) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or (iv) the
commencement of the 60 day period referred to in clause (i)(A) of the definition
of Change of Control or the 60 day period referred to in clause (i)(y)(A) of the
definition of Trizec Canada Control Requirements.
          (g) Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all other financial information, proxy materials and reports,
if any, which Trizec, the Borrower or any of their respective Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”), or shall deliver to its shareholders.
          (h) ERISA. As soon as possible and, in any event, within twenty
(20) days after any member of the ERISA Group knows or has reason to know of the
occurrence of any of the following to the extent that any such occurrence,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a certificate of a Senior Financial Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such member of the ERISA Group is required or proposes to take,
together with any notices required or proposed to be given or filed by such
member of the ERISA Group to or with the PBGC or any other government agency, or
a Plan or Multiemployer Plan participant and any notices received by such member
of the ERISA Group from the PBGC or any other government agency, or a Plan or
Multiemployer Plan participant with respect thereto: that a Reportable Event has
occurred (except to the extent that the Borrower has previously delivered to
each Lender a certificate and notices (if any) concerning such event pursuant to
the next clause hereof); that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following
30 days; that an accumulated funding deficiency, within the meaning of
Section 412 of the Code or Section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan or Multiemployer Plan; that any contribution
required to be made with respect to a Plan, Multiemployer Plan or Foreign
Pension Plan has not been timely made; that a Plan or Multiemployer Plan has
been or may be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; that a Plan has an Unfunded Current Liability; that
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; that any member of the ERISA Group will or
may incur any liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or

-46-



--------------------------------------------------------------------------------



 



with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code
or Section 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that any member of the ERISA Group may incur any
liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan. The Borrower will deliver to the Administrative Agent
and each of the Lenders copies of any records, documents or other information
that must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA. The Borrower will also deliver to the Administrative
Agent and each of the Lenders a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service. In addition to any certificates or
notices delivered to the Administrative Agent and the Lenders pursuant to the
first sentence hereof, copies of annual reports and any records, documents or
other information required to be furnished to the PBGC or any other government
agency, and any material notices received by Trizec, any Subsidiary of Trizec or
any ERISA Group member with respect to any Plan or Foreign Pension Plan or
received from any government agency or plan administrator or sponsor or trustee
with respect to any Multiemployer Plan, shall be delivered to the Administrative
Agent and the Lenders no later than ten (10) days after the date such annual
report has been filed with the Internal Revenue Service or such records,
documents and/or information has been furnished to the PBGC or any other
government agency or such notice has been received by Trizec, the Borrower, the
Subsidiary or any ERISA Group member, as applicable. Each member of the ERISA
Group shall ensure that all Foreign Pension Plans administered by it or into
which it makes payments obtains or retains (as applicable) registered status
under and as required by applicable law and is administered in a timely manner
in all respects in compliance with all applicable laws except where the failure
to do any of the foregoing could not reasonably be expected to have a Material
Adverse Effect.
          (i) Environmental. As soon as possible and in any event within 10
Business Days after the Borrower or any of its Subsidiaries obtains knowledge of
any of the following, written notice of (i) any written notice, claim, complaint
or order to the effect that Trizec, the Borrower or any of their respective
Subsidiaries is or may be liable to any Person as a result of any event,
circumstance or occurrence under any Environmental Law, including the Release by
Trizec, the Borrower, any of their respective Subsidiaries, or any other Person
of any Hazardous Materials into the environment or requiring that action be
taken to respond to or clean up a Release of Hazardous Materials into the
environment, (ii) any condition or occurrence on (a) any Borrowing Base Property
or Excluded Borrowing Base Property or (b) any other Real Estate Asset which is
owned, leased or operated directly or indirectly by Trizec, the Borrower or any
of their respective Subsidiaries that (x) results in non-compliance by Trizec,
the Borrower or any of their respective Subsidiaries or any other Person that is
or was a Borrowing Base Property Owner (while such Real Estate Asset was a
Borrowing Base Property hereunder) with any applicable Environmental Law,
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against Trizec, the Borrower or any of their respective Subsidiaries, or any
other Person that is or was a Borrowing Base Property Owner (while such Real
Estate Asset was a Borrowing Base Property hereunder) or (z) could reasonably be
anticipated to cause such Borrowing Base Property or other Real Estate Asset to
be subject to any restrictions on the

-47-



--------------------------------------------------------------------------------



 



ownership, lease, occupancy, use or transferability by Trizec, the Borrower or
any of their respective Subsidiaries or any other Person which is or was a
Borrowing Base Property Owner (while such Real Estate Asset was a Borrowing Base
Property hereunder) of its interest in such Real Estate Asset under any
Environmental Law, (iii) any written notice, complaint or citation alleging any
violation of any Environmental Law or any Environmental Approval by Trizec, the
Borrower or any of their respective Subsidiaries or any other Person which is or
was a Borrowing Base Property Owner (while such Real Estate Asset was a
Borrowing Base Property hereunder) or (iv) the taking of any removal or remedial
action in response to the actual or alleged presence of any Hazardous Materials
on any Borrowing Base Property or Excluded Borrowing Base Property or other Real
Estate Asset currently owned, leased or operated directly or indirectly by
Trizec, the Borrower or any of their respective Subsidiaries or any other Person
that is or was a Borrowing Base Property Owner (while such Real Estate Asset was
a Borrowing Base Property hereunder). Notwithstanding anything to the contrary
contained in the immediately preceding sentence, notices of events of the type
described above shall not be required to be given with respect to any event
where the respective event could not be reasonably expected to have a Material
Adverse Effect.
          (j) Borrowing Base Certificate. (i) On the Effective Date, (ii) no
later than the 45th day after the end of each fiscal quarter of Trizec, (iii) on
each Addition Date, (iv) on each Release Date, (v) on each date on which the
Borrower designates a Borrowing Base Property as an Excluded Borrowing Base
Property pursuant to Section 8.13(d), (vi) on each date on which a Subsidiary
Guarantor that is a Wholly-Owned Subsidiary of the Borrower ceases to be a
Wholly-Owned Subsidiary, and (vii) on each date the Borrower delivers a
Consolidated Total Indebtedness Election Notice pursuant to Section 9.10, a
borrowing base certificate in the form of Exhibit L (each, a “Borrowing Base
Certificate”) (which shall, in the case of the Borrowing Base Certificate
delivered on the Effective Date, demonstrate compliance with Section 9.14 on the
Effective Date), in each case certified by a Senior Financial Officer of the
Borrower.
          (k) Notice of Claims Against Borrowing Base Properties. Without
limiting the provisions of Sections 8.01(f)(ii) and 8.01(i), promptly, and in
any event within five (5) Business Days after an executive or financial officer
of the Borrower obtains actual knowledge thereof, (i) notice of any setoff,
claims, withholdings or other defenses to which any of the Borrowing Base
Properties or any of the Borrowing Base Property Owners are subject which could
reasonably be expected to have an adverse impact in any material respect on the
value of the Borrowing Base Properties taken as a whole, or (ii) notice of any
event, circumstance or other matter for which notice is required to be delivered
pursuant to Section 8.01(f)(ii) or 8.01(i) insofar as same related to any
Borrowing Base Property or any such Borrowing Base Property Owner which could
reasonably be expected to have an adverse impact in any material respect on the
value of the Borrowing Base Properties taken as a whole.
          (l) Funds From Operations. In the event that the definition of “Funds
From Operations” is revised by the Board of Governors of the National
Association of Real Estate Investment Trusts, a report, certified by a Senior
Financial Officer of Trizec, of the “Funds From Operations” of Trizec based on
the definition as in effect on the Effective Date and based on the definition as
so revised from time to time.

-48-



--------------------------------------------------------------------------------



 



          (m) Other Information. From time to time, such other information or
documents (financial or otherwise and including, without limitation, rent rolls
and other property specific information for the Borrowing Base Properties
(including, without limitation, property specific information for determining
the Borrowing Base Property NOI) and outstanding Indebtedness of Trizec, the
Borrower and their respective Subsidiaries) with respect to Trizec, the Borrower
and their respective Subsidiaries (or properties owned by such Persons and/or
any other Borrowing Base Property Owner) as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request, so long as the
disclosure of such information could not result in a violation of, or expose
Trizec, the Borrower or any of their respective Subsidiaries to any material
liability under, any Applicable Laws or any agreements with unaffiliated third
parties that are binding on Trizec, the Borrower or any of their respective
Subsidiaries or on any property of any of them.
          8.02 Books, Records, Inspections and Annual Meetings. (a) Each of the
Borrower and Trizec will, and will cause each of its Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with GAAP and all requirements of law shall be made of all dealings
and transactions in relation to its business and activities. Upon reasonable
prior notice, the Borrower and Trizec will permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
during regular business hours and under guidance of officers of the Borrower or
its Subsidiaries, the Borrowing Base Properties and any of the other properties
of Trizec, the Borrower or any of their respective Subsidiaries, and, so long as
the disclosure of such information could not result in a violation of, or expose
Trizec, the Borrower or any of their respective Subsidiaries to any material
liability under, any Applicable Laws, or any agreements with unaffiliated third
parties that are binding on Trizec, the Borrower or any of their respective
Subsidiaries or on any property of any of them, to examine the books of account
of Trizec, the Borrower and their respective Subsidiaries and discuss the
affairs, finances and accounts of Trizec, the Borrower and their respective
Subsidiaries with its officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may reasonably request. Any Lender
requesting any such visit, inspection, examination or discussion shall
coordinate same with the Administrative Agent.
          (b) At a date to be mutually agreed upon between the Administrative
Agent and the Borrower, the Borrower will, at the request of the Administrative
Agent, hold an annual meeting with all of the Lenders, at which meeting will be
reviewed the financial results of Trizec, the Borrower and their respective
Subsidiaries for the previous fiscal year and the budgets presented for the
current fiscal year of Trizec.
          8.03 Maintenance of Property; Insurance; Casualty and Condemnation;
Restoration; and Renovations. (a) Each of the Borrower and Trizec will, and will
cause each of its Subsidiaries to, keep all of its material properties that are
used or useful in the conduct of its business (including, in any event, each
Borrowing Base Property) in good repair, working order and condition, subject to
ordinary wear and tear and damage from casualty which is being diligently
repaired. Each of Trizec and the Borrower will cause each Borrowing Base
Property Owner which is not a Credit Party to keep each Borrowing Base Property
owned or ground leased by it in good repair, working order and condition,
subject to ordinary wear and tear and damage from casualty which is being
diligently repaired.

-49-



--------------------------------------------------------------------------------



 



          (b) Each of the Borrower and Trizec will, and will cause each of its
Subsidiaries to, (i) maintain insurance as specified in Section 7.22 with
insurers meeting the qualifications described therein, and (ii) furnish to the
Administrative Agent from time to time, upon written request, certificates of
insurance and such other information relating to such insurance as the
Administrative Agent may reasonably request.
          8.04 Ownership of Real Estate Assets; Ownership of Borrower and
Holdings. (a) Neither Trizec nor the Borrower will own or lease any Real Estate
Asset directly. Any Real Estate Asset in which Trizec or the Borrower owns an
indirect interest shall be owned or leased at all times by either (i) Holdings
or (ii) another Subsidiary or other Consolidated Entity of the Borrower or by an
Unconsolidated Entity of the Borrower.
          (b) The Borrower shall at all times be a limited liability company in
which (i) Trizec or a Wholly-Owned Subsidiary of Trizec shall be at all times
the managing member and (ii) Trizec and/or such Wholly-Owned Subsidiary of
Trizec shall at all times own not less than 66 2/3% of the Equity Interests of
the Borrower and control all financing, sale and other material decisions
relating to the Borrower with no veto rights in any minority equity owner
therein or any other Person.
          (c) The Borrower shall at all times own 100% of the Equity Interests
of Holdings and control all financing, sale and other material decisions
relating to Holdings with no veto rights in any Person.
          8.05 Compliance with Applicable Laws and Authorizations. Each of the
Borrower and Trizec will, and will cause each of its Subsidiaries and any other
Person which is a Borrowing Base Property Owner to, comply with all Applicable
Laws (including, without limitation, Environmental Laws, all zoning and building
codes and ERISA and the rules and regulations thereunder) and Authorizations
except where non-compliance, either individually or in the aggregate, could not
be reasonably expected to have a Material Adverse Effect.
          8.06 Company Existence and Franchises, etc. Each of the Borrower and
Trizec will, and will cause each of its Subsidiaries to, do or cause to be done,
all things necessary to preserve and keep in full force and effect its Company
existence and its rights, franchises, licenses and patents; provided, however,
that (i) nothing in this Section 8.06 shall require any Subsidiary of Trizec
which is not a Credit Party to preserve and keep in full force and effect its
Company existence where any such event, either individually or in the aggregate,
could not reasonably be expected to result in a Default or an Event of Default
or where any such event, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (ii) nothing in this
Section 8.06 shall prevent the withdrawal by Trizec or any of its Subsidiaries
of its qualification as a foreign Company in any jurisdiction where such
withdrawal, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (iii) neither Trizec nor any
Subsidiary of Trizec shall be obligated to maintain any such right, franchise,
license or patent in the event Trizec or such Subsidiary, as the case may be,
has determined in its reasonable business judgment, that the maintenance of such
right, franchise, license or patent is no longer necessary or desirable in the
conduct of its business.

-50-



--------------------------------------------------------------------------------



 



          8.07 Performance of Obligations. Each of the Borrower and Trizec will,
and will cause each of its Subsidiaries to, perform all of its obligations under
the terms of each material agreement, contract or instrument (other than any
such material agreement, contract or instrument governing Indebtedness) by which
it is bound, except such non-performances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.08 Payment of Taxes. Each of the Borrower and Trizec will, and will
cause each of its Subsidiaries to, pay and discharge, or cause to be paid and
discharged, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon the Borrowing Base Properties and
any other properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien upon any properties of the
Borrower or any such Subsidiary; provided that neither Trizec nor any Subsidiary
of Trizec will be required to pay any such tax, assessment, charge, levy or
claim which (x) is being contested in good faith and by appropriate proceedings
if it has maintained adequate reserves with respect thereto in accordance with
GAAP or (y) either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and so long as no Default or Event of
Default under Section 9.01 shall occur as a result thereof.
          8.09 Use of Proceeds. The Borrower will use all proceeds from each
Credit Event only as provided in Section 7.08.
          8.10 End of Fiscal Years; Fiscal Quarters. Each of the Borrower and
Trizec will, for financial reporting purposes, cause (i) each of its fiscal
years and fourth fiscal quarters to end on December 31 of each year and
(ii) each of its first three fiscal quarters to end on the last day of March,
June and September of each year.
          8.11 Interest Rate Protection. Each of the Borrower and Trizec will,
and/or will cause each of its Subsidiaries which are the primary obligors on
Indebtedness to, maintain Interest Rate Hedges on a notional amount of
Indebtedness for borrowed money of Trizec, the Borrower and their respective
Subsidiaries (other than Intercompany Indebtedness) which, when added to the
aggregate principal amount of Indebtedness for borrowed money of Trizec, the
Borrower and their respective Subsidiaries (other than Intercompany
Indebtedness) which bears interest at a fixed rate, equals or exceeds 60% of the
aggregate principal amount of all Indebtedness for borrowed money of Trizec, the
Borrower and their respective Subsidiaries (other than Intercompany
Indebtedness).
          8.12 REIT Requirements. Each of the Borrower and Trizec will, and will
cause each of its Subsidiaries to, operate its business at all times so as to
satisfy all requirements necessary to qualify and maintain Trizec’s
qualification as a real estate investment trust under Sections 856 through 860
of the Code. Each of the Borrower and Trizec will maintain adequate records so
as to comply with all record-keeping requirements relating to its qualification
as a real estate investment trust as required by the Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the Internal Revenue Service all returns
and reports required thereby.

-51-



--------------------------------------------------------------------------------



 



          8.13 Addition and Release of Borrowing Base Properties and Subsidiary
Guarantors. (a) At any time and from time to time, the Borrower may, upon
receiving confirmation from the Administrative Agent that the Borrowing Base
Property Conditions for such Real Estate Asset have been satisfied or otherwise
with the approval of the Required Lenders, add one or more Real Estate Assets to
the Borrowing Base as Borrowing Base Properties (each, an “Additional Borrowing
Base Property”). Prior to the addition of any Real Estate Asset to the Borrowing
Base as an Additional Borrowing Base Property, the Borrower shall have delivered
to the Administrative Agent (i) a certificate of a Senior Financial Officer of
the Borrower specifying the Real Estate Asset to be so added to the Borrowing
Base and the Addition Date therefor and certifying (in reasonable detail)
(x) that such Real Estate Asset satisfies the Borrowing Base Property Conditions
and (y) whether such Real Estate Asset is located in a central business district
and, if so, the applicable central business district, (ii) a new Borrowing Base
Certificate pursuant to Section 8.01(j)(iii), and (iii) to the extent that any
of the following Persons are not then a Subsidiary Guarantor, a counterpart of
the Subsidiaries Guaranty executed by (w) in the case of a Real Estate Asset
owned or ground leased by Wholly-Owned Subsidiary of the Borrower, such
Wholly-Owned Subsidiary, (x) in the case of a Real Estate Asset owned or ground
leased by a Trizec JV, such Trizec JV or the Wholly-Owned Subsidiary or
Subsidiaries of the Borrower which most directly own the Equity Interests in
such Trizec JV which are indirectly owned by the Borrower, (y) in the case of a
Real Estate Asset which is subject to satisfaction of the 1031 Exchange
Conditions, the Trizec QEAA Party and the Trizec QEAA Lessee, and (z) in the
case of a Real Estate Asset owned or ground leased by tenants in common, each
Wholly-Owned Subsidiary of the Borrower which is a tenant in common or, in the
case of any tenant in common that is a Trizec JV, such Trizec JV or the
Wholly-Owned Subsidiary or Subsidiaries of the Borrower which most directly own
the Equity Interests in such Trizec JV which are indirectly owned by the
Borrower, together with all other relevant officer’s certificates, resolutions,
opinions of counsel and other documentation of the type described in
Sections 5.02 and 5.03 as such Person would have had to deliver if such Person
were a Credit Party on the Effective Date. Upon satisfaction of the requirements
of this Section 8.13(a) and the occurrence of the Addition Date with respect
thereto, and subject to the continued compliance of any such Additional
Borrowing Base Property with the Borrowing Base Property Conditions, such
Additional Borrowing Base Property shall be included in the Borrowing Base as a
Borrowing Base Property.
          (b) At any time and from time to time but only so long as no Default
or Event of Default then exists or would result therefrom, the Borrower shall
have the right, exercisable pursuant to a written notice (each, a “Borrowing
Base Property Release Notice”), to remove one or more Borrowing Base Properties
from the Borrowing Base. Each Borrowing Base Property Release Notice pursuant to
this Section 8.13(b) shall be delivered to the Administrative Agent and shall be
accompanied by (i) a certificate of a Senior Financial Officer of the Borrower
(x) specifying the Borrowing Base Property to be removed and the Release Date
therefor, (y) certifying that no Default or Event of Default then exists or,
after taking the actions described in clause (iii) below in this Section
8.13(b), would result therefrom and (z) certifying (and showing the calculations
therefor in reasonable detail) that Trizec will be in compliance with
Section 9.14 after giving effect to the removal of such Borrowing Base Property
from the Borrowing Base and any repayment of outstanding Loans required by
Section 4.02(b) in connection therewith, (ii) a new Borrowing Base Certificate
pursuant to Section 8.01(j)(iv), and (iii) any repayment of outstanding Loans
as, and to the extent, required by Section 4.02(b).

-52-



--------------------------------------------------------------------------------



 



Upon the satisfaction of the requirements set forth in this Section 8.13(b) with
respect to a Borrowing Base Property, such Borrowing Base Property shall no
longer be a Borrowing Base Property and shall be removed from the Borrowing
Base, in each case on the applicable Release Date, and the Subsidiary Guarantor
which is the owner thereof shall, unless such Subsidiary Guarantor is a
Subsidiary Guarantor described in Section 8.13(f) or such Subsidiary Guarantor
continues to own or ground lease one or more other Borrowing Base Properties, be
released from its obligations under the Subsidiaries Guaranty without any
further action on the part of any party hereto. To the extent that any
Subsidiary Guarantor is released from its obligations under the Subsidiaries
Guaranty by operation of this Section 8.13(b), the Administrative Agent shall be
authorized to, and hereby agrees that it will, at the request and the expense of
the Borrower, execute such documentation as may be necessary to evidence such
release (which documentation shall be in form and substance reasonably
satisfactory to the Administration Agent).
          (c) In the event that at any time any Borrowing Base Property fails to
satisfy each of the Borrowing Base Property Conditions, the Borrower may elect
to remove such Borrowing Base Property from the Borrowing Base pursuant to
Section 8.13(b). Upon the satisfaction of the requirements set forth in
Section 8.13(b) with respect to such Borrowing Base Property, such Borrowing
Base Property shall no longer be a Borrowing Base Property and shall be removed
from the Borrowing Base, in each case on the applicable Release Date, and,
provided that no Default or Event of Default then exists, the Subsidiary
Guarantor which is the owner thereof shall, unless such Subsidiary Guarantor is
a Subsidiary Guarantor described in Section 8.13(f) or such Subsidiary Guarantor
continues to own or lease one or more other Borrowing Base Properties, be
released from its obligations under the Subsidiaries Guaranty without any
further action on the part of any party hereto. To the extent that any
Subsidiary Guarantor is released from its obligations under the Subsidiaries
Guaranty by operation of this Section 8.13(c), the Administrative Agent shall be
authorized to, and hereby agrees that it will, at the request and expense of the
Borrower, execute such documentation as may be necessary to evidence such
release (which documentation shall be in form and substance reasonably
satisfactory to the Administrative Agent).
          (d) In the event that the Borrowing Base Properties included in the
Borrowing Base (excluding any Excluded Borrowing Base Properties) shall not be
greater than 80% leased in the aggregate (based on rentable square footage) (the
“Lease-Up Condition”), then, within 10 days of such condition not being
satisfied, the Borrower shall designate (an “Excluded Borrowing Base Property
Designation”) one or more Borrowing Base Properties as Excluded Borrowing Base
Properties such that, following such designation, the Lease-Up Condition will be
satisfied. Each Excluded Borrowing Base Property Designation shall be delivered
to the Administrative Agent and each Lender and shall be accompanied by (i) a
new Borrowing Base Certificate pursuant to Section 8.01(j)(v) and (ii) any
repayment of outstanding Loans as, and to the extent, required by
Section 4.02(b).
          (e) At any time and from time to time but only so long as no Default
(unless any existing Default would be cured as a result thereof) or Event of
Default then exists or would result therefrom, Trizec shall have the right to
sell 331/3% of the Equity Interests in the Borrower and the Borrower shall have
the right to sell Equity Interests in any Subsidiary Guarantor (other than
Holdings), in each case upon written notice to the Administrative Agent. Each
such written notice shall be accompanied by (i) a certificate of a Senior
Financial Officer of the Borrower

-53-



--------------------------------------------------------------------------------



 



specifying the Equity Interests to be sold and (x) certifying that no Default or
Event of Default then exists or, after taking the actions described in clause
(iii) below in this Section 8.13(e), would result therefrom and (y) that the
Borrowing Base Property Conditions continue to be satisfied as to the Borrowing
Base Property(ies) continued to be owned or ground leased directly or indirectly
by such Subsidiary Guarantor, (ii) a new Borrowing Base Certificate pursuant to
Section 8.01(j)(vi), and (iii) any repayment of outstanding Loans as, and to the
extent, required by Section 4.02(b).
          (f) The Borrower and Trizec shall cause any direct Subsidiary of
Trizec which (i) is formed after the Effective Date, (ii) owns, directly or
indirectly, a Real Estate Asset and (iii) is not then a Credit Party, to execute
and deliver to the Administrative Agent and each Lender a counterpart of the
Subsidiaries Guaranty together with all other relevant officer’s certificates,
resolutions, opinions of counsel and other documentation of the type described
in Sections 5.02 and 5.03 as such Person would have had to deliver if such
Person were a Credit Party on the Effective Date.
          (g) Anything in this Agreement (including, without limitation, this
Section 8.13) to the contrary notwithstanding, at all times the Borrowing Base
shall consist of at least eight (8) Borrowing Base Properties.
          SECTION 9. Negative Covenants. Each of the Borrower and Trizec hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon) and all other
Obligations incurred hereunder and thereunder, are paid in full:
          9.01 Liens. Neither the Borrower nor Trizec will, nor will the
Borrower or Trizec permit any of its Subsidiaries or any other Person which is a
Borrowing Base Property Owner to, create, incur, assume or suffer to exist any
Lien upon any asset of any Credit Party (including, but not limited to, any
Borrowing Base Property (or any other Property thereon) or any capital stock or
other Equity Interest owned by such Credit Party) or on the capital stock or
other Equity Interest of any Borrowing Base Property Owner (all of the foregoing
assets and Equity Interests subject to such restrictions are referred to as
“Restricted Property”), in either case whether now owned or leased or hereafter
acquired or leased, or sell any Restricted Property subject to an understanding
or agreement, contingent or otherwise, to repurchase such Restricted Property
(including sales of accounts receivable with or without recourse generated from
any of the Restricted Properties, but excluding (i) the right to sell, transfer,
convey or issue non-managing member interests in the Borrower so long as the
condition set forth in Section 8.04(b)(ii) is not violated thereby, and (ii) the
right of any Person which is not Trizec or a Subsidiary of Trizec to convert an
Equity Interest in the Borrower into an Equity Interest in Trizec), or assign
any right to receive the income or profits therefrom or authorize the filing of
any financing statements under the UCC or any other similar notice Lien under
any similar recording or notice of statute, except (“Permitted Encumbrances”):
          (a) Liens for taxes, assessments or governmental charges or levies not
yet due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained in
conformity with GAAP and such proceedings

-54-



--------------------------------------------------------------------------------



 



have the effect of preventing the forfeiture or sale of the Restricted Property
subject to any such Lien;
          (b) (x) carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s repairmen’s or other like Liens arising in the ordinary course of
business and (y) Liens on Real Estate Assets arising in the ordinary course of
business in favor of the Federal or any state or local government arising as a
result of noncompliance with any statute or regulation applicable to such Real
Estate Assets, in either case (in the case of preceding clauses (x) and (y))
that do not secure Indebtedness for borrowed money and either (i) have not been
outstanding for a period of more than 45 days and do not materially detract from
the value of the Restricted Property subject to any such Liens or materially
impair the use of such Restricted Property in the operation of the business of
such Credit Party or Borrowing Base Property Owner or (ii) that are being
contested in good faith by appropriate proceedings with respect to which
adequate reserves have been maintained in accordance with GAAP, which
proceedings have the effect of preventing or staying the forfeiture or sale of
the Restricted Property subject to any such Lien;
          (c) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;
          (d) utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
          (e) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, conditions,
restrictions, consents, reservations, encroachments, variations and zoning and
other similar restrictions or encumbrances (whether or not recorded) incurred in
the ordinary course of business that do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of any Credit Party or any other Person which
is a Borrowing Base Property Owner;
          (f) Liens arising out of the existence of judgments or awards not
constituting a Default or an Event of Default under Section 10.06 and (i) which
have been or will be bonded (and the Lien thereby removed other than on any cash
serving as security for such bond) or released of record within thirty (30) days
after the date that such judgment or award is entered or (ii) in respect of
which any Credit Party shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings, provided that
(in the case of preceding clause (ii)) such Liens do not attach to any Borrowing
Base Property or the Equity Interests of the Borrower or any Borrowing Base
Property Owner (other than the Equity Interests which are not owned directly or
indirectly by Trizec);
          (g) (i) Leases affecting (x) any Initial Borrowing Base Property on
the Effective Date and (y) any Additional Borrowing Base Property on the
Addition Date applicable thereto, (ii) licenses, sublicenses, other Leases or
subleases entered into the ordinary course of business not interfering in any
material respect with the business of any Credit Party or any other

-55-



--------------------------------------------------------------------------------



 



Person which is a Borrowing Base Property Owner, (ii) Liens arising from
precautionary Uniform Commercial Code financing statements regarding operating
leases, and (iii) statutory and common law landlords’ liens under leases to
which any Credit Party or any other Person which is a Borrowing Base Property
Owner is a party;
          (h) Liens placed upon equipment, machinery or materials used in the
ordinary course of business of any Credit Party and placed at the time of the
acquisition thereof by such Credit Party or within 90 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment, machinery or materials or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (i) the aggregate outstanding principal amount of all such
Indebtedness at any time that is allocable to, or otherwise associated with, any
Real Estate Asset shall not exceed $1,000,000 and (ii) in all events, the Lien
encumbering the equipment, machinery or materials so acquired does not encumber
any other asset of any Credit Party or any other Restricted Property;
          (i) Liens solely on the Equity Interests of a Subsidiary of the
Borrower (which is not Holdings or any other Subsidiary Guarantor) or on the
Equity Interests of an Unconsolidated Entity, in any such case which have been
pledged to secure Indebtedness of such Subsidiary or Unconsolidated Entity,
provided that there is no Recourse to the Credit Party pledging such Equity
Interests or its Restricted Property except against the pledged Equity Interests
of the Subsidiary or Unconsolidated Entity that incurred such Indebtedness;
          (j) Liens on Restricted Property (other than any Borrowing Base
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of the Borrower or any Borrowing Base Property Owner) in favor of, and
owned by, Trizec or the Borrower;
          (k) Liens on Restricted Property (other than any Borrowing Base
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of the Borrower or any Borrowing Base Property Owner (other than the
Equity Interests which are not owned directly or indirectly by Trizec) or other
Subsidiary Guarantor) which secure any Indebtedness permitted under
Section 9.04; and
          (l) 1031 Liens on any Borrowing Base Property which is owned or ground
leased by an Accommodation Party and which satisfies (and continues to satisfy)
the 1031 Exchange Conditions.
          9.02 Consolidation, Merger, Sale of Assets, etc. (a) Neither the
Borrower nor Trizec will, nor will either of them permit any Credit Party to,
wind up, liquidate or dissolve its affairs, discontinue its business, or enter
into any transaction of merger or consolidation, or agree to do any of the
foregoing at any future time without a contingency relating to obtaining any
required approval hereunder, except that so long as no Specified Default or
Event of Default then exists or would result therefrom (including, without
limitation, an Event of Default under Section 8.04 or 10.09), the following
shall be permitted: (i) any then existing Subsidiary of Trizec may be merged or
consolidated with or into, or be liquidated into, the Borrower (so long as the
Borrower is the surviving Company), or a Subsidiary Guarantor (so long as a
Subsidiary Guarantor is the surviving Company), (ii) any Person that is not a
Subsidiary of Trizec at such

-56-



--------------------------------------------------------------------------------



 



time may be merged or consolidated with or into, or liquidated into, a Credit
Party (so long as such Credit Party is the surviving Company), provided that, in
the case of this clause (ii), (x) the Person which is merged or consolidated
into such Credit Party is predominantly in the commercial real estate business,
(y) if rated, the respective creditworthiness of Trizec’s and the Borrower’s
long term unsecured debt or implied senior debt, as applicable, after giving
effect to such merger or consolidation is not lower than Trizec’s and the
Borrower’s respective creditworthiness two months immediately preceding such
merger or consolidation, and (z) the then fair market value of the assets of the
Person which is merged or consolidated into such Credit Party is less than 25%
of Trizec’s Consolidated Total Asset Value immediately after giving effect to
such merger or consolidation and (iii) any Subsidiary Guarantor may be converted
into a limited liability company by statutory election or by merger into another
Subsidiary of the Borrower which is already a limited liability company.
          (b) The Borrower will not, nor will the Borrower permit any of its
Subsidiaries or any other Person which is the Borrowing Base Property Owner (but
only with respect to an Asset Sale of a Borrowing Base Property owned or ground
leased by such Borrowing Base Property Owner) to, consummate any Asset Sale,
except that during any fiscal quarter of the Borrower, the Borrower and its
Subsidiaries may effect an Asset Sale so long as (i) no Specified Default or
Event of Default then exists or would result therefrom, (ii) the consideration
received (taking the amount of all cash and the fair market value, as reasonably
determined by the Borrower, of all non-cash consideration) from such Asset Sale,
together with the aggregate consideration received from all other Asset Sales
effected by the Borrower and its Subsidiaries during such fiscal quarter
simultaneously with or prior to such Asset Sale, shall not exceed 5% of the
Consolidated Total Asset Value of the Borrower unless the Borrower shall have
given the Administrative Agent prior written notice of such Asset Sale, which
notice shall be accompanied by a certificate of a Senior Financial Officer of
the Borrower certifying (and showing the calculations therefor in reasonable
detail) that Trizec will be in compliance with Sections 9.10 and 9.11 after
giving effect to such Asset Sale, and (iii) in the event that any such Asset
Sale includes a Borrowing Base Property or any Equity Interests in any
Subsidiary Guarantor, the Borrower also shall have complied with the provisions
of Section 8.13(b).
          (c) Without limiting the foregoing provisions of this Section 9.02, in
no event shall Trizec, the Borrower or any of their respective Subsidiaries
convey, lease, sell, transfer or otherwise dispose of, in one transaction or a
series of transactions, (i) (x) any Equity Interests in the Borrower, Holdings
or any Subsidiary Guarantor described in Section 8.13(f) (other than the
transfer of all of such Equity Interests to the Borrower) and (y) more than
331/3% of the Equity Interests in the Borrower or (ii) all or substantially all
of the assets or business of Trizec and its Subsidiaries taken as a whole.
          9.03 Dividends. Neither the Borrower nor Trizec will, nor will either
of them permit any of its Subsidiaries to, authorize, declare, pay or make any
Dividends except:
          (a) any Subsidiary of the Borrower may distribute Dividends to holders
of its Equity Interests, in each case so long as the Borrower or any Subsidiary
of the Borrower which owns an Equity Interest in such Subsidiary receives a
percentage of any such Dividends which is at least equal to its percentage
Equity Interest in its respective Subsidiary distributing the

-57-



--------------------------------------------------------------------------------



 



Dividend (taking into account, however, the relative preferences, if any, of the
various classes of Equity Interest of such Subsidiary); and
          (b) (i) Trizec may from time to time pay Dividends to the owners of
its Equity Interests (including, without limitation, Dividends consisting of the
repurchase of any such Equity Interests) so long as (x) the aggregate amount of
all such Dividends paid or made by Trizec in any fiscal year of Trizec does not
exceed 90% of Funds From Operations of Trizec for such fiscal year and (y) the
aggregate amount of all such Dividends paid or made by Trizec for the first
three fiscal quarters of Trizec in any fiscal year of Trizec, does not exceed
100% of Funds From Operations of Trizec for such three fiscal quarter period;
provided, however, at any time that a Specified Default or an Event of Default
then exists or would result therefrom, Dividends pursuant to this
Section 9.03(b)(i) shall be limited to that amount necessary for Trizec to
maintain its status as a real estate investment trust under Sections 856 through
860 of the Code; and
          (ii) The Borrower may pay Dividends to Trizec (or a Wholly-Owned
Subsidiary of Trizec) and all other holders of Equity Interests in the Borrower
(including, without limitation, but subject to Section 8.04(b)(ii), Dividends
consisting of the repurchase of any such Equity Interests) so long as (x) the
aggregate amount of all such Dividends paid or made by the Borrower in any
fiscal year of the Borrower does not exceed 90% of Funds From Operations of the
Borrower for such fiscal year and (y) the aggregate amount of all such Dividends
paid or made by the Borrower for the first three fiscal quarters of the Borrower
in any fiscal year of the Borrower does not exceed 100% of Funds From Operations
of the Borrower for such three fiscal quarter period; provided, however, at any
time that a Specified Default or an Event of Default then exists or would result
therefrom, Dividends pursuant to this Section 9.03(b)(ii) shall be limited to
that amount necessary for Trizec to maintain its status as a real estate
investment trust under Section 856 through 860 of the Code.
          9.04 Indebtedness. Neither the Borrower nor Trizec will, nor will
either of them permit any of their Subsidiaries to, contract, create, incur,
assume or suffer to exist any Indebtedness except:
          (a) Trizec, the Borrower and their respective Subsidiaries may
contract, create, incur, assume or suffer to exist Indebtedness, in each case so
long as (i) no Specified Default or any Event of Default then exists or would
result therefrom (provided that, notwithstanding the existence of any Specified
Default or Event of Default, any such Subsidiary may refinance any Secured
Indebtedness to the extent that any such refinancing occurs no earlier than six
months prior to the final scheduled maturity of such Secured Indebtedness) and
(ii) based on calculations made by the Borrower, (x) Trizec will be in
compliance with Sections 9.10 — 9.14 and (y) a Borrowing Base Deficiency will
not exist, in each case after giving effect to the incurrence of the respective
Indebtedness; provided, however, that no Credit Party (other than Trizec) may
incur Indebtedness under payment guaranties by it of the Indebtedness of its
Subsidiaries or any other Person, except in respect of the Obligations;
          (b) Indebtedness under Interest Rate Hedges entered into with respect
to other Indebtedness permitted under this Section 9.04 so long as the terms and
conditions of such

-58-



--------------------------------------------------------------------------------



 



Interest Rate Hedges are consistent with past practice of Trizec and its
Subsidiaries and are entered into for bona fide hedging purposes and not for
speculative purposes; and
          (c) Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or custom bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of any of Trizec, the
Borrower or any of their respective Subsidiaries.
          Without limiting the provisions of clauses (a) through (c) of this
Section 9.04, (i) the terms and conditions of any Unsecured Indebtedness that is
Recourse to any Credit Party may not be more restrictive in any material respect
than the terms and conditions under this Agreement and the other Credit
Documents and (ii) Trizec, the Borrower and Holdings (but in the case of
Holdings, only to the extent of Unsecured Indebtedness incurred by it on or
prior to the Effective Date under such contingent performance guaranties), but
not any other Credit Party, may incur Unsecured Indebtedness under contingent
performance guaranties (e.g., completion guaranties, environmental indemnities
and non-recourse carveout guaranties) by it in respect of the Secured
Consolidated Total Indebtedness of its Subsidiaries.
          9.05 Limitation on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. Neither the Borrower nor Trizec will,
nor will either of them permit any other Credit Party to, amend, modify or
change its certificate of incorporation (including, without limitation, by the
filing or modification of any certificate of designation) or by-laws (or
equivalent organizational document) or any agreement entered into by it with
respect to its Equity Interests, or enter into any new agreement with respect to
its Equity Interests unless such amendment, modification, change or other
action, either individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect or be adverse to the Lenders in any
material respect.
          9.06 Investments. (a) Neither the Borrower nor Trizec will, nor will
either of them permit any of its Subsidiaries to, make or maintain any
Investments in Land under Development, Land Held for Development, Joint
Ventures, Mortgage Interests, seller financing received in connection with Asset
Sales, and investments in real estate technology companies (each a “Restricted
Holding”), except that Investments in Restricted Holdings may be made and
maintained so long as the aggregate value of all such Restricted Holdings
(without duplication) does not exceed 25% of the Consolidated Total Asset Value
of Trizec at any time.
          (b) Notwithstanding the foregoing, neither the Borrower nor Trizec
will, nor will either of them permit any of its Subsidiaries to, make or
maintain Investments in any Real Estate Asset that is not an office property,
except that Investments in Real Estate Assets that are not office properties may
be made and maintained so long as the aggregate value of all such Real Estate
Assets does not exceed 10% of the Consolidated Total Asset Value of Trizec at
any time. A Real Estate Asset shall not cease to be an office property for
purposes of this Section 9.06(b) even though such Real Estate Asset includes
retail property which is incorporated into or immediately adjacent to such Real
Estate Asset or parking facilities which are in the vicinity of and incidental
to the use of such Real Estate Asset as an office property.

-59-



--------------------------------------------------------------------------------



 



          9.07 Negative Pledge Clauses; etc. Neither the Borrower nor Trizec
will, nor will either of them permit any of its Subsidiaries to, enter into or
suffer to exist or become effective any agreement that (x) prohibits or limits
the ability of any Credit Party or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any Restricted Property or any revenues
therefrom, whether now owned or hereafter acquired, or (y) requires that, upon
the creation, incurrence, assumption or existence of any Lien upon any of its
assets or revenues, whether now owned or hereafter acquired, a Lien (whether
“equal and ratable,” senior, junior or otherwise) be created on any Restricted
Property to secure any other Indebtedness or obligations, except that (a) the
provisions contained in this Agreement and the other Credit Documents shall be
permitted, (b) any agreements governing any Secured Indebtedness permitted under
Sections 9.01(h) and (k) shall be permitted to contain prohibitions or
limitations of the type described in the preceding clause (x) (in which case,
any such prohibition or limitation shall only be effective against the
equipment, machinery or materials financed thereby, or in the case of such
Section 9.01(k), the Property subject to such Liens), (c) agreements governing
the Liens permitted by Section 9.01(i) shall be permitted to contain
prohibitions or limitations of the type described in the preceding clause (x) so
long as such restrictions shall only be effective against the Equity Interests
subject to such Liens, (d) customary restrictions with respect to assets imposed
pursuant to an agreement that has been entered into in connection with an Asset
Sale of such assets as otherwise permitted under this Agreement shall be
permitted, (e) Unsecured Indebtedness of Trizec or the Borrower that is issued
pursuant to an effective registration statement under the Securities Act or in a
transaction exempt from registration pursuant to Rule 144A or Regulation S
promulgated thereunder or which is listed on a non-U.S. securities exchange may
contain an “equal and ratable” clause effective only upon the creation of any
Lien on any Restricted Property in favor of the Administrative Agent for the
benefit of the Lenders, and (f) in the case of clause (x) of this Section 9.07,
customary provisions restricting assignment of any lease under which Trizec or
any of its Subsidiaries is the tenant or subletting space demised under any such
lease.
          9.08 Transactions with Affiliates. Neither the Borrower nor Trizec
will, nor will either of them permit any of its Subsidiaries to, enter into any
transaction or series of related transactions, with any Affiliate of Trizec or
the Borrower or any Subsidiary of Trizec or the Borrower, other than on terms
and conditions no less favorable to Trizec or the Borrower or such Subsidiary as
would reasonably be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate of Trizec or the
Borrower, except that:
     (a) Trizec or the Borrower and their respective Subsidiaries may enter into
employment arrangements with respect to the procurement of services of its
respective officers and employees in the ordinary course of business, including
executive compensation arrangements; and
     (b) transactions between or among Trizec, the Borrower and their
Subsidiaries shall be permitted in the ordinary course of business; provided,
however, that all transactions relating to any Borrowing Base Property or the
Equity Interests of the Borrowing Base Property Owner thereof which involve a
Credit Party and a Subsidiary which is not a Credit Party shall be required to
be on terms and conditions no less favorable to such Credit Party as would
reasonably be obtained by such Credit Party at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate of

-60-



--------------------------------------------------------------------------------



 



such Credit Party (other than with respect to (x) the sale, transfer or other
disposition of Real Estate Assets (other than a Borrowing Base Property or the
Equity Interests of the Borrowing Base Property Owner thereof) and
(y) guaranties and other credit support or enhancements given by (A) Trizec, the
Borrower or Holdings in favor of any of the Consolidated Entities or
Unconsolidated Entities of Trizec or the Borrower in the ordinary course of
business, or (B) any Subsidiary Guarantor described in Section 8.13(f) in favor
of any of its Subsidiaries in the ordinary course of business; and
     (c) tax cooperation arrangements and indemnifications for obligations
relating to Property of Trizec or its Consolidated Entities or Unconsolidated
Entities for which the indemnified party no longer has an interest other than
through its ownership interest in Trizec or the Borrower shall be permitted so
long as the effect of such transactions, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          9.09 Management Agreements. Neither the Borrower nor Trizec will, nor
will either of them permit any of its Subsidiaries or any other Person which is
a Borrowing Base Property Owner to, enter into any management agreement or
similar agreement granting to any Person (other than in the case of any
Subsidiary of Trizec or any such other Person, Trizec or any Wholly-Owned
Subsidiary of Trizec) (a) authority over the leasing, maintenance or operation
of any Borrowing Base Property or (b) substantial authority over the leasing,
maintenance or operation of any other Real Property owned or leased by Trizec or
such Subsidiary, as the case may be, on terms less favorable to Trizec or such
Subsidiary, as the case may be, than the market standard on the date of such
agreement.
          9.10 Consolidated Total Indebtedness as a Percentage of Consolidated
Total Asset Value. Trizec will not permit its Consolidated Total Indebtedness on
any date to exceed an amount which is 60% of the Consolidated Total Asset Value
of Trizec as of the last day of the most recently ended fiscal quarter of
Trizec; provided, that in determining such Consolidated Total Asset Value, such
determination shall be made on a pro forma basis to give effect to any sales and
acquisitions of Real Estate Assets effected after the last day of any such
fiscal quarter and on or prior to the date of any determination pursuant to this
Section 9.10 as if such sale or acquisition was consummated on the last day of
the most recently ended fiscal quarter; and provided, further, that so long as
no Default or Event of Default then exists or would result therefrom, the
Borrower shall have the right on two occasions only, exercisable in each case
pursuant to written notice (a “Consolidated Total Indebtedness Election Notice”)
delivered to the Administrative Agent at any time prior to the initial Maturity
Date, to increase such percentage to 65% solely with respect to Trizec’s
compliance with this Section 9.10 for the fiscal quarter in which a Substantial
Acquisition occurs and the immediately following fiscal quarter. Such
Consolidated Total Indebtedness Election Notice shall be delivered to the
Administrative Agent not earlier than ten (10) days before or later than ten
(10) days after such Substantial Acquisition and shall be accompanied by (i) a
certificate of a Senior Financial Officer of the Borrower (x) specifying the
Substantial Acquisition and the Cost and purchaser(s) thereof and (y) certifying
that no Default or Event of Default then exists or would result therefrom,
(ii) a new Borrowing Base Certificate pursuant to Section 8.01(j)(v) and
(iii) any repayment of outstanding Loans as, and to the extent, required by
Section 4.02(b). Upon the request of the Administrative

-61-



--------------------------------------------------------------------------------



 



Agent, the Borrower shall provide such additional information and certifications
relating to a Substantial Acquisition as the Administrative Agent may reasonably
request.
          9.11 Consolidated Net Worth. Trizec will not permit its Consolidated
Net Worth on any date to be less than the sum of (i) $1,500,000,000, plus
(ii) 75% of the aggregate cash proceeds received by any of Trizec, the Borrower
or Holdings after the Effective Date in connection with any equity offering by,
or capital contribution to, any of them (net of fees and expenses customarily
incurred in transactions of such type) (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in any of them, up to the amount paid by such Person in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that Trizec shall not have increased its
Consolidated Net Worth as a result of any such proceeds).
          9.12 Consolidated Interest Coverage Ratio. Trizec will not permit its
Consolidated Interest Coverage Ratio for any Test Period to be less than
2.00:1.00.
          9.13 Consolidated Fixed Charge Coverage Ratio. Trizec will not permit
its Consolidated Fixed Charge Coverage Ratio for any Test Period to be less than
1.50:1.00.
          9.14 Borrowing Base Property Coverage Ratio. Trizec will not permit
the Borrowing Base Property Coverage Ratio on any date to be less than
1.50:1.00.
          9.15 Limitation on Certain Restrictions on Subsidiaries. Neither the
Borrower nor Trizec will, nor will either of them permit any Credit Party to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on (including, without limitation, any
requirement that excess cash flow be used to repay other Indebtedness) the
ability of Holdings or any other Credit Party (other than, in the case of a
restriction only, Trizec or the Borrower) to (a) pay Dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by Trizec or any Subsidiary of Trizec, or pay any Indebtedness
owed to Trizec or a Subsidiary of Trizec, (b) make loans or advances to Trizec,
or any Subsidiary of Trizec or (c) transfer any of its properties or assets to
Trizec or any Subsidiary of Trizec, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Trizec or its
Subsidiary, (iv) customary provisions restricting assignment of any contract
entered into by Trizec or its Subsidiary in the ordinary course of business, and
(v) any restrictions imposed by any holder of a Permitted Encumbrance on the
transfer of the asset or assets subject thereto.
          9.16 Affiliate Debt and Subordination Agreement. (a) Without limiting
the other provisions of this Agreement, neither the Borrower nor Trizec will,
nor will either of them permit any of its Subsidiaries to, incur or create any
Indebtedness that is owed by a Credit Party to any Subsidiary of Trizec that is
not a Credit Party unless, in each case, the respective Credit Party and each
such Subsidiary has entered into the Subordination Agreement.

-62-



--------------------------------------------------------------------------------



 



          (b) Neither the Borrower nor Trizec will, nor will either of them
permit any of its Subsidiaries to, make any payment on any Affiliate Debt to the
extent that such payment is not permitted to be paid at such time pursuant to
the Subordination Agreement.
          (c) At such time, if any, as an obligor in respect of any Affiliate
Debt ceases to be a Credit Party or any obligee in respect of any Affiliate Debt
ceases to be a Person which is required to be a party to the Subordination
Agreement by operation of this Section 9.16, the Borrower may request that any
such obligor or obligee be released from the provisions of the Subordination
Agreement and the Administrative Agent shall be authorized to, and hereby agrees
that it will, at the request and the expense of the Borrower, execute such
documentation as may be necessary to evidence such release (which documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent).
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note, (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees, or
(iii) default, and such default shall continue unremedied for 10 or more
Business Days, in the payment when due of any other amount owing hereunder or
under any of the other Credit Documents; or
          10.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or
          10.03 Covenants. The Borrower or Trizec or any of their respective
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Sections 8.01(f)(i), 8.04, 8.10, 8.12,
8.13(b) or Section 9 (other than Sections 9.08, 9.09 and 9.14), (ii) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.14 and such default shall not be cured within 10 days
after the occurrence of such default pursuant to Section 4.02(b), or
(iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 10.01 and 10.02 and clauses
(i) and (ii) of this Section 10.03) and such default as described in this clause
(iii) shall continue unremedied for a period of 30 days after written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders,
provided, however, that if any such default as described in this clause (iii) is
of the type which cannot be cured within such 30-day period (and is curable
after such period), such default shall not be an Event of Default hereunder if
the Borrower, within such 30-day period, shall have commenced and shall be
diligently pursuing such cure and the Borrower shall have such additional time
as is reasonably required to effect such cure, but in no event in excess of
75 days from the date of such default; or
          10.04 Default Under Other Agreements. Any Credit Party shall
(x) default in any payment of any Indebtedness which is Recourse to any Credit
Party (other than the Obligations)

-63-



--------------------------------------------------------------------------------



 



beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (y) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition shall
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice of acceleration or similar notice is required), any such Indebtedness
to become (or to be declared) due prior to its stated maturity, provided that it
shall not be a Default or an Event of Default under this Section 10.04 unless
the aggregate principal amount of all Indebtedness outstanding at such time as
described in preceding clauses (x) and (y) is at least $50,000,000; or
          10.05 Bankruptcy, etc. Any Credit Party shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any Credit Party
and the petition is not controverted within 15 days after the earlier of
(x) actual knowledge by a Credit Party of the commencement of such case and
(y) service on a Credit Party of the applicable summons, or the petition is not
dismissed within 60 days after commencement of the case; or any Credit Party
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, receivership,
administration or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any Credit Party, or there is commenced against
any Credit Party any such proceeding which remains undismissed for a period of
60 days, or any Credit Party is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
any Credit Party suffers any appointment of any custodian, administrator,
administrative receiver or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or any
Credit Party makes a general assignment for the benefit of creditors; or any
Company action is taken by any Credit Party for the purpose of effecting any of
the foregoing; or
          10.06 Judgments. One or more judgments or decrees shall be entered
against any Credit Party involving in the aggregate for the Credit Parties a
liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company), and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments exceeds $25,000,000; or
          10.07 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or         .68 of PBGC Regulation Section 4043 shall be reasonably expected
to occur with respect to such Plan within the following 30 days, any Plan which
is subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to

-64-



--------------------------------------------------------------------------------



 



administer such Plan, any Plan or Multiemployer Plan which is subject to Title
IV of ERISA is, shall have been or is reasonably likely to be terminated or to
be the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made with respect to a
Plan or Multiemployer Plan or a Foreign Pension Plan has not been timely made,
Trizec, the Borrower or any of their respective Subsidiaries or any ERISA Group
member has incurred or is reasonably likely to incur any liability to or on
account of a Plan or Multiemployer Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971
or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, Trizec, the Borrower or
any of their respective Subsidiaries has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans, a “default,” within the meaning of Section 4219(c)(5)
of ERISA, shall occur with respect to any Multiemployer Plan; any applicable
law, rule or regulation is adopted, changed or interpreted, or the
interpretation or administration thereof is changed, in each case after the date
hereof, by any governmental authority or agency or by any court (a “Change in
Law”), or, as a result of a Change in Law, an event occurs following a Change in
Law, with respect to or otherwise affecting any Plan or Multiemployer Plan;
(b) there shall result from any such event or events described in subsection
(a) the imposition of a lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (c) such lien,
security interest or liability, individually, and/or in the aggregate has had,
or is reasonably likely to have, a Material Adverse Effect; or
          10.08 Guaranties, etc. Any Guaranty or any provision thereof (other
than an immaterial provision) shall cease to be in full force or effect as to
any Guarantor, or any Guarantor or Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under the
Guaranty to which it is a party, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party beyond the
expiration of any applicable grace or cure period provided for therein; or
          10.09 Change of Control. A Change of Control shall occur; or
          10.10 Stock Exchange Listing. The common stock of Trizec shall for any
reason whatsoever cease to be listed on the New York Stock Exchange, the
American Stock Exchange, NASDAQ or another major United States stock exchange;
          then, and in any such event, and at any time thereafter, if any Event
of Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against the Borrower and the other Credit Parties (provided that if an Event of
Default specified in Section 10.05 shall occur with respect to Trizec, the
Borrower or Holdings, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such

-65-



--------------------------------------------------------------------------------



 



notice): (i) declare the Revolving Loan Commitment of each Lender terminated and
any Revolving Loan Commitment Commission and Revolving Loan Facility Fee shall
become, forthwith due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (iii) terminate any Letter of Credit which may be terminated in
accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 10.05 with respect to Trizec, the Borrower or
Holdings, it will pay) to the Administrative Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Administrative Agent, as is equal to the aggregate Stated Amount of all Letters
of Credit issued for the account of the Borrower and then outstanding; (v) apply
any cash collateral held by the Administrative Agent pursuant to Section 4.02 to
the repayment of the Obligations; and (vi) enforce the rights granted to the
Administrative Agent and the Lenders pursuant to this Agreement, and the other
Credit Documents.
          SECTION 11. Definitions.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “1031 Exchange Conditions” shall mean, in respect of a Real Estate
Asset, each of the following conditions:
          (i) the material requirements set forth in the Revenue Procedure for a
like-kind exchange;
          (ii) the Real Estate Asset was acquired by an Accommodation Party and
is being held exclusively for the benefit of the Borrower or any Subsidiary of
the Borrower (the “Trizec QEAA Party”) pursuant to a Qualified Exchange
Accommodations Agreement (as such term is used and defined in the Revenue
Procedure) that establishes a “Qualified Exchange Accommodation Arrangement” (as
such term is used and defined in the Revenue Procedure) in order to facilitate a
like-kind exchange under Section 1031 of the Code and within the “safe harbor”
of the Revenue Procedure;
          (iii) the funds used by the Accommodation Party to acquire the Real
Estate Asset were provided by the Trizec QEAA Party as a loan (the “Trizec QEAA
Loan”) to the Accommodation Party, which loan may be secured by (a) a first
priority pledge of Equity Interests in the Accommodation Party, and/or (b) a
first priority mortgage, deed of trust or deed to secure debt encumbering the
Real Estate Asset, in each case for the exclusive benefit of the Trizec QEAA
Party and only for so long as such Accommodation Party holds title to such Real
Estate Asset (each security interest or lien created by such pledge or such
mortgage, deed of trust or deed to secure debt is referred to in this Agreement
as a “1031 Lien”);

-66-



--------------------------------------------------------------------------------



 



          (iv) concurrently with the acquisition of the Real Estate Asset by an
Accommodation Party, such Real Estate Asset is leased by such Accommodation
Party to the Borrower or a Subsidiary of the Borrower (the “Trizec QEAA Lessee”)
pursuant to which lease (a) the Trizec QEAA Lessee shall be entitled to all
economic rights and other benefits of such Real Estate Asset and will exercise
all rights of ownership and control in respect thereof, including, without
limitation, all activities, actions and decisions relating to the management,
leasing, repairs, construction, improvements, insurance, the collection of rents
and the payment of taxes and (b) the Trizec QEAA Lessee shall pay rent
thereunder in an amount equal to the interest on the Trizec QEAA Loan;
          (v) each of the Trizec QEAA Party and Trizec QEAA Lessee is a
Subsidiary Guarantor; and
          (vi) regardless of whether a 1031 like-kind exchange actually occurs,
the Accommodation Party shall convey title to the Real Estate Asset to the
Trizec QEAA Lessee or Trizec QEAA Party within 185 days of the acquisition
thereof by the Accommodation Party, free and clear of all 1031 Liens.
          “1031 Liens” shall have the meaning provided in the definition of
“1031 Exchange Conditions”.
          “Absolute Rate” shall mean an interest rate (rounded to the nearest
.0001) expressed as a decimal.
          “Absolute Rate Competitive Bid Borrowing” shall mean a Competitive Bid
Borrowing with respect to which the Borrower has requested that the Bidder
Lenders offer to make Competitive Bid Loans at Absolute Rates.
          “Accommodation Party” means an affiliate of a Qualified 1031 Exchange
Intermediary that qualifies as an “exchange accommodation titleholder” under the
Revenue Procedure and which is created or used by such Qualified 1031 Exchange
Intermediary in the ordinary course of business to facilitate like-kind
exchanges under Section 1031 of the Code; provided that such affiliate is a
newly formed, single purpose limited liability company, whose sole asset is the
Real Estate Asset, including the lease thereof to the Trizec QEAA Lessee, and
whose sole liabilities are the Trizec QEAA Loan and those relating to such Real
Estate Asset.
          “Act” shall have the meaning provided in Section 13.23.
          “Addition Date” shall mean each date on which a Borrowing Base
Property is added to the Borrowing Base pursuant to Section 8.13(a).
          “Additional Borrowing Base Property” shall have the meaning provided
in Section 8.13(a).
          “Additional Commitment” shall mean, for each Lender, any commitment to
make Revolving Loans provided by such Lender pursuant to Section 1.16, in such
amount as agreed to by such Lender in the respective Additional Commitment
Agreement; provided that on the Additional Commitment Date upon which an
Additional Commitment of any Lender becomes

-67-



--------------------------------------------------------------------------------



 



effective, such Additional Commitment of such Lender shall be added to (and
thereafter become a part of) the Commitment of such Lender for all purposes of
this Agreement as contemplated by Section 1.16.
          “Additional Commitment Agreement” shall mean an Additional Commitment
Agreement substantially in the form of Exhibit M (appropriately completed).
          “Additional Commitment Date” shall mean each date upon which an
Additional Commitment under an Additional Commitment Agreement becomes effective
as provided in Section 1.16(b).
          “Additional Lender” shall have the meaning provided in
Section 1.16(b).
          “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the Equity Interests having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Affiliate Debt” shall mean any Indebtedness owed by any Credit Party
to any Subsidiary of Trizec which is not a Credit Party.
          “Agreement” shall mean this Amended and Restated Credit Agreement, as
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.
          “Applicable Commitment Commission Percentage” shall mean, for purposes
of calculating the Revolving Loan Commitment Commission on the Unutilized
Revolving Loan Commitment of any Lender on any date, a percentage per annum
equal to that set forth below opposite the respective Utilization Percentage on
such date:

              COMMITMENT COMMISSION UTILIZATION PERCENTAGE   PERCENTAGE
Less than 33%
    0.20 %
Equal to or greater than 33% but less than or equal to 66%
    0.15 %
Greater than 66%
    0.125 %

-68-



--------------------------------------------------------------------------------



 



          “Applicable Credit Rating” shall mean (A) at a time when all three
Rating Agencies have provided a Credit Rating, (i) the Moody’s Credit Rating,
the S&P Credit Rating and the Fitch Credit Rating, if all three are the same,
and (ii) in the event that the Moody’s Credit Rating, the S&P Credit Rating and
the Fitch Credit Rating are not all the same, the higher of the two lowest
Credit Ratings (unless the two lowest Credit Ratings are the same, in which case
the lowest Credit Rating), and (B) at a time when only two Rating Agencies have
provided a Credit Rating, (i) the Credit Ratings assigned by both Rating
Agencies, if both are the same, and (ii) if such Credit Ratings are different,
the lower Credit Rating.
          “Applicable Facility Fee Percentage” shall mean, from and after any
Start Date to and including the corresponding End Date at a time when the
Investment Grade Condition exists on such Start Date, the rate per annum set
forth below opposite the Applicable Credit Rating indicated to be in effect on
such Start Date as shown in the respective officer’s certificate delivered
pursuant to Section 8.01(e) or the first proviso below):

          APPLICABLE   APPLICABLE FACILITY CREDIT RATING   FEE PERCENTAGE
A-/A3 or higher
    0.15 %
BBB+/Baal
    0.15 %
BBB/Baa2
    0.15 %
BBB-/Baa3
    0.20 %

; provided, however, that if Borrower fails to deliver the officer’s certificate
required to be delivered pursuant to Section 8.01(e) showing that the Investment
Grade Rating Condition exists as of the relevant Start Date and the Applicable
Credit Rating as of such Start Date) on or prior to the date required by such
Section, then, until such time, if any, as the officer’s certificate has been
delivered showing that the Investment Grade Rating Condition exists as of such
Start Date and the Applicable Credit Rating as of such Start Date, then an
Investment Grade Rating Condition shall not be in effect and the provisions of
Sections 3.01(a)(i) and 3.01(b)(i) shall apply (it being understood that, in the
case of any late delivery of the officer’s certificate as so required showing
that the Investment Grade Rating Condition exists as of the relevant Start Date
and the Applicable Credit Rating as of such Start Date, the Applicable Facility
Fee Percentage shall apply only from and after the date of the delivery of the
complying officer’s certificate); provided further, that the Applicable Facility
Fee Percentage shall be 0.20% at all times when a Specified Default or an Event
of Default is in existence.
          “Applicable Laws” shall mean, collectively, all statutes, laws, rules,
regulations, ordinances, orders, decisions, writs, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Law) affecting
the Borrower, any other Credit Party or any Property or any part thereof
(including the acquisition, development, construction, renovation, occupancy,
use, improvement, alteration, management, operation, maintenance, repair or
restoration thereof), directly or indirectly owned, leased or operated by the
Borrower or any other Credit Party and, in the case of any Borrowing Base
Property, any other Person which is a Borrowing Base Property Owner, whether now
or hereafter enacted and in force, and all Authorizations relating thereto.

-69-



--------------------------------------------------------------------------------



 



          “Applicable Margin” shall mean: (A) from and after any Start Date to
and including the corresponding End Date at a time when the Investment Grade
Rating Condition does not exist on such Start Date, with respect to, Revolving
Loans and Swingline Loans, the respective percentage per annum set forth below
under the respective Type of Revolving Loans and for Swingline Loans and (in
each case) opposite the respective Level (i.e., Level 1, Level 2, Level 3, Level
4 or Level 5, as the case may be) indicated to have been achieved on the
applicable Test Date for such Start Date (as shown in the respective officer’s
certificate delivered pursuant to Section 8.01(e) or the first proviso below)
(and with the “Ratio” described below to be the Consolidated Total Indebtedness
of Trizec as a percentage of the Consolidated Total Asset Value of Trizec):

                                                      Revolving Loans          
      Revolving Loans   maintained as                 maintained as Base  
Eurodollar   Swingline Level   Ratio   Rate Loans   Rate Loans   Loans   1    
Less than or equal to 45%
    0.00 %     0.95 %     1.20 %   2    
Greater than 45% but less than or equal to 50%
    0.00 %     1.05 %     1.30 %   3    
Greater than 50% but less than or equal to 55%
    0.00 %     1.20 %     1.45 %   4    
Greater than 55% but less than or equal to 60%
    0.10 %     1.35 %     1.60 %   5    
Greater than 60%
    0.40 %     1.65 %     1.90 %

; provided, however, that Level 2 pricing will be in effect at all times during
the period extending from the Effective Date to the date on which the Borrower
delivers to the Administrative Agent a Compliance Certificate with respect to
the period ending September 30, 2005 under and in satisfaction of the
requirements of Section 8.01(e); provided further, if Trizec fails to deliver
the financial statements required to be delivered pursuant to Section 8.01(a) or
(b)(A) (accompanied by the officer’s certificate required to be delivered
pursuant to Section 8.01(e) showing the applicable Ratio on the relevant Test
Date) on or prior to the respective date required by such Sections, then Level 5
pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificate have been
delivered showing the pricing for the respective Pricing Period is at a level
which is less than Level 5 (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificate as so required,
any reduction in the Applicable Margin shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificate); and provided, finally, that Level 5 pricing shall apply at all
times when a Specified Default is in existence; and

-70-



--------------------------------------------------------------------------------



 



          (B) from and after any Start Date to and including the corresponding
End Date at a time when the Investment Grade Rating Condition exists on such
Start Date, with respect to Revolving Loans and Swingline Loans, the respective
percentage per annum set forth below under the respective Type of Revolving
Loans and for Swingline Loans and opposite the respective Applicable Credit
Rating indicated to be in effect on such Start Date (as shown in the respective
officer’s certificate delivered pursuant to Section 8.01(e) or the first proviso
below):

                              Revolving Loans   Revolving Loans     Applicable  
maintained as   maintained as   Swingline Credit Rating   Base Rate Loans  
Eurodollar Rate Loans   Loans
A-/A3 or higher
    0.00 %     0.50 %     0.75 %
BBB+/Baal
    0.00 %     0.55 %     0.80 %
BBB/Baa2
    0.00 %     0.65 %     0.90 %
BBB-/Baa3
    0.00 %     0.80 %     1.05 %

; provided, however, that if the Borrower fails to deliver the officer’s
certificate required to be delivered pursuant to Section 8.01(e) showing that
the Investment Grade Rating Condition exists as of the relevant Start Date and
the Applicable Credit Rating as of such Start Date on or prior to the respective
date required by such Section, then, until such time, if any, as the officer’s
certificate has been delivered showing that the Investment Grade Rating
Condition exists as of such Start Date and the Applicable Credit Rating as of
such Start Date, then an Investment Grade Rating Condition shall not be in
effect and the Applicable Margin will be determined as provided in clause (A) of
this definition (it being understood that, in the case of any late delivery of
the officer’s certificate as so required showing that the Investment Grade
Rating Condition exists as of the Start Date and the Applicable Credit Rating as
of such Start Date, the Applicable Margin as determined pursuant to this clause
(B) shall apply only from and after the date of the delivery of the complying
officer’s certificate); provided further, that the Applicable Credit Rating
shall be the lowest Applicable Credit Rating set forth in the table above at all
times when a Specified Default is in existence.
          “Asset Sale” shall mean any sale (including pursuant to sale-leaseback
transactions), transfer or other disposition by Trizec, the Borrower or any of
their respective Subsidiaries to any Person other than Trizec or any Specified
Subsidiary of any Property (including, without limitation, any Equity Interests
or other securities of another Person, but excluding the sale by any Credit
Party of its own capital stock or Equity Interests) of any Credit Party or any
Subsidiary of any Credit Party other than (i) sales or liquidations of Cash
Equivalents, (ii) operating leases or subleases, licenses and easements of any
property by any Credit Party and any of their respective Subsidiaries in the
ordinary course of business, and (iii) the licensing of intellectual property in
the ordinary course of business. As used in this definition, the term “Specified
Subsidiary” shall mean any Subsidiary of Trizec in which the percentage
ownership interest of Trizec or any other Credit Party is greater than or equal
to the percentage ownership interest in the respective Subsidiary of Trizec that
is selling, transferring or otherwise disposing of such Property.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit N (appropriately
completed).

-71-



--------------------------------------------------------------------------------



 



          “Assumed Debt Service Amount” shall mean, as of any date of
determination, the product obtained by multiplying (x) all Unsecured
Consolidated Total Indebtedness of Trizec (including, without limitation,
outstanding Loans) as of such date by (y) the greatest of (a) the interest rate
constant equal to the sum of 2% plus the imputed 5-year US Treasury Notes rate,
assuming a 25-year mortgage style amortization schedule, (b) 7.50% and (c) the
sum of the three (3) month Eurodollar Rate and the then Applicable Margin with
respect to Eurodollar Rate Loans.
          “Authorization” means any authorization, approval, franchise, license,
variance, land use entitlement, sewer and waste water discharge permit, storm
water discharge permit, air pollution authorization to operate, certificate of
occupancy, municipal water and sewer connection permit, and any like or similar
permit now or hereafter required for the construction or renovation of any
improvements located on any Borrowing Base Property or for the use, occupancy or
operation of any Borrowing Base Property and all amendments, modifications,
supplements and addenda thereto.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “Base Rate” at any time shall mean (x) except as provided in
succeeding clause (y), the higher of (i) 1/2 of 1% in excess of the overnight
Federal Funds Rate and (ii) the Prime Lending Rate, and (y) in the case of
calculating interest on outstanding Swingline Loans, the overnight Federal Funds
Rate.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
Revolving Loan designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.
          “Bidder Lender” shall mean each Lender that has informed the
Administrative Agent and the Borrower in writing (which has not been retracted)
that such Lender desires to participate generally in the bidding arrangements
relating to Competitive Bid Borrowings.
          “BofA Plaza” shall mean the Real Estate Asset commonly known as Bank
of America Plaza and located at 101 South Tryon Street, Charlotte, North
Carolina.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean (i) the borrowing of one Type of Loan of a
single Tranche on a given date from all the Lenders having Commitments of the
respective Tranche (or resulting from a conversion or conversions on such date)
having in the case of Eurodollar Rate Loans the same Interest Period, provided
that Base Rate Loans incurred pursuant to Section 1.11 shall be considered part
of the related Borrowing of Eurodollar Rate Loans, (ii) the borrowing of
Swingline Loans from the Swingline Lender on a given date and (iii) a
Competitive Bid Borrowing.
          “Borrowing Base” shall mean, at any time, all of the Borrowing Base
Properties at such time.

-72-



--------------------------------------------------------------------------------



 



          “Borrowing Base Amount” shall mean, at any time, an amount determined
from the Borrowing Base Certificate most recently delivered pursuant to
Section 8.01(j) to be equal to 60% of the Borrowing Base Value at such time.
          “Borrowing Base Amount Deficiency” shall have the meaning provided in
Section 4.02(b)(i).
          “Borrowing Base Certificate” shall have the meaning provided in
Section 8.01(j).
          “Borrowing Base Property” shall mean a Real Estate Asset that
satisfies (and continues to satisfy) each of the following conditions:
     (i) such Real Estate Asset is an office building, industrial building, flex
building or parking facility;
     (ii) such Real Estate Asset is located in the District of Columbia or in
one of the states of the United States;
     (iii) such Real Estate Asset, and the Equity Interests of the applicable
Borrowing Base Property Owner (other than any such Equity Interests which are
not directly or indirectly owned by Trizec), are Unencumbered;
     (iv) such Real Estate Asset (a) is owned in fee or (b) is leased pursuant
to a ground lease (x) which has a remaining term of at least 30 years
(including, for this purpose, any renewal option exercisable at the sole option
of the ground lessee thereunder with no veto or approval rights by the ground
lessor thereof or any lender to such ground lessor) (except as otherwise may be
the case with respect to the existing ground leases of a portion of the parking
facilities relating to BofA Plaza) and (y) except as otherwise might be the case
with respect to existing ground leases of the parking facilities relating to
BofA Plaza, can be mortgaged without the consent of the lessor thereunder and
contains customary leasehold mortgagee protection provisions (including, without
limitation, the right to receive notice of any ground lease default, the right
to cure any such default and the right to a new ground lease in favor of the
leasehold mortgagee or its designee in the event that the ground lease should
terminate on account of a default thereunder or for any other reason);
     (v) such Real Estate Asset is owned or ground leased by (a) the Borrower or
a Subsidiary of the Borrower which is a Subsidiary Guarantor (or, in the case of
a Trizec JV which is not a Subsidiary Guarantor, each Wholly-Owned Subsidiary of
Trizec which most directly owns Equity Interests therein is a Subsidiary
Guarantor) and as to any such Subsidiary (x) the Borrower or a Wholly-Owned
Subsidiary of the Borrower owns, directly or indirectly, not less than 90% of
the Equity Interest in such Subsidiary which owns or ground leases such Real
Estate Asset and (y) the Borrower, or a Wholly-Owner Subsidiary of the Borrower
controls all financing and sale decisions relating to such Subsidiary with no
veto rights in any minority equity owner therein or any other Person, (b) an
Accommodation Party exclusively for the benefit of a Trizec QEAA Party, or
(c) as to any Real Estate Asset which is owned by tenants in common, such
tenants in common so long as (A) as to each tenant in common in which the
Borrower owns,

-73-



--------------------------------------------------------------------------------



 



directly or indirectly, any Equity Interest, such tenant in common, if not the
Borrower, is a Subsidiary Guarantor (or, in the case of a tenant in common which
is a Trizec JV which is not a Subsidiary Guarantor, each Wholly-Owned Subsidiary
of Trizec which most directly owns an Equity Interest in such tenant in common
is a Subsidiary Guarantor), (B) the Borrower owns, directly or indirectly, not
less than 90% of all of the tenant in common interests in such Real Estate
Asset, and (C) the Borrower, or a Wholly-Owned Subsidiary of the Borrower,
controls all financing and sale decisions relating to such Real Estate Asset
with no veto rights in any minority equity owner therein, another tenant in
common or any other Person;
     (vi) such Real Estate Asset is represented by the Borrower to be free from
any material adverse environmental issues;
     (vii) such Real Estate Asset is represented by the Borrower to be free from
any material structural defects (other than any such defects resulting from a
casualty or taking which are being restored);
     (viii) such Real Estate Asset is not Land under Development;
     (ix) such Real Estate Asset has been designated by the Borrower in writing
to the Administrative Agent as a Real Estate Asset that is a Borrowing Base
Property.
          “Borrowing Base Property Conditions” shall mean that each of clauses
(i) through (ix) of the definition of “Borrowing Base Property” are satisfied
and that the Lease-Up Condition is satisfied; provided, however, that it is
agreed that with respect to a Real Estate Asset which is the subject of a 1031
like-kind exchange or which is owned by tenants in common, the Administrative
Agent may agree to immaterial changes to the Borrowing Base Property Conditions
and the other terms and provisions of this Agreement relating thereto.
          “Borrowing Base Property Coverage Ratio” shall mean, as of any date of
determination, the ratio of (x) the Borrowing Base Property NOI to (y) the
Assumed Debt Service Amount.
          “Borrowing Base Property NOI” shall mean, with respect to the
Borrowing Base Properties (including any Excluded Borrowing Base Properties),
the remainder of (a) the Net Operating Income for all of such Borrowing Base
Properties calculated for the most recently ended two fiscal quarters multiplied
by two less (b) a $0.25 per rentable square foot per annum reserve for any such
Borrowing Base Properties which are office space properties, a $0.15 per
rentable square foot per annum reserve for any such Borrowing Base Properties
which are industrial or flex properties and a $150.00 per parking stall per
annum reserve for any such Borrowing Base Properties which are parking
facilities; provided, however, that such Net Operating Income and reserve amount
shall be adjusted to include, in the case of (I) any Borrowing Base Property
whose Borrowing Base Property Owner is a Trizec JV or (II) any TIC Borrowing
Base Property, only that portion of the Net Operating Income of, and reserve
amount applicable to, such Borrowing Base Property which is equal to the product
obtained by multiplying each of such amounts by a percentage (the “Trizec
Ownership Percentage”) equal to the percentage of direct or indirect ownership
of such Trizec JV or TIC Borrowing Base

-74-



--------------------------------------------------------------------------------



 



Property, as applicable, by the Borrower; and provided further, that,
notwithstanding the foregoing, the Borrowing Base Property NOI for any such
Borrowing Base Property owned or leased by a Borrowing Base Property Owner or a
Subsidiary of Borrower for less than such two full fiscal quarters shall equal
the product (or, in the case of any such Borrowing Base Property owned or leased
by a Trizec JV or a Borrowing Base Property TIC Owner, the Trizec Ownership
Percentage of the product) obtained by multiplying (x) the aggregate Cost to
acquire or lease such Borrowing Base Property by (y) the applicable
Capitalization Rate.
          “Borrowing Base Property Owner” shall mean each Credit Party (other
than Trizec) and each other Person that owns or ground leases a Borrowing Base
Property, including a Borrowing Base Property TIC Owner, a Trizec JV and an
Accommodation Party, and, in the case of a Borrowing Base Property owned or
ground leased by an Accommodation Party, the applicable Trizec QEAA Party and
Trizec QEAA Lessee.
          “Borrowing Base Property Release Notice” shall have the meaning
provided in Section 8.13(b).
          “Borrowing Base Property TIC Owner” shall mean, with respect to each
TIC Borrowing Base Property, each holder of a tenant in common ownership
interest therein.
          “Borrowing Base Property Value” shall mean, with respect to each
Borrowing Base Property, the Capitalized Value of such Borrowing Base Property;
provided, however, that the Borrowing Base Property Value shall be deemed to be
zero for (a) any Excluded Borrowing Base Property and (b) the parking facilities
relating to BofA Plaza; and provided further, that the Borrowing Base Property
Value for any Borrowing Base Property acquired (or operating control of which is
acquired) after the Effective Date or developed or substantially renovated after
the Effective Date shall be the total Cost of such Borrowing Base Property
during the first six (6) fiscal quarters after such acquisition or completion of
such development or substantial renovation.
          “Borrowing Base Value” shall mean, at any date, the sum of the
Borrowing Base Property Values for all of the Borrowing Base Properties included
in the Borrowing Base (less the portion thereof, if any, attributable (x) to any
Borrowing Base Property which at any time fails to satisfy each of the Borrowing
Base Property Conditions and (y) any Excluded Borrowing Base Property);
provided, however:
     (i) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties which are owned or ground leased
(other than a ground lease to a Trizec QEAA Lessee in connection with the
Borrower’s satisfaction of the 1031 Exchange Conditions) by a Borrowing Base
Property Owner which is not a Wholly-Owned Subsidiary of Trizec (other than with
respect to any Borrowing Base Properties which are owned or ground leased by
(x) an Accommodation Party, provided that the applicable Trizec QEAA Party and
Trizec QEAA Lessee are each a Subsidiary Guarantor or (y) a Trizec JV, provided
that such Trizec JV is a Subsidiary Guarantor) which would cause such aggregate
amount to exceed 15% of the total Borrowing Base Value at such time (before
making any adjustments required by this proviso) will be disregarded in
determining Borrowing Base Value;

-75-



--------------------------------------------------------------------------------



 



     (ii) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties which are subject to a ground lease
(other than a ground lease to a Trizec QEAA Lessee in connection with the
Borrower’s satisfaction of the 1031 Exchange Conditions) which would cause such
aggregate amount to exceed 35% of the total Borrowing Base Value at such time
(before making any adjustments required by this proviso) will be disregarded in
determining Borrowing Base Value;
     (iii) the portion of the aggregate amount of the Borrowing Base Value
attributable to Borrowing Base Properties (other than BofA Plaza and the First
Citizens Plaza Properties located in Charlotte, North Carolina (but only so long
as such Borrowing Base Properties are the only Borrowing Base Properties in the
Metropolitan Statistical Area which includes Charlotte, North Carolina)) located
in a single Metropolitan Statistical Area outside of the top ten
(10) Metropolitan Statistical Areas which would cause such aggregate amount to
exceed 25% of the total Borrowing Base Value at such time (before making any
adjustments required by this proviso) will be disregarded in determining
Borrowing Base Value;
     (iv) the portion of the aggregate amount of the Borrowing Base Value
attributable to any single Borrowing Base Property which would cause such amount
to exceed 20% of the total Borrowing Base Value at such time (before making any
adjustments required by this proviso) will be disregarded in determining
Borrowing Base Value (provided that the foregoing percentage shall be 35% in the
case of a single office property located in the central business district of one
of the top ten (10) Metropolitan Statistical Areas, and provided further, that
Galleria Towers is to be included as a central business district office property
in the Dallas Metropolitan Statistical Area and Newport Tower is to be included
as a central business district office property in the New York City Metropolitan
Statistical Area); and
     (v) the portion of the aggregate amount of the Borrowing Base Value
attributable to (a) industrial Borrowing Base Properties, (b) flex Borrowing
Base Properties and (c) parking facility Borrowing Base Properties which are not
necessary to or otherwise used in connection with the operation of any office,
industrial or flex Borrowing Base Property, which would cause such aggregate
amount to exceed 10% of the total Borrowing Base Value at such time (before
making any adjustments required by this proviso) will be disregarded in
determining Borrowing Base Value.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Rate Loans, any day which is a Business
Day described in clause (i) above and which is also a day for trading by and
between banks in the London interbank Eurodollar market.
          “Capital Lease” as applied to any Person shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

-76-



--------------------------------------------------------------------------------



 



          “Capitalization Rate” shall mean (i) for all Borrowing Base Properties
and other Real Estate Assets which are office properties located in a central
business district, 7.50%, (ii) for all Borrowing Base Properties and other Real
Estate Assets which are office properties not located in a central business
district, 8.75% and (iii) for all other Borrowing Base Properties and other Real
Estate Assets, 10%.
          “Capitalized Lease Obligations” shall mean, for any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
          “Capitalized Value” with respect to any Borrowing Base Property shall
mean the Borrowing Base Property NOI for such Borrowing Base Property divided by
the Capitalization Rate applicable to such Borrowing Base Property.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at time of acquisition, having one of the two highest
ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company having, in either
case at the time of acquisition thereof a long-term unsecured debt rating of at
least “A” or the equivalent thereof from S&P or “A2” or the equivalent thereof
from Moody’s with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person rated, at the time
of acquisition, at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than
270 days after the date of acquisition by such Person and (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. §9601 et seq.
          “Change in Law” shall have the meaning provided in Section 10.07.
          “Change of Control” shall mean: (i) any Person or “group” (within the
meaning of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Effective Date), other than one or more Permitted Holders, (A) shall have
beneficial ownership of 25% or more on a fully diluted basis of the voting
and/or economic interest in the capital stock of Trizec (provided that the
beneficial ownership by any Person or “group” which is not a Permitted Holder of
25% or more on a fully diluted basis of the voting and/or economic interest in
the capital stock of Trizec on or prior to the date on which one or more
Permitted Holders ceases to have (or fails to

-77-



--------------------------------------------------------------------------------



 



exercise) the power to elect a majority of the directors of Trizec shall not
constitute a Change of Control under this clause (i)(A) if such Person or
“group” (x) does not acquire beneficial ownership of any additional voting
and/or economic interest in the capital stock of Trizec and (y) reduces such
beneficial ownership to less than 25% (45% in the case of the institutional
lenders described in the next proviso) on a fully diluted basis, in each case
within 60 days following such date; and provided further, that beneficial
ownership of up to 45% on a fully diluted basis of the voting and/or economic
interest in the capital stock of Trizec by one or more institutional lenders
through the foreclosure of a Lien securing bona fide amounts owed to such
institutional lenders by Trizec Canada or any of its Subsidiaries (other than
Trizec or any of its Subsidiaries) shall not constitute a Change of Control
under this clause (i)(A), although any subsequent transfer, sale or other
disposition by any such institutional lender or lenders of all or any portion of
the shares of capital stock of Trizec shall be subject to the provisions of this
clause (i)(A) determined without regard to this proviso; or (B) shall have
obtained the power (whether or not exercised) to elect a majority of the
directors of Trizec or (ii) the Board of Directors of Trizec shall cease to
consist of a majority of Continuing Trizec Directors or (iii) (a) Trizec or a
Wholly-Owned Subsidiary of Trizec shall cease to be the sole general partner or
managing member, as applicable, of the Borrower, (b) Trizec and/or such Wholly
Owned Subsidiary shall cease to own beneficially and of record, directly, free
and clear of all Liens, or voting agreements, restrictions or trusts of any
kind, 66 2/3% of the outstanding Equity Interests of the Borrower on a fully
diluted basis or (c) the Borrower shall cease to own beneficially and of record,
directly, free and clear of all Liens, voting agreements, restrictions or trusts
of any kind, 100% of the outstanding Equity Interests of each of Holdings, and
any Subsidiary Guarantor described in Section 8.13(f) on a fully diluted basis.
          “Claims” shall have the meaning provided in the definition of
Environmental Claim.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time and the regulations promulgated and the rulings issued thereunder.
Section references to the Code are to the Code, as in effect on the Effective
Date and to any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Commitment” shall mean any of the commitments of any Lender (i.e.,
its Revolving Loan Commitment).
          “Company” shall mean any corporation, limited company, limited
liability company, partnership or other business entity (or the adjectival form
thereof, where appropriate).
          “Competitive Bid Borrowing” shall mean each Borrowing of Competitive
Bid Loans.
          “Competitive Bid Loan” shall have the meaning provided in
Section 1.01(d).
          “Competitive Bid Loan Maturity Date” shall have the meaning provided
in Section 1.04(a).
          “Competitive Bid Note” shall have the meaning provided in
Section 1.06(a).

-78-



--------------------------------------------------------------------------------



 



          “Compliance Certificate” shall mean a certificate duly executed in the
form of Exhibit O.
          “Consolidated EBITDA” of any Person for any period shall mean, without
duplication, the consolidated net income or loss of such Person (before
deduction for minority interests in Consolidated Entities and excluding, solely
for purposes of Sections 9.12 and 9.13, the adjustment for so-called
“straight-line rent accounting”) for such period; plus (A) the following items
to the extent deducted in computing such consolidated net income of such Person
for such period: (i) Consolidated Interest Expense of such Person for such
period, (ii) Consolidated Income Tax Expense of such Person for such period and
(iii) consolidated real estate depreciation, amortization and other
extraordinary and non-cash items of such Person for such period (except, in the
case of such other non-cash items, to the extent that a cash payment will be
required to be made in respect thereof in a future period); minus (B) the
following items to the extent included in computing such consolidated net income
of such Person for such period: (i) all consolidated gains (or plus all losses)
attributable to the sale or other disposition of assets or debt restructurings
of such Person in such period, (ii) income (loss) from Unconsolidated Entities
and (iii) for purposes of calculating Consolidated Total Asset Value of such
Person only, all consolidated interest income of such Person received in
connection with any Mortgages; plus (or minus, as applicable), (C) such Persons’
Unconsolidated Allocation Percentage of the items described above in this
definition of any Unconsolidated Entity for such period; provided, however,
that, notwithstanding the foregoing and solely for the purposes of Sections 9.12
and 9.13, the Consolidated EBITDA for any Real Estate Asset owned or leased by
such Person or any Consolidated Entity or Unconsolidated Entity of such Person
for less than one completed fiscal quarter shall equal the product (or, in the
case of any such Real Estate Asset owned or leased by an Unconsolidated Entity
of such Person, such Person’s Unconsolidated Allocation Percentage of the
product) obtained by multiplying (I) the product of (a) the aggregate Cost of
such Person or its Consolidated Entity or Unconsolidated Entity (or an
Accommodation Party for the benefit of such Person or its Consolidated Entity or
Unconsolidated Entity), as applicable, to acquire such Real Estate Asset and
(b) the Capitalization Rate applicable to such Real Estate Asset, by (II) a
fraction whose numerator is the actual number of days in such fiscal quarter
during which such Person or its Consolidated Entity or Unconsolidated Entity, as
applicable, owned or leased such Real Estate Asset and the denominator of which
is the actual number of days in the fiscal year in which such fiscal quarter
occurs.
          “Consolidated Entity” shall mean, for any Person at any date, any
Subsidiary or other Person which is consolidated with such first Person in
accordance with GAAP.
          “Consolidated Fixed Charge Coverage Ratio” of any Person for any
period shall mean the ratio of (x) Consolidated EBITDA of such Person for such
period to (i) to Consolidated Fixed Charges of such Person for such period.
          “Consolidated Fixed Charges” of any Person for any period shall mean
the sum of, without duplication, (i) Consolidated Interest Expense of such
Person for such period, (ii) an amount equal to $0.25 multiplied by the rentable
square footage of all Real Estate Assets of such Person and its Consolidated
Entities, (iii) the aggregate amount of all Dividends paid by such Person and
its Consolidated Entities during such period on any Preferred Stock, (iv) the
scheduled principal amount of all amortization payments on all Indebtedness
(including, without

-79-



--------------------------------------------------------------------------------



 



limitation, the principal component of all Capitalized Lease Obligations) of
such Person and its Consolidated Entities for such period (as determined on the
first day of such period) and (v) such Person’s Unconsolidated Allocation
Percentage of any of the foregoing items that are attributable to any
Unconsolidated Entity for such period.
          “Consolidated Income Tax Expense” of any Person for any period shall
mean the sum of, without duplication, (i) the consolidated provision for income
taxes of such Person taken into account in determining the consolidated net
income of such Person for such period and (ii) such Person’s Unconsolidated
Allocation Percentage of the consolidated provision for income taxes of any
Unconsolidated Entity for such period.
          “Consolidated Interest Coverage Ratio” of any Person for any period
shall mean the ratio of (x) Consolidated EBITDA of such Person for such period
to (y) Consolidated Interest Expense of such Person for such period.
          “Consolidated Interest Expense” of any Person for any period shall
mean the sum of, without duplication, (i) the total consolidated interest
expense of such Person for such period (calculated without regard to any
limitations on the payment thereof) plus, without duplication, that portion of
consolidated Capitalized Lease Obligations of such Person representing the
interest factor for such period, but excluding that portion of the consolidated
interest expense of such Person for such period that has accrued and is
capitalized into principal at the end of such period (and is not paid in cash)
in accordance with the terms of the agreement governing the respective
Indebtedness as such terms were in effect at the time that such Indebtedness was
originally incurred, and (ii) such Person’s Unconsolidated Allocation Percentage
of any of the foregoing items that are attributable to any Unconsolidated Entity
for such period.
          “Consolidated Net Worth” of any Person at any time shall mean the
total assets minus the total liabilities of such Person at such time as would be
required to be reflected at such time on the consolidated balance sheet of such
Person.
          “Consolidated Total Asset Value” of any Person at any time shall mean
the sum of, without duplication, the following amounts of such Person and its
Consolidated Entities at such time: (i) all Unrestricted Cash and Cash
Equivalents, (ii) the Fair Market Value of all Real Estate Assets (other than
(x) Land Held for Development, (y) Land Under Development and (z) any Real
Estate Asset (including any Real Estate Asset held by an Accommodation Party for
the benefit of such Person or its Consolidated Entities) (i) which is acquired
(or operating control of which is acquired) after the Effective Date or
(ii) which is developed or substantially renovated after the Effective Date
(which, in the case of any Real Estate Asset described in this clause (z), will
be included at Cost (including the Cost incurred by an Accommodation Party for
the benefit of such Person or its Consolidated Entities) during the first six
(6) fiscal quarters after such acquisition or completion of such development or
substantial renovation)), (iii) all Land held for Development, Land Under
Development and other real estate investments valued at the book value thereof
before accumulated depreciation, (iv) all other Investments (including real
estate related technology companies and taxable REIT Subsidiaries), valued at
book value before accumulated depreciation and (v) to the extent not otherwise
included in any of preceding clauses (i) through (iv), such Person’s
Unconsolidated Allocation Percentage of any of the items

-80-



--------------------------------------------------------------------------------



 



in preceding clauses (i), (iii) and (iv) that are attributable to an
Unconsolidated Entity at such time.
          “Consolidated Total Indebtedness” of any Person at any time shall mean
the sum of, without duplication, of the following amounts of such Person and its
Consolidated Entities at such time: (i) all Indebtedness (other than
Indebtedness of the type described in clause (D) of the definition thereof but
including all other items of Indebtedness described in such definition),
(ii) all amounts of guaranties, indemnities for borrowed money, stop-loss
agreements and the like provided by such Person or any of its Consolidated
Entities, in each case in connection with and guarantying repayment of amounts
outstanding under any other Indebtedness of the type described in the other
clauses of this definition, (iii) all amounts of bonds posted by such Person or
any of its Consolidated Entities guaranteeing performance or payment
obligations, and (iv) such Person’s Unconsolidated Allocation Percentage of any
of the foregoing items that are attributable to any Unconsolidated Entity at
such time; provided, however, that for purposes of the definition of Unsecured
Consolidated Total Indebtedness, Consolidated Total Indebtedness of a Person
shall mean all Indebtedness of such Person other than Indebtedness of the type
described in clause (C) of the definition of Indebtedness and, as to
Indebtedness of the type described in clause (D) of the definition of
Indebtedness, only the aggregate net exposure under such Indebtedness which is
Recourse to any Credit Party shall be included.
          “Consolidated Total Indebtedness Election Notice” shall have the
meaning provided in Section 9.10.
          “Contingent Obligation” shall mean, as to any Person, any liability of
such Person as a result of such Person being a general partner of any other
Person, unless the underlying Indebtedness is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds for the purchase
or payment of any such primary obligation, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof, including, without
limitation, completion guaranties, debt service guaranties, environmental
indemnities and non-recourse carveout guaranties; except in each case to the
extent a claim is made against such Person as a result thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as shown (or would be
required to be shown) on the balance sheet of such Person and (y) the stated
amount of such Contingent Obligation.
          “Continuing Trizec Canada Directors” shall mean the directors of
Trizec Canada on the Effective Date and each other director of Trizec Canada if
such director’s nomination for

-81-



--------------------------------------------------------------------------------



 



election to the Board of Directors of Trizec Canada is recommended by a majority
of the then Continuing Trizec Canada Directors or by a majority of the
nominating committee appointed by the then Continuing Trizec Canada Directors
for the purpose of nominating directors for election to the Board of Directors
of Trizec Canada.
          “Continuing Trizec Directors” shall mean the directors of Trizec on
the Effective Date and each other director of Trizec if such director’s
nomination for election to the Board of Directors of Trizec is recommended by a
majority of the then Continuing Trizec Directors or by a majority of any
nominating committee appointed by the then Continuing Trizec Directors for the
purpose of nominating directors for election to the Board of Directors of
Trizec.
          “Cost” shall mean (a) with respect to the acquisition of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), plus the principal amount
of any note delivered or other deferred payment to be made in connection with
such purchase and the value of any non-cash consideration delivered in
connection with such purchase (including, without limitation, shares or
preferred shares of beneficial interest in Trizec, partnership or membership
units in the Borrower or Equity Interests in any Subsidiary of Trizec) plus
(ii) reasonable and customary costs of sale and non-recurring taxes paid or
payable in connection with such purchase, and (b) with respect to any Real
Estate Asset which is acquired (or operating control in which is acquired),
developed or substantially renovated after the Effective Date, the undepreciated
book value of such Real Estate Asset as so acquired, developed or renovated.
          “Credit Documents” shall mean this Agreement, the Notes executed and
delivered pursuant to the terms of this Agreement, the Guaranty and the
Subordination Agreement.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean Trizec, the Borrower and each Subsidiary
Guarantor.
          “Credit Rating” shall mean, for any Rating Agency, a publicly
announced rating level (it being understood that a rating level shall include
numerical modifiers and (+) and (-) modifiers) assigned by such Rating Agency to
either the Loans and/or long term senior unsecured debt of the Borrower or, if
the Loans or the Borrower are not so rated, of Trizec.
          “DBTCA” shall mean Deutsche Bank Trust Company Americas.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default; provided, however,
that any event, act or condition which causes the 60 day period referred to in
clause (i)(A) of the definition of Change of Control or the 60 day period
referred to in clause (i)(y)(A) of the definition of Trizec Canada Control
Requirements to commence shall not constitute a Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.

-82-



--------------------------------------------------------------------------------



 



          “Dividend” with respect to any Person shall mean that such Person has
paid a dividend or distribution or returned any equity capital to its
stockholders, partners or members or made any other distribution, payment or
delivery of property (other than shares of common or preferred equity of such
Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for any
consideration any shares of any class of its Equity Interests outstanding on or
after the Effective Date, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of any
Equity Interests of such Person outstanding on or after the Effective Date.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Drawing” shall have the meaning provided in Section 2.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in bank loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act).
          “End Date” shall mean, for any Pricing Period, the last day of such
Pricing Period.
          “Environmental Approvals” shall mean any governmental permit, license,
approval, ruling, variance, exemption or other authorization required under
applicable Environmental Laws.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings (in each case in writing) arising under any Environmental Law or any
Environmental Approval (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
          “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or legally
binding administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.

-83-



--------------------------------------------------------------------------------



 



§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any Preferred Stock, any limited or general
partnership interest and any limited liability company membership interests.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect on the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
          “ERISA Group” shall mean Trizec and each person (as defined in
Section 3(9) of ERISA) which together with Trizec or a Subsidiary of Trizec
would be deemed to be a “single employer” within the meaning of Section 414 of
the Code or (ii) as a result of Trizec or a Subsidiary of Trizec being or having
been a general partner of such person.
          “Eurodollar Rate” shall mean, with respect to any Interest Period
relating to a Borrowing of Eurodollar Rate Loans, (a) the rate of interest per
annum that appears on page 3750 of the Dow Jones Market Screen (or such other
page as may replace Page 3750 on the Associated Press-Dow Jones Telerate Service
or such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association interest settlement rates for U.S. dollar deposits) for Dollar
deposits of amounts in immediately available funds comparable to the principal
amount of the Eurodollar Rate Loans included in such Borrowing with the same
Interest Period and with maturities comparable to the Interest Period applicable
to such Eurodollar Rate Loans as of 11:00 A.M. (London time) on the date which
is two Business Days prior to the commencement of such Interest Period, in each
case with the rate determined pursuant to preceding clause (a) to be divided
(and rounded upward, if necessary, to the nearest 1/16 of 1%) by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate to be used for purposes of this definition shall be (x) the
rate of interest per annum quoted by the Administrative Agent to first-class
banks in the London interbank Eurodollar market for Dollar deposits of amounts
in immediately available funds comparable to the principal amount of the
Eurodollar Rate Loans included in such Borrowing with the same Interest Period
and with maturities comparable to the Interest Period applicable to such
Eurodollar Rate Loans as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period, in each case
with the rate determined pursuant to preceding clause (x) to be divided (and
rounded upward, if necessary, to the nearest 1/16 of 1%) by (y) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by

-84-



--------------------------------------------------------------------------------



 



applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).
          “Eurodollar Rate Loan” shall mean each Revolving Loan designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.
          “Event of Default” shall have the meaning provided in Section 10.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Excluded Borrowing Base Property” shall mean any Borrowing Base
Property which the Borrower, pursuant to Section 8.13(d), has designated to be
excluded from the calculation of Borrowing Base Value, but only so long as
(i) upon the removal of such Borrowing Base Property from the calculation of
Borrowing Base Value and any prepayment of Loans required by Section 4.02(b),
any Borrowing Base Amount Deficiency has been cured and (ii) such Borrowing Base
Property otherwise continues to satisfy each of the other Borrowing Base
Property Conditions.
          “Excluded Borrowing Base Property Designation” shall have the meaning
provided in Section 8.13(d).
          “Existing Credit Agreement” shall have the meaning provided in the
recitals of this Agreement.
          “Existing Credit Documents” shall have the meaning provided in the
recitals of this Agreement.
          “Existing Credit Facility” shall mean the existing credit facility
pursuant to the Existing Credit Agreement and the Existing Credit Documents, as
the same has been amended, modified and/or supplemented to, but not including,
the Effective Date.
          “Existing Letter of Credit” shall have the meaning provided in
Section 2.01(c).
          “Extension Fee” shall have the meaning provided in Section 3.01(f).
          “Extension Requirements” shall mean, with respect to the delivery of
the notice pursuant to Section 1.17 or the extension of the original Maturity
Date pursuant to Section 1.17, the satisfaction of each of the following
conditions: (i) no Default or Event of Default shall have occurred and be
continuing at such time, both before and immediately after giving effect to such
delivery or such extension, as the case may be, (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
request or extension (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, (iii) the Borrower shall have paid to each Lender the Extension
Fee owed to such Lender pursuant to, and on or before the time

-85-



--------------------------------------------------------------------------------



 



provided in, Section 3.01(f) and (iv) on the date of extension of the Maturity
Date, a Senior Financial Officer of the Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying as to compliance with
preceding clauses (i), (ii) and (iii).
          “Facing Fee” shall have the meaning provided in Section 3.01(c).
          “Fair Market Value” of any Person at any time shall mean an amount
equal to (i)(x) Consolidated EBITDA for the most recently ended two fiscal
quarters of such Person (including cash severance payments made to employees of
such Person during such period to the extent deducted in computing Consolidated
EBITDA, but excluding the portion of such Consolidated EBITDA for such two
fiscal quarter period attributable to (A) any Real Estate Assets sold or
acquired after the first day of the most recently ended four fiscal quarter
period and on or prior to the date of determination and (B) any Lease
termination payments) multiplied by (y) two minus (ii) $0.25 multiplied by the
aggregate rentable square footage of all Real Estate Assets of such Person and
its Consolidated Entities at such time with the remainder of (i) minus
(ii) being divided by (iii) the Capitalization Rates applicable to the Real
Estate Assets in question; provided, however, that for purposes of the
calculations above, any portion of any revenues and expenses included in
Consolidated EBITDA that are not directly attributable to a particular Real
Estate Asset shall be allocated to all Real Estate Assets on a pro rata basis
based upon aggregate rentable square footage of such Real Estate Assets.
          “Federal Funds Rate” shall mean, for any day, a rate per annum equal
to the weighted average of the rates on overnight Federal Funds transactions
with members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “Fitch” shall mean Fitch, Inc. or any successor thereto.
          “Fitch Credit Rating” shall mean the publicly announced Credit Rating
assigned by Fitch as in effect from time to time.
          “Foreign Pension Plan” shall mean any plan, fund (including without
limitation, any superannuation fund) or other similar program established or
maintained outside the United State of America by Trizec or any of its
Subsidiaries primarily for the benefit of employees of Trizec or its
Subsidiaries residing outside the United States of America, which plan, fund or
similar program provides, or results in, retirement income, the deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Funds From Operations” shall have the meaning provided in accordance
with resolutions adopted by the Board of Governors of the National Association
of Real Estate Investment Trust as in effect on the Effective Date; provided
that Funds From Operations, for the

-86-



--------------------------------------------------------------------------------



 



purposes of this Agreement, shall all times exclude (a) charges for non-cash
impairments taken in accordance with GAAP and (b) non-recurring charges.
          “GAAP” shall mean, with respect to Trizec and the Borrower, generally
accepted accounting principles in effect from time to time in the United States
as applied by Trizec and the Borrower in the preparation of its consolidated
financial statements.
          “Governmental Authority” shall mean any Federal, state or local
government or any other political subdivision thereof or agency exercising
executive, legislative, judicial, regulatory or administrative functions.
          “Granting Lender” shall have the meaning provided in Section 13.04(b).
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Issuing Lenders and the Lenders.
          “Guaranteed Obligations” shall mean the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the
principal and interest on each Note issued by, and all Loans made to, the
Borrower under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the Borrower to the Lenders, the Issuing Lenders and the
Administrative Agent now existing or hereafter incurred under, arising out of or
in connection with this Agreement and each other Credit Document to which the
Borrower is a party and the due performance and compliance by the Borrower with
all the terms, conditions and agreements contained in this Agreement and in each
such other Credit Document.
          “Guarantor” shall mean each of Trizec and each Subsidiary Guarantor.
          “Guaranty” shall mean each of the Trizec Guaranty and the Subsidiaries
Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, which
are regulated under any applicable Environmental Law; and (c) any other
chemical, material or substance, the Release of which is prohibited, limited or
regulated by any Environmental Law.
          “Highest Lawful Rate” shall mean, at any given time during which any
Obligations shall be outstanding hereunder, the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on

-87-



--------------------------------------------------------------------------------



 



the Obligations owing under this Agreement and any other Credit Document, under
the laws of the State of New York (or the law of any other jurisdiction whose
laws may be mandatorily applicable notwithstanding other provisions of this
Agreement and the other Credit Documents), or under applicable federal laws
which may presently or hereafter be in effect and which allow a higher maximum
nonusurious interest rate than under New York (or such other jurisdiction’s)
law, in any case after taking into account, to the extent permitted by
applicable law, any and all relevant payments or charges under this Agreement
and any other Credit Documents executed in connection herewith, and any
available exemptions, exceptions and exclusions.
          “Holdings” shall mean Trizec Holdings, LLC, a Delaware limited
liability company.
          “Indebtedness” of any Person shall mean, without duplication, (A)
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade payable or accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith) and (ii) all indebtedness of such
Person evidenced by a note, bond, debenture or similar instrument, (B) the face
amount of all letters of credit, bankers acceptances or similar instruments
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (C) all Contingent Obligations of such Person, (D) all
payment obligations of such Person under any Interest Rate Protection Agreements
or Other Hedging Agreements, (E) all Indebtedness of the types described in
clause (A), (B), (C), (D), (F) or (G) of this definition secured by any Lien on
any Property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the Property to
which such Lien relates as determined in good faith by such Person), (F) the
aggregate amount required to be capitalized under Capital Leases under which
such Person is the lessee and (G) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations. Notwithstanding the
foregoing, Indebtedness shall not include any Dividends declared but not yet
paid.
          “Initial Borrowing Base Properties” shall mean each Real Estate Asset
described in Schedule III, which shall specify whether such Real Estate Asset is
located in a central business district and, if so, the applicable central
business district.
          “Insurance Requirements” means all terms of any insurance policy
required hereunder, all requirements of the issuer of any such policy, and all
orders, rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to or
affecting any Borrowing Base Property or any part thereof or any use of any
Borrowing Base Property or any portion thereof.
          “Intercompany Indebtedness” shall mean any Indebtedness for borrowed
money owed by Trizec or any of its Subsidiaries to Trizec or any of its
Subsidiaries.

-88-



--------------------------------------------------------------------------------



 



          “Interest Determination Date” shall mean, with respect to any
Eurodollar Rate Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Rate Loan.
          “Interest Period” shall have the meaning provided in Section 1.10.
          “Interest Rate Hedges” shall mean interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
issued by providers, and having terms, conditions and tenors, which are
consistent with the past practice of Trizec and entered into by Trizec and/or
its Subsidiaries to provide protection to, or minimize the impact upon, Trizec
and/or its Subsidiaries of increasing floating rates of interest applicable to
Indebtedness under clause (A) of the definition of Indebtedness.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended.
          “Investment Grade Rating Condition” shall mean, at any time but only
for so long as, at least two of the three Rating Agencies shall have publicly
announced a Credit Rating for the Loans and/or the long term unsecured debt of
the Borrower or, if the Loans or the Borrower are not so rated, of Trizec, of at
least BBB-/Baa3 (but otherwise subject to the first proviso of the definition of
Applicable Facility Fee Percentage and the first proviso of clause (B) of the
definition of Applicable Margin).
          “Investments” shall mean all expenditures made and all liabilities
incurred (contingent or otherwise, but without duplication): (i) for the
acquisition of stock, partnership interests or other Equity Interests or for the
acquisition of Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, any Person; (ii) in connection with Land under
Development; (iii) in connection with Land held for Development; and (iv) for
the acquisition of any other obligations of any Person.
          “Issuing Lender” shall mean DBTCA (which, for purposes of this
definition, also shall include any lending affiliate of DBTCA, including
Deutsche Bank AG, New York Branch, which has agreed to issue Letters of Credit
under this Agreement) and any other Lender which at the request of the Borrower
and with the consent of the Administrative Agent agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.
          “Joint Venture” shall mean, as to any Person, (x) any Subsidiary of
such Person in which such Person owns less than 90% of the Equity Interests and
(y) any Unconsolidated Entity.
          “Judgment Currency” shall have the meaning provided in Section 13.20.

-89-



--------------------------------------------------------------------------------



 



          “Judgment Currency Conversion Date” shall mean the meaning provided in
Section 13.20.
          “Land held for Development” shall mean any unimproved Real Estate
Asset which is not Land under Development.
          “Land under Development” shall mean any Real Estate Asset for which
the Borrower or any of its Consolidated Entities or Unconsolidated Entities is
actively pursuing construction of one or more buildings, structures or other
improvements and for which construction is proceeding to completion without
undue delay from permit denial, construction delays or otherwise, all pursuant
to such Person’s ordinary course of business, provided that any such Real Estate
Asset (or, if applicable, any building, structure or other improvement
comprising a portion of any such Real Estate Asset) will no longer be considered
Land under Development when (i) a certificate of occupancy has been issued for
such Real Estate Asset (or building, structure or other improvement thereon) or
such Real Estate Asset (or building, structure or other improvement thereon) may
otherwise be lawfully occupied for its intended use and (ii) (A) in the case of
an office, industrial or flex building, such Real Estate Asset is more than 85%
leased in the aggregate (based on square footage) and such Person is receiving
rental payments from tenants leasing more than 85% of such Real Estate Asset
(based on square footage), (B) in the case of a retail building, such Real
Estate Asset is more than 85% leased in the aggregate (based on square footage)
and has had a certificate of occupancy for at least 18 months, (C) in the case
of a hotel, such Real Estate Asset has had a certificate of occupancy for at
least 18 months and is receiving guests in the ordinary course of business, and
(D) in the case of each unit of a residential condominium, such residential
condominium unit is sold. Notwithstanding the foregoing, tenant improvements
(where available) to previously constructed and/or leased Real Estate Assets
shall not be considered Land under Development. Notwithstanding the foregoing, a
Real Estate Asset whose improvements are being restored following a Casualty or
Taking shall not constitute Land Under Development.
          “L/C Supportable Obligations” shall mean (i) obligations of Trizec or
any of its Subsidiaries with respect to workers compensation, surety bonds and
other similar statutory obligations and (ii) such other obligations of Trizec or
any of its Subsidiaries as are permitted to exist pursuant to the terms of this
Agreement.
          “Lease-Up Condition” shall have the meaning provided in
Section 8.13(d).
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Sections 1.15, 1.16 or 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing required to be made available by it hereunder (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment under
Section 2.04(c) or (ii) a Lender having notified in writing the Borrower and/or
the

-90-



--------------------------------------------------------------------------------



 



Administrative Agent that such Lender does not intend to comply with its
obligations under Section 1.01(a), 1.01(c) or 2.04, in the case of either clause
(i) or (ii) as a result of any takeover or control (including, without
limitation, as a result of the occurrence of any event of the type described in
Section 10.05 with respect to such Lender) of such Lender by any regulatory
authority or agency.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit at such
time and (ii) the amount of all Unpaid Drawings at such time.
          “Letter of Credit Request” shall have the meaning provided in
Section 2.03(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Revolving Loan, Competitive Bid Loan and
Swingline Loan.
          “Majority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(c).
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) any material adverse effect
on the business, operations, property, assets, liabilities or condition
(financial or otherwise) of Trizec and its Subsidiaries taken as a whole, or
(ii) any material adverse effect (x) on the rights or remedies of the Lenders or
the Administrative Agent hereunder or under any other Credit Document or (y) on
the ability of the Credit Parties taken as a whole to perform their obligations
to the Lenders or the Administrative Agent hereunder or under the other Credit
Documents.
          “Maturity Date” shall mean October 31, 2008, as such date may be
extended pursuant to Section 1.17.
          “Maximum Competitive Bid Loan Amount” at any time shall mean an amount
equal to 50% of the Total Revolving Loan Commitment then in effect.

-91-



--------------------------------------------------------------------------------



 



          “Maximum Swingline Amount” shall mean the lesser of (i) $75,000,000
and (ii) the Total Commitment then in effect.
          “Metropolitan Statistical Area” shall mean the United States
statistical area as determined by Regional Economic Information Systems and
based on total commercial real estate (office, retail and warehouse) square
footage). As of the Effective Date, the top 10 Metropolitan Statistical Areas in
order of ranking are: (1) Los Angeles, California; (2) Chicago, Illinois;
(3) Dallas, Texas; (4) New York City, New York; (5) Washington, D.C.;
(6) Atlanta, Georgia; (7) Houston, Texas; (8) Philadelphia, Pennsylvania;
(9) Detroit, Michigan; and (10) Cleveland, Ohio.
          “Minimum Borrowing Amount” shall mean (i) in the case of Revolving
Loans maintained as Base Rate Loans, $1,000,000, (ii) in the case of Revolving
Loans maintained as Eurodollar Rate Loans, $1,000,000, (iii) in the case of
Competitive Bid Loans, $25,000,000, and (iv) in the case of Swingline Loans,
$500,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
          “Moody’s Credit Rating” shall mean the publicly announced Credit
Rating assigned by Moody’s as in effect from time to time.
          “Mortgage Interests” shall mean a mortgage (or similar instrument)
encumbering a Real Estate Asset (including, without limitation, a pledge of
Equity Interests in a direct or indirect owner of a Real Estate Asset as
security for a mezzanine finance transaction) and securing indebtedness that is
owed to Trizec or any of its Consolidated Entities, including certificates of
interests in real estate mortgage investment conduits.
          “Multiemployer Plan” shall mean at any time an employee pension
benefit plan within the meaning of Section 4001(a)(3) of ERISA to which any
member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such five year period.
          “Multiple Voting Shares” shall mean the Multiple Voting Shares as
defined in the Articles of Incorporation of Trizec Canada dated January 29,
2002, as amended by the Certificate of Amendment dated March 11, 2002.
          “Munk Family” shall mean Peter Munk, his spouse, any of his issue and
the spouses of any of them, his or their respective legal representatives, any
corporation of which all the voting shares are beneficially owned, directly or
indirectly, by any one or more of the foregoing persons and any trust the only
beneficiaries of which are any one or more of the foregoing persons.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Net Operating Income” shall mean, for any period and with respect to
the Borrowing Base Properties, an amount equal to (i) the aggregate rental and
other income (excluding any interest or other payments on or with respect to any
Trizec QEAA Loan) from the

-92-



--------------------------------------------------------------------------------



 



operation of all Borrowing Base Properties during such period; minus (ii) all
expenses and other proper charges incurred in connection with the operation of
such Borrowing Base Properties (including, without limitation, real estate
taxes, management fees, bad debt expenses and rent under ground leases, other
than a ground lease from an Accommodation Party to a Trizec QEAA Lessee) during
such period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, and depreciation,
amortization, and other non-cash expenses for such period (except that, solely
for purposes of Notices of Borrowing, Notices of Competitive Bid Borrowing and
Section 9.14, any adjustments for so-called “straight-line rental accounting”
shall be excluded from rental income).
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Note” shall mean each Revolving Loan Note, Competitive Bid Note and
Swingline Loan Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Competitive Bid Borrowing” shall have the meaning provided
in Section 1.04(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.07.
          “Notice Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302,
Attention: Real Estate Loan Operation, Telecopier Numbers:
(201) 593-2308/2309/2310, Telephone Numbers: (201) 593-2165/2163/2170, or such
other office in the continental United States or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
          “Obligation Currency” shall have the meaning provided in
Section 13.20.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, any Lender or any Issuing Lender pursuant to the terms of this Agreement
or any other Credit Document.
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.
          “Original Lenders” shall mean those lenders party to the Existing
Credit Agreement.
          “Participant” shall have the meaning provided in Section 2.04(a).
          “Payment Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302,
Attention: Real Estate Loan

-93-



--------------------------------------------------------------------------------



 



Operations, or such other office in the continental United States as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.
          “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the Percentage of any
Lender is to be determined after the Total Revolving Loan Commitment has been
terminated, then the Percentages of the Lenders shall be determined immediately
prior (and without giving effect) to such termination.
          “Permitted Encumbrances” shall have the meaning provided in
Section 9.01.
          “Permitted Holders” shall mean (x) Trizec Canada (and/or one or more
Wholly Owned Subsidiaries of Trizec Canada) so long as the Trizec Canada Control
Requirements are satisfied, (y) Peter Munk (and/or one or more Wholly Owned
Subsidiaries of Peter Munk) and (z) in the case of clause (i)(A) of the
definition of Change of Control only, Trizec Canada (and/or one or more Wholly
Owned Subsidiaries of Trizec Canada) so long as Peter Munk (and/or one or more
Wholly Owned Subsidiaries of Peter Munk) has (and does not fail to exercise) the
power to elect a majority of the directors of Trizec Canada.
          “Person” shall mean any individual, partnership, joint venture,
limited liability company, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to by (or
to which there is an obligation to contribute of) any member of the ERISA Group,
and each such plan for the five-year period immediately following the latest
date on which the member of the ERISA Group maintained, contributed to or had an
obligation to contribute to such plan.
          “Preferred Stock” as applied to the capital stock of any Person, shall
mean capital stock of such Person (other than common stock of such Person and,
in the case of Trizec, Special Voting Stock) of any class or classes (however
designed) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person.
          “Pricing Period” shall mean each period which shall commence on the
date upon which the respective officer’s certificate is delivered pursuant to
Section 8.01(e) (together with the related financial statements pursuant to
Section 8.01(a)(A) or (b)(A), as the case may be) and which shall end on the
date of actual delivery of the next officer’s certificates pursuant to
Section 8.01(e) (and related financial statements) or the latest date on which
such next officer’s certificate (and related financial statements) is required
to be so delivered; it being understood that the first Pricing Period commenced
with the delivery of Trizec’s financial statements (and related officer’s
certificate) in respect of its fiscal year ending on December 31, 2004.

-94-



--------------------------------------------------------------------------------



 



          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Projections” shall mean the projections contained in the Lender
Information Package, dated September, 2005, which were prepared by or on behalf
of the Borrower in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.
          “Property” of a Person shall mean any and all property, whether real,
personal, tangible, intangible or mixed, of such Person, or other assets owned,
leased or operated by such Person.
          “Qualified 1031 Exchange Intermediary” means the Chicago Deferred
Exchange Corporation or another recognized commercial provider of Section 1031
like-kind exchange services.
          “Quarterly Payment Date” shall mean the last day of each March, June,
September, and December commencing December 31, 2005.
          “Rating Agency” shall mean each of Fitch, Moody’s and S&P.
          “RCRA” shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C. § 6901 et seq.
          “Real Estate Assets” of any Person shall mean all assets of such
Person constituting Real Property.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds and tenancies in common; provided, however, that solely for the
purpose of the definitions of Consolidated Total Asset Value and Costs, Real
Property shall include all the right, title and interest of such Person as
lessee, licensee, property manager or leasing agent under leases or licenses of,
or management or leasing agreements for, land, improvements and/or fixtures.
          “Recourse” shall mean, with respect to any Person, any Indebtedness or
other obligation or liability of any other Person all or a portion of which is
guaranteed by, or for which a recourse claim may be made against, such first
Person (whether by contract, the ownership of Equity Interests, by operation of
law or otherwise); provided, however, that personal recourse of such first
Person under any Secured Indebtedness of another Person for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of Real Estate Assets shall not, by itself,
cause such Indebtedness to be characterized as Recourse to such first Person
except to

-95-



--------------------------------------------------------------------------------



 



the extent that a claim is made against such first Person as a result of any of
the foregoing items described above in this proviso.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof
          “Release” shall mean disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring or
migrating, into or upon any land or water or air, or otherwise entering into the
environment.
          “Release Date” shall mean each date on which a Borrowing Base Property
is removed from the Borrowing Base pursuant to Section 8.13(b).
          “Replaced Lender” shall have the meaning provided in Section 1.15.
          “Replacement Lender” shall have the meaning provided in Section 1.15.
          “Reportable Event” shall mean any event described in Section 4043(c)
of ERISA with respect to a Plan other than those events as to which the 30-day
notice is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.
          “Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
Commitments (or after the termination thereof, outstanding Loans and Percentages
of (x) outstanding Swingline Loans and (y) Letter of Credit Outstandings)
represents an amount greater than 50% of the Total Commitment less the
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Loans of all Non-Defaulting Lenders and the
aggregate Percentages of all Non-Defaulting Lenders of the total (x) outstanding
Swingline Loans and (y) Letter of Credit Outstandings at such time).
          “Restricted Holding” shall have the meaning provided in Section 9.06.
          “Restricted Property” shall have the meaning provided in Section 9.01.

-96-



--------------------------------------------------------------------------------



 



          “Revenue Procedure” shall mean Revenue Procedure 2000-37, 2000-2 CB
308 (September 15, 2000) issued by the U.S. Department of the Treasury and the
Internal Revenue Service, as the same may be amended, modified, supplemented or
replaced from time to time.
          “Revolving Loan” shall have the meaning provided in Section 1.01(a).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount,
if any, set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment,” as the same may be (a) reduced from
time to time pursuant to Sections 3.02, 3.03 or 10, (b) increased from time to
time pursuant to Section 1.16 or (c) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Sections 1.15 or 13.04(b).
          “Revolving Loan Commitment Commission” shall have the meaning provided
in Section 3.01(a).
          “Revolving Loan Facility Fee” shall have the meaning provided in
Section 3.01(a)(ii).
          “Revolving Loan Note” shall have the meaning provided in
Section 1.06(a).
          “S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
          “S&P Credit Rating” shall mean the publicly announced Credit Rating
assigned by S&P as in effect from time to time.
          “SEC” shall have the meaning provided in Section 8.01(g).
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Section 9.14 Default” shall have the meaning provided in
Section 4.02(b)(i).
          “Secured Consolidated Total Indebtedness” of any Person at any time
shall mean the sum of, without duplication, (i) the Consolidated Total
Indebtedness of such Person at such time which is secured by a Lien evidenced by
a mortgage, deed of trust, security agreement, pledge agreement or other similar
security interest on Property of such Person or its Subsidiaries or
Unconsolidated Entities, (ii) all other Consolidated Total Indebtedness of such
Person which has been incurred by a Subsidiary of such Person which is not a
Credit Party or by an Unconsolidated Entity of such Person (but excluding that
portion of such Indebtedness, if any, for which there is Recourse to a Credit
Party), and (iii) the amount of all cash and the fair market value of all other
Property (as reasonably determined by the relevant Credit Party) subject to a
Lien described in Section 9.01(f).
          “Secured Indebtedness” of any Person shall mean any Indebtedness of
such Person that is secured by a Lien evidenced by a mortgage, deed of trust,
security agreement, pledge agreement or other similar security interest on
Property of such Person.

-97-



--------------------------------------------------------------------------------



 



          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Senior Financial Officer” of any Person shall mean the chief
financial officer or treasurer of such Person or its general partner or managing
member, as the case may be.
          “SPC” shall have the meaning provided in Section 13.04(b).
          “Special Voting Stock” shall mean the Special Voting Stock as defined
in the Fourth Amended and Restated Certificate of Incorporation of Trizec dated
February 8, 2002.
          “Specified Default” shall mean any Default under Section 10.01 or
10.05.
          “Spread” shall mean a percentage per annum in excess of, or less than,
the Eurodollar Rate.
          “Spread Competitive Bid Borrowing” shall mean a Competitive Bid
Borrowing with respect to which the Borrower has requested the Bidder Lenders to
make Competitive Bid Loans at a Spread over or under the Eurodollar Rate.
          “Start Date” shall mean, with respect to any Pricing Period, the first
day of such Pricing Period.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Subordination Agreement” shall have the meaning specified in
Section 5.10.
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5.07.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person, (ii) any partnership, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% equity interest at the time, and (iii) to the
extent not otherwise included in preceding clauses (i) and (ii), any
Consolidated Entity of such Person.
          “Subsidiary Guarantor” shall mean (i) each Borrowing Base Property
Owner (or, in the case of any Borrowing Base Property which is owned or leased
by a Trizec JV which is not a Subsidiary Guarantor, each Wholly-Owned Subsidiary
of Trizec which most directly owns an Equity Interest therein or, in the case of
any TIC Borrowing Base Property, each Borrowing Base Property TIC Owner in which
the Borrower has a direct or indirect interest (or, in the case of any Borrowing
Base Property TIC Owner which is a Trizec JV which is not a Subsidiary
Guarantor, each Wholly-Owned Subsidiary of Trizec which most directly owns an
Equity

-98-



--------------------------------------------------------------------------------



 



Interest therein)), (ii) TRE, (iii) each direct Subsidiary of the Borrower which
is described in Section 8.13(f) and (iv) with respect to each Real Estate Assets
which is required to satisfy the 1031 Exchange Conditions to be a Borrowing Base
Property, the applicable Trizec QEAA Party and Trizec QEAA Lessee.
          “Substantial Acquisition” shall mean the acquisition by the Borrower,
a Subsidiary of the Borrower or an Accommodation Party of one or more Real
Estate Assets or the Equity Interests of the Person(s) which directly or
indirectly own such Real Estate Asset(s), in each case having a total Cost to
the Borrower and/or a Wholly-Owned Subsidiary of the Borrower of greater than
$500,000,000.
          “Swingline Expiry Date” shall mean the date falling seven Business
Days prior to the Maturity Date.
          “Swingline Lender” shall mean DBTCA.
          “Swingline Loan” shall have the meaning provided in Section 1.01(b).
          “Swingline Loan Note” shall have the meaning provided in
Section 1.06(a).
          “Tax Benefit” shall have the meaning provided in Section 4.04(a).
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Test Date” shall mean, with respect to any Start Date, the last day
of the most recent fiscal quarter of Trizec ended immediately prior to such
Start Date.
          “Test Period” shall mean, for any Person, each period of four
consecutive completed fiscal quarters of such Person (in each case taken as one
accounting period); provided, however, for purposes of calculating Net Operating
Income only insofar as Net Operating Income is used to compute Borrowing Base
Property NOI, such Test Period instead shall be the most recently ended two
completed fiscal quarters of such Person.
          “TIC Borrowing Base Property” shall mean each Borrowing Base Property
that is owned or ground leased by tenants in common.
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Revolving Loan Commitment at
such time less (y) the sum of the aggregate principal amount of all Revolving
Loans, Swingline Loans and Competitive Bid Loans then outstanding plus the then
aggregate amount of all Letter of Credit Outstandings.

-99-



--------------------------------------------------------------------------------



 



          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being two (2) separate Tranches on the
Effective Date, i.e., the Revolving Loans and the Swingline Loans.
          “TRE” shall mean Trizec R&E Holdings, LLC, a Delaware limited
liability company.
          “Trizec” shall mean Trizec Properties, Inc., a Delaware corporation.
          “Trizec Canada” shall mean Trizec Canada Inc., a publicly-traded
Ontario corporation.
          “Trizec Canada Control Requirements” shall mean: (i)(x) one or more
members of the Munk Family has (and does not fail to exercise) the power to
elect a majority of the directors of Trizec Canada solely through the ownership
of Multiple Voting Shares, or (y) no Person or “group” (within the meaning of
Sections 13(d) and 14(d) under the Exchange Act, as in effect on the Effective
Date) (A) shall have beneficial ownership of 25% or more on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec
Canada (provided that the beneficial ownership by any Person or “group” of 25%
or more on a fully diluted basis of the voting and/or economic interest in the
capital stock of Trizec Canada on or prior to the date on which one or more
members of the Munk Family ceases to have (or fails to exercise) the power to
elect a majority of the directors of Trizec Canada shall be permitted under this
clause (i)(y)(A) so long as such Person or “group” (x) does not acquire any
beneficial ownership of any additional voting and/or economic interest in the
capital stock of Trizec Canada and (y) reduces such beneficial ownership to less
than 25% (30% in the case of the Canada Pension Plan Investment Board (“CPPIB”)
on a fully diluted basis, in each case within 60 days following such date; and
provided further, that beneficial ownership of up to 30% on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec
Canada by CPPIB shall be permitted under this clause (i)(y)(A), although any
subsequent transfer, sale or other disposition by CPPIB of all or any portion of
the shares of capital stock of Trizec Canada shall be subject to the provisions
of this clause (i)(y)(A) determined without regard to this proviso) or (B) shall
have obtained the power (whether or not exercised) to elect a majority of the
directors of Trizec Canada, and (ii) the Board of Directors of Trizec Canada
continues to consist of a majority of Continuing Trizec Canada Directors.
          “Trizec Guaranty” shall mean the guaranty of Trizec pursuant to
Section 14.
          “Trizec JV” shall mean each Borrowing Base Property Owner in which a
Subsidiary of Trizec owns an Equity Interest, but which is not directly or
indirectly wholly owned by Trizec.
          “Trizec QEAA Lessee” shall have the meaning provided in the definition
of “1031 Exchange Conditions.”
          “Trizec QEAA Loan” shall have the meaning provided in the definition
of “1031 Exchange Conditions”.

-100-



--------------------------------------------------------------------------------



 



          “Trizec QEAA Party” shall have the meaning provided in the definition
of “1031 Exchange Conditions.”
          “Type” shall mean the type of Loan (other than a Competitive Bid Loan)
determined with regard to the interest option applicable thereto i.e., whether a
Base Rate Loan or a Eurodollar Rate Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unconsolidated Allocation Percentage” shall mean, for any Person,
with respect to such Person’s Unconsolidated Entities the percentage ownership
interest of such Person in such Unconsolidated Entity.
          “Unconsolidated Entity” shall mean, with respect to any Person, at any
date, any other Person in whom such Person holds an Investment, and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person,
if such statements were prepared as of such date.
          “Unencumbered” shall mean, with respect to any Property, that such
Property is not subject to any Lien or other restrictions of the type described
in the introductory paragraph to Section 9.01 other than a Permitted
Encumbrance.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 2.05(a).
          “Unrestricted Cash and Cash Equivalents” of any Person shall at any
time shall mean the sum of (a) the aggregate amount of all unrestricted cash
then actually held by such Person or any of its Subsidiaries (excluding without
limitation until forfeited to, or otherwise entitled to be retained by, such
Person or any of its Subsidiaries, tenant security and other restricted
deposits) and (b) the aggregate amount of all unrestricted Cash Equivalents
(valued at fair market value) then held by such Person or any of its
Subsidiaries. As used in this definition, “unrestricted” shall mean the
specified asset is not subject to any Liens in favor of any Person.
          “Unsecured Consolidated Total Indebtedness” of any Person at any time
shall mean the aggregate amount of all Consolidated Total Indebtedness of such
Person at such time (including, without limitation, all outstanding Obligations
and all Unsecured Indebtedness in the form of payment guaranties of Secured
Indebtedness) that is not Secured Consolidated Total Indebtedness; provided,
however, that solely for the purpose of calculating the Borrowing Base Amount,
Unsecured Consolidated Total Indebtedness of Trizec shall not include up to

-101-



--------------------------------------------------------------------------------



 



$100,000,000 of Unsecured Indebtedness incurred at any time by Trizec (but not
any other Credit Party) under payment guaranties by it of the Secured
Consolidated Total Indebtedness of its Subsidiaries for borrowed money.
          “Unsecured Indebtedness” of any Person shall mean any Indebtedness of
such Person that is not secured by a Lien evidenced by a mortgage, deed of
trust, security agreement, pledge agreement or other similar security interest
on any Property of such Person.
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, an amount equal to the remainder of (x) such Lender’s
Revolving Loan Commitment at such time, less (y) the sum of the aggregate
principal amount of all Revolving Loans of such Lender then outstanding and such
Lender’s Percentage of all Letter of Credit Outstandings at such time.
          “Utilization Percentage” shall mean, at any time, the ratio (expressed
as a percentage) of (a) the sum of (i) the aggregate principal amount of all
Revolving Loans outstanding at such time and (ii) the aggregate amount of all
Letter of Credit Outstandings at such time to (b) the Total Commitment at such
time.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
and other nominal amounts of shares required by applicable law to be held by
Persons (other than directors)) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% Equity Interest at such time. For purposes of this definition, the Borrower
shall be deemed to be a Wholly-Owned Subsidiary of Trizec as long as the
requirements of Section 8.04(b) continue to be satisfied with respect to the
Borrower.
          SECTION 12. The Administrative Agent.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBTCA as Administrative Agent to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on their behalf under
the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder by or through its
respective officers, directors, agents, employees or affiliates.
          12.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable to the
Lenders for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless

-102-



--------------------------------------------------------------------------------



 



caused by its or their gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision). The
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Lender or
the holder of any Note; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Credit Parties and their respective Subsidiaries in connection
with the making and the continuance of the Loans, the issuance of and
participation in Letters of Credit and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Credit Parties and their respective Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Credit Parties or any of their
respective Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Credit
Parties or any of their respective Subsidiaries or the existence or possible
existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. The Administrative
Agent shall have the right to request instructions from the Required Lenders at
any time. If the Administrative Agent shall request instructions from the
Required Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, the Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until the Administrative Agent shall have received instructions from the
Required Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender or
the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other

-103-



--------------------------------------------------------------------------------



 



Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent (which may be counsel for any of the Credit
Parties) and, with respect to other matters, upon advice of independent public
accountants or other experts selected by it.
          12.06 Indemnification. To the extent the Administrative Agent is not
reimbursed and indemnified by the Credit Parties, the Lenders will reimburse and
indemnify the Administrative Agent, in proportion to their respective
“percentages” as used in determining the Required Lenders, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent in
performing its respective duties hereunder or under any other Credit Document,
in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lenders,” “Required Lenders,” “holders of Notes” or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, advisory, trust or other business with any Credit
Party or any Affiliate of a Credit Party as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent; Removal of the
Administrative Agent. (a) The Administrative Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and the Borrower. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

-104-



--------------------------------------------------------------------------------



 



          (b) Upon any such notice of resignation, the Required Lenders shall
appoint a successor Administrative Agent hereunder or thereunder which shall be
a commercial bank or trust company reasonably acceptable to the Borrower.
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed), shall then appoint a successor Administrative Agent which shall serve
as Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of such Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.
          (f) In addition, the Required Lenders shall have the right to remove
the Administrative Agent and appoint a successor Administrative Agent who shall
be a commercial bank or trust company reasonably acceptable to the Borrower in
the event that the Administrative Agent has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement.
          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower shall: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of (A) the Administrative Agent and its
affiliates (including, without limitation, the reasonable fees and disbursements
of White & Case LLP) in connection with the preparation, execution and delivery
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein, any addition of a Real Estate Asset
to, or removal of a Borrowing Base Property from, the Borrowing Base, and any
amendment, waiver or consent relating to this Agreement, the other Credit
Documents or the documents and instruments referred to herein and therein,
(B) the Administrative Agent and its affiliates in connection with their
syndication efforts (including, without limitation, printing, distribution and
meetings) with respect to this Agreement and (C) the Administrative Agent and
its affiliates and, after the occurrence of an Event of Default, each of the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “workout” or
pursuant to any

-105-



--------------------------------------------------------------------------------



 



insolvency or bankruptcy proceedings (including, in each case in respect of
preceding clauses (A), (B) and (C) without limitation, (x) the reasonable fees
and disbursements of counsel and consultants for the Administrative Agent and
its affiliates (it being understood that, for purposes of this clause (i), the
Administrative Agent and its affiliates shall be entitled to be reimbursed for
one primary counsel and, to the extent that the Administrative Agent in its good
faith reasonable discretion determines that additional counsel is necessary or
advisable, for one or additional local or foreign counsel in each jurisdiction
in which the Administrative Agent has made such a determination) and (y) after
the occurrence of an Event of Default, also the reasonable fees and
disbursements of only one counsel for the other Lenders as a group); (ii) pay
and hold the Administrative Agent and each of the Lenders harmless from and
against any and all present and future stamp, excise and other similar
documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent and each Lender,
and each of their respective affiliates officers, directors, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
in the air, surface, water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated, directly or indirectly, by
any of the Credit Parties or any of their respective Subsidiaries or any other
Person which is a Borrowing Base Property Owner, the generation, storage,
transportation, handling or disposal of Hazardous Materials by any of the Credit
Parties or any of their respective Subsidiaries at any location, whether or not
owned, leased or operated by any of the Credit Parties or any of their
respective Subsidiaries, the non-compliance of any Real Property, directly or
indirectly, at any time owned, leased or operated by any of the Credit Parties
or any of their respective Subsidiaries or any other Person which is a Borrowing
Base Property Owner, with foreign, federal, state and local laws, regulations,
and ordinances (including applicable permits thereunder) applicable to such Real
Property, or any Environmental Claim asserted against any of the Credit Parties,
any of their respective Subsidiaries or any other Person which is a Borrowing
Base Property Owner, or any Real Property at any time owned, leased or operated
by any of the Credit Parties or any of their respective Subsidiaries or any
other Person which is a Borrowing Base Property Owner, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and oth er
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). In

-106-



--------------------------------------------------------------------------------



 



addition, the foregoing indemnification in favor of any director, officer,
employee, representative or agent of the Administrative Agent or any Lender
shall be solely in their respective capacities as such director, officer,
employee, representative or agent. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, any Lender or any
other indemnified person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, the Administrative
Agent and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telex or telecopier and, in the case of any confirmation by the
Administrative Agent contemplated by Section 8.13(a), email) and mailed,
telexed, telecopied or delivered: if to any Credit Party, at the address
specified opposite such Credit Party’s signature below or as provided in the
Subsidiaries Guaranty, as the case may be; if to any Lender, at its address
specified on Schedule II; and if to the Administrative Agent, at the Notice
Office; or, as to the Borrower, any other Credit Party or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties hereto and, as to each Lender, at such other address
as shall be designated by such Lender in a written notice to the Borrower and
the Administrative Agent. All such notices and communications shall, when
mailed, telexed or telecopied, or sent by overnight courier, be effective
(x) three Business Days after deposited in the mails, (y) one Business Day after
delivered to a recognized overnight courier, as the case may be, or (z) when
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, the Credit Parties may not assign or transfer any of their respective
rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of the Lenders (and any attempted such
assignment

-107-



--------------------------------------------------------------------------------



 



or transfer without such consent shall be null and void) and, provided further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
and the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by the Borrower if formed
of any of their respective rights and obligations under this Agreement. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitment (and related outstandings obligations hereunder) to (i)(A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of such Lender or by an Affiliate of such investment advisor,
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assigning Lenders (provided that,
in the case of an assignment pursuant to this clause (y) at a time when no
Specified Default or Event of Default exists, to the extent that the assignor
Lender is to retain a Commitment after giving effect to such assignment, such
Commitment shall be in an amount equal to at least $1,000,000), of such
Commitment or Commitments and/or outstanding Obligations hereunder to one or
more Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time Schedule I shall be deemed modified to reflect
the Commitments of such new Lender and of the existing Lenders, (ii) upon the
surrender of the Note or Notes by the assigning Lender (or, upon such assigning
Lender’s indemnifying the

-108-



--------------------------------------------------------------------------------



 



Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 1.06 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, (iii) the written consent of the
Administrative Agent and, unless a Default or an Event of Default then exists,
the Borrower (each of which consents shall not be unreasonably withheld or
delayed) shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (y) above, (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, and
(v) promptly after such assignment, the Borrower shall have received from the
Administrative Agent notice of any such assignment and of the identity,
nationality and applicable lending office of any such Eligible Transferee that
is not a United States person (as defined in Section 7701(a)(30) of the Code),
together with the copy of the Assignment and Assumption Agreement relating
thereto and, provided further, that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this Section
13.04(b), the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Commitments and/or outstanding Loans. At the time
of each assignment pursuant to this Section 13.04(b) to a Person which is not
already a Lender hereunder and which is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
the respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 1.15 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 1.11 or 4.04 in excess of those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such excess increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment). Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (“SPC”), identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement,
provided that (i) such Granting Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) shall remain
unchanged, (ii) such Granting Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Granting Lender in connection with such Granting
Lender’s rights and obligations under this Agreement, (iv) no SPC shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees or other amounts payable hereunder, in
each case to the extent subject to such grant of funding option, or postpone any
date fixed for any

-109-



--------------------------------------------------------------------------------



 



payment of principal of, or interest on, the Loans or any fees or other amounts
payable hereunder, in each case to the extent subject to such grant of funding
option, (v) nothing herein shall constitute a commitment by any SPC to make any
Loan and (vi) if an SPC elects not to exercise such option or otherwise fails to
provide all or any of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the applicable Commitment of the Granting Lender to the same
extent and as if such Loan were made by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 13.04(b), any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Administrative Agent and, unless a Default or an Event of Default exists, the
Borrower (which consent shall not be unreasonably withheld or delayed))
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis consistent with the restrictions set forth in Section 13.16 any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notice to the Administrative Agent, any Lender which is a fund may pledge all or
any portion of its Notes or Loans to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to its trustee or such collateral agent, as the case may be. No pledge pursuant
to this clause (c) shall release the transferor Lender from any of its
obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle such Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender to any other or further action in any
circumstances without notice or demand.

-110-



--------------------------------------------------------------------------------



 



          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise, except as a result of Sections 1.15 or 13.04), which is applicable to
the payment of the principal of, or interest on, the Loans, Unpaid Drawings or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the Borrower
to such Lenders in such amount as shall result in a proportional participation
by all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made (i) to the various Tranches hereunder and (ii) to
Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP, consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders and except, in the case of interim financial
statements, for normal year-end adjustments); provided that except as otherwise
specifically provided herein, all computations determining the Borrower’s
compliance with Section 9 and the definition of Applicable Margin and all other
defined financial terms relating to the Borrower shall utilize accounting
principles and policies in the United States in conformity with those used to
prepare the historical financial statements described in Section 7.05(a); and
provided further, that the financial covenants set forth in Sections 8.11 and
9.10-9.14 shall assume that Trizec owns 100% of the Equity Interests in the
Borrower.
          (b) All computations of interest and Fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day, except in the case of Letters of Credit
Fees and Facing Fees, the last day shall be included) occurring in the period
for which such interest or Fees are payable; provided that all computations of
interest on Base Rate Loans determined by reference to the Prime Lending Rate
shall be based on the actual number of days elapsed over a year of 365 days (or
366 days, as the case maybe).

-111-



--------------------------------------------------------------------------------



 



          13.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. (A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE PARTIES
ACKNOWLEDGE THAT NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE UNDERLYING
TRANSACTIONS RELATED TO THIS AGREEMENT AND TO THE PARTIES INVOLVED.
          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN EACH CASE WHICH
ARE LOCATED IN THE COUNTY OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH CREDIT PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT PARTY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION INCLUDING IN ANY STATE IN WHICH ANY
BORROWING BASE PROPERTY IS SITUATED.
          (B) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

-112-



--------------------------------------------------------------------------------



 



          (C) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which (i) the Borrower, Trizec, the Administrative
Agent and the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (ii) the conditions contained in Section 5 are
met to the satisfaction of the Administrative Agent and the Lenders. Unless the
Administrative Agent has received actual notice from any Lender that the
conditions described in clause (ii) of the preceding sentence have not been met
to its satisfaction, upon the satisfaction of the condition described in clause
(i) of the immediately preceding sentence and upon the Administrative Agent’s
good faith determination that the conditions described in clause (ii) of the
immediately preceding sentence have been met, then the Effective Date shall have
been deemed to have occurred, regardless of any subsequent determination that
one or more of the conditions thereto had not been met (although the occurrence
of the Effective Date shall not release the Borrower from any liability for
failure to satisfy one or more of the applicable conditions contained in
Section 5). The Administrative Agent shall give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Borrower and the Required Lenders, provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
modified in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Maturity Date, or reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate or interest or
Fees for the purposes of this clause (i)), (ii) release of

-113-



--------------------------------------------------------------------------------



 



Trizec or all or substantially all of the Subsidiary Guarantors from their
respective obligations under the Guaranty to which it is (or they are) a party
(except, in each case, as expressly permitted by the Credit Documents),
(iii) amend, modify or waive any provision of this Section 13.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments on the Effective Date),
(iv) amend the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loans are included
on the Effective Date) or (v) consent to the assignment or transfer by the
Borrower or Trizec of any of its rights and obligations under this Agreement;
provided further, that no such change, waiver, discharge or termination shall
(1) amend, modify or waive any condition precedent set forth in Section 6 with
respect to the making of Revolving Loans, Swingline Loans, Competitive Bid Loans
or the issuance of Letters of Credit, without the written consent of the
Majority Lenders holding Revolving Loan Commitments, (2) increase the Commitment
of any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment shall not constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of any Commitment of
any Lender shall not constitute an increase of the Commitment of such Lender),
(3) without the consent of the Swingline Lender, alter the Swingline Lender’s
rights or obligations with respect to Swingline Loans, (4) without the consent
of each Issuing Lender, amend, modify or waive any provision of Section 2 or
alter its rights or obligations with respect to Letters of Credit, (5) without
the consent of the Administrative Agent, amend, modify or waive any provision of
Section 12 or any other provision as same relates to the rights or obligations
of the Administrative Agent, or (6) without the consent of the Majority Lenders
of the respective Tranche effected thereby, amend the definition of Majority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date).
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.15 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay all outstanding Loans of such Lender in
accordance with Sections 3.02(b) and/or 4.01(b), provided that, unless the
Commitments that are terminated, and Loans repaid, pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after

-114-



--------------------------------------------------------------------------------



 



giving effect to the proposed action) shall specifically consent thereto;
provided further, that in any event the Borrower shall not have the right to
replace a Lender or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Sections 1.11, 1.12, 2.06 or 4.04 in
excess of those being charged by the respective Lender prior to such transfer,
then the Borrower shall not be obligated to pay such excess increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay the costs which would apply in the
absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 13.15, to maintain a register (the “Register”) on which it will record
the Loans made by each of the Lenders and each repayment in respect of the
principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitment of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to this Agreement shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitment and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Commitment and any related Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15, provided that the Borrower shall
have no obligation to indemnify the Administrative Agent for any loss, claim,
damage, liability or expense to the extent that same resulted from the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

-115-



--------------------------------------------------------------------------------



 



          13.16 Confidentiality. Each Lender agrees that it will (x) use its
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its affiliates and to its or its affiliates’ respective
employees, officers, auditors, examiners, advisors or counsel or to another
Lender if the Lender or such Lender’s holding or parent company in its
reasonable good faith discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender) any
non-public information with respect to any of the Credit Parties or any of their
respective Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document by the Borrower or Trizec and (y) use any
such non-public information (A) for purposes relating to this Agreement, the
other Credit Documents or any of the transactions contemplated hereby or thereby
(including, without limitation, in connection with (i) the evaluation,
administration, monitoring or enforcement of any of the Credit Documents or the
Obligations or (ii) satisfying or cooperating in any Person’s regulatory or
other compliance requirements) or (B) in connection with other services at the
request or for the benefit of Trizec, the Borrower and their respective
Subsidiaries, provided that any Lender may disclose any such information (a) as
has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in respect of any
summons or subpoena or in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to the
Administrative Agent or any other Lender and (f) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee shall be subject to the
provisions of this Section 13.16.
          13.17 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Section 1.11, 1.12, 2.06 or 4.04, unless a Lender
gives notice to the Borrower that it is obligated to pay an amount under the
respective Section within 180 days after the later of (x) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (y) the date
such Lender has actual knowledge of its incurrence of the respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the Borrower pursuant to said Sections 1.11,
1.12, 2.06 or 4.04, as the case may be, to the extent the costs, loss, expense
or liability, reduction in amounts received or receivable or reduction in return
on capital are incurred or suffered on or after the date which occurs 180 days
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to said Sections 1.11, 1.12, 2.06, or 4.04, as
the case may be; provided, however, that if the circumstances giving rise to
such claims have a retroactive effect, such 180-day period shall be extended to
include the period of such retroactive effect. This Section 13.17 shall have no
applicability to any Section of this Agreement other than said Sections 1.11,
1.12, 2.06 or 4.04.
          13.18 No Third Party Beneficiary. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective

-116-



--------------------------------------------------------------------------------



 



permitted successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
          13.19 Waiver of Sovereign Immunity. To the extent that any Credit
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, or otherwise) with respect to
itself or its property, such Credit Party hereby irrevocably waives such
immunity in respect of its obligations hereunder to the extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 13.19 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
          13.20 Judgment Currency. (a) The Credit Parties’ obligations hereunder
and under the other Credit Documents to make payments in Dollars (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Credit Documents. If for the purpose of obtaining or enforcing judgment
against any Credit Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the rate of exchange (as quoted by the Administrative Agent in good
faith or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
          (c) For purposes of determining any rate of exchange for this
Section 13.20, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
          13.21 Maximum Rate. Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Credit Document, the Borrower, the
Administrative Agent and the Lenders hereby agree that all agreements among them
under this Agreement and the other Credit Documents, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever shall the amount paid,

-117-



--------------------------------------------------------------------------------



 



or agreed to be paid, to the Administrative Agent or any Lender for the use,
forbearance, or detention of the money loaned to the Borrower and evidenced
hereby or thereby or for the performance or payment of any covenant or
obligation contained herein or therein, exceed the Highest Lawful Rate. If due
to any circumstance whatsoever, fulfillment of any provisions of this Agreement
or any of the other Credit Documents at the time performance of such provision
shall be due shall exceed the Highest Lawful Rate, then, automatically, the
obligation to be fulfilled shall be modified or reduced to the extent necessary
to limit such interest to the Highest Lawful Rate, and if from any such
circumstance any Lender should ever receive anything of value deemed interest by
applicable law which would exceed the Highest Lawful Rate, such excessive
interest shall be applied to the reduction of the principal amount then
outstanding hereunder or on account of any other then outstanding Obligations
and not to the payment of interest, or if such excessive interest exceeds the
principal unpaid balance then outstanding hereunder and such other then
outstanding Obligations, such excess shall be refunded to the Borrower. All sums
paid or agreed to be paid to the Administrative Agent or any Lender for the use,
forbearance, or detention of the Obligations and other Indebtedness of the
Borrower to the Administrative Agent or any Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such Indebtedness until payment in full so that the
actual rate of interest on account of all such Indebtedness does not exceed the
Highest Lawful Rate throughout the entire term of such Indebtedness. The terms
and provisions of this Section 13.21 shall control every other provision of this
Agreement and all agreements among the Borrower, the Administrative Agent and
the Lenders.
          13.22 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it may be required to obtain,
verify and record information that identifies the Borrower and the other Credit
Parties and their respective Subsidiaries, which information includes the name
and address of such Persons and other information that will allow such Lender to
identify such Persons in accordance with the Act, and the Borrower and Trizec
agree to provide such information from time to time to any Lender.
          SECTION 14. Trizec Guaranty.
          14.01 Guaranty. In order to induce the Administrative Agent, the
Issuing Lenders and the Lenders to enter into this Agreement and to extend
credit hereunder, and in recognition of the direct benefits to be received by
Trizec from the proceeds of the Loans, the issuance of the Letters of Credit,
Trizec hereby agrees with the Guaranteed Creditors as follows: Trizec hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations to the Guaranteed
Creditors becomes due and payable hereunder, Trizec, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Guaranteed Obligations. If claim
is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body

-118-



--------------------------------------------------------------------------------



 



having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrower), then and in such event Trizec agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
Trizec, notwithstanding any revocation of this Trizec Guaranty or other
instrument evidencing any liability of the Borrower, and Trizec shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
          14.02 Bankruptcy. Additionally, Trizec unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 10.05, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.
          14.03 Nature of Liability. The liability of Trizec hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and the liability of Trizec hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Trizec waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 14.05, or
(g) any invalidity, irregularity or enforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
          14.04 Independent Obligation. The obligations of Trizec hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
Trizec whether or not action is brought against any other guarantor, any other
party or the Borrower and whether or not any other guarantor, any other party or
the Borrower be joined in any such action or actions. Trizec waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to
Trizec.
          14.05 Authorization. Trizec authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:
    (i) change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed

-119-



--------------------------------------------------------------------------------



 



Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Trizec
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
    (ii) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
    (iii) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
    (iv) release or substitute any of the Borrower or other Credit Parties or
one or more endorsers, guarantors or other obligors;
    (v) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
    (vi) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
    (vii) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document or any of such other
instruments or agreements; and/or
    (viii) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of Trizec
from its liabilities under this Trizec Guaranty.
          14.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Trizec or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          14.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to Trizec is hereby subordinated to the Guaranteed Obligations owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, all such indebtedness of the Borrower to Trizec
shall be collected, enforced and received by Trizec for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations to the

-120-



--------------------------------------------------------------------------------



 



Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Trizec under the other provisions of this Trizec Guaranty. Prior to
the transfer by Trizec of any note or negotiable instrument evidencing any such
indebtedness of the Borrower to Trizec, Trizec shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, Trizec hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Trizec
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.
          14.08 Waiver. (a) Trizec waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Trizec waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party, other
than payment of the Guaranteed Obligations to the extent of such payment, based
on or arising out of the disability of the Borrower, Trizec, any other guarantor
or any other party, or the validity, legality or unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment of the Guaranteed
Obligations to the extent of such payment. The Guaranteed Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of Trizec hereunder except to the extent the Guaranteed Obligations have been
paid. Trizec waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Trizec
against the Borrower or any other party or any security.
          (b) Trizec waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Trizec Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. Trizec assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which Trizec assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise Trizec of information known
to them regarding such circumstances or risks.
          14.09 Payments. All payments made by Trizec pursuant to this
Section 14 shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
Sections 4.03 and 4.04.
          14.10 Maximum Liability. It is the desire and intent of Trizec and the
Guaranteed Creditors that this Trizec Guaranty shall be enforced against Trizec
to the fullest

-121-



--------------------------------------------------------------------------------



 



extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of Trizec under this Trizec Guaranty shall be adjudicated
to be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the amount of Trizec’s obligations under this
Trizec Guaranty shall be deemed to be reduced and Trizec shall pay the maximum
amount of the Guaranteed Obligations which would be permissible under applicable
law.
*   *   *

-122-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
Address:

         
Trizec Holdings Operating LLC
  TRIZEC HOLDINGS OPERATING LLC
10 S. Riverside Plaza, Suite 1100
       
Chicago, IL 60606
      By: Trizec Properties, Inc., its sole managing member
Phone: 312-798-6086
       
Fax: (866) 728-6454
  By:   /s/ Michael C. Colleran
 
       
Attention: Patrick Aldrich
      Title: Executive Vice President
 
     
 
              TRIZEC PROPERTIES, INC.
 
       
 
  By:   /s/ Michael C. Colleran
 
       
 
      Title: Executive Vice President
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
      Individually and as Administrative Agent
 
       
 
  By:   /s/ James Rolison
 
       
 
      Title: Director
 
       
 
  By:   /s/ George R. Reynolds
 
       
 
      Title: Vice President
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Michael W. Edwards
 
       
 
      Title: Senior Vice President
 
            THE BANK OF NOVA SCOTIA, NEW YORK AGENCY
 
       
 
  By:   /s/ R. H. Boese
 
       
 
      Title: Managing Director
 
            BANK OF MONTREAL
 
       
 
  By:   /s/ Aaron Lanski
 
       
 
      Title: Vice President
 
            JPMORGAN CHASE BANK
 
       
 
  By:   /s/ Marc E. Costantino
 
       
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



              ING REAL ESTATE FINANCE (USA) LLC
 
       
 
  By:   /s/ Michael E. Shields
 
       
 
      Title: Vice President
 
            WELLS FARGO BANK, N.A.
 
       
 
  By:   /s/ Mark Neibch
 
       
 
      Title: Senior Vice President
 
            COMMERZBANK AG NEW YORK AND GRAND
    CAYMAN BRANCHES
 
       
 
  By:   /s/ Christian Berry
 
       
 
      Title: Vice President
 
       
 
  By:   /s/ James Brett
 
       
 
      Title: Assistant Treasurer
 
            EUROHYPO AG, NEW YORK BRANCH
 
       
 
  By:   /s/ Anthony Merolla
 
       
 
      Title: Vice President
 
       
 
  By:   /s/ Byung Lee
 
       
 
      Title: Director
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:   A. Brad Feine
 
       
 
      Title: Assistant Vice President
 
            US BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Renee Lewis
 
       
 
      Title: Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Rex E. Rudy
 
       
 
      Title: Managing Director

 



--------------------------------------------------------------------------------



 



              CHARTER ONE BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Michael Kauffman
 
       
 
      Title: Vice President
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Dennis Owen Gallagher
 
       
 
      Title: Senior Vice President
 
            THE BANK OF NEW YORK
 
       
 
  By:   /s/ Rich Laudisi
 
       
 
      Title: Vice President
 
            MIDFIRST BANK, A FEDERALLY CHARTERED
    SAVINGS ASSOCIATION
 
       
 
  By:   /s/ Todd G. Wright
 
       
 
      Title: Vice President
 
            SOVEREIGN BANK
 
       
 
  By:   /s/ T. Gregory Donohue
 
       
 
      Title: Senior Vice President
 
            ALLIED IRISH BANK, P.L.C.
 
       
 
  By:   /s/ Kathryn E. Murdoch
 
       
 
      Title: Vice President
 
       
 
  By:   /s/ Douglas S. Marron
 
       
 
      Title: Vice President
 
            MORGAN STANLEY BANK
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
      Title: Vice President
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Lawrence Andow
 
       
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ James Graycheck
 
       
 
      Title: Assistant Vice President
 
            FIRST HORIZON BANK, A DIVISION OF FIRST
      TENNESSEE
 
       
 
  By:   /s/ J. Jordan O’Neill, III
 
       
 
      Title: Senior Vice President
 
            ERSTE BANK, NEW YORK BRANCH
 
       
 
  By:   /s/ Gregory T. Aptman
 
       
 
      Title: Vice President
 
       
 
  By:   /s/ Bryan Lynch
 
       
 
      Title: First Vice President
 
            PEOPLES BANK
 
       
 
  By:   /s/ Steven Jonassen
 
       
 
      Title: Vice President
 
            THE NORTHERN TRUST COMPANY
 
       
 
  By:   /s/ Robert W. Wiarda
 
       
 
      Title: Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

              Revolving Loan   Lender   Commitment  
Deutsche Bank Trust Company Americas
  $ 45,000,000.00  
Bank of America, N.A.
  $ 45,000,000.00  
The Bank of Nova Scotia, New York Agency
  $ 35,000,000.00  
Bank of Montreal
  $ 40,000,000.00  
JPMorgan Chase Bank
  $ 35,000,000.00  
ING Real Estate Finance (USA) LLC
  $ 40,000,000.00  
Wells Fargo Bank, N.A.
  $ 35,000,000.00  
Commerzbank AG New York and Grand Cayman Branches
  $ 35,000,000.00  
EuroHypo AG, New York Branch
  $ 40,000,000.00  
LaSalle Bank National Association
  $ 40,000,000.00  
US Bank National Association
  $ 35,000,000.00  
Wachovia Bank, National Association
  $ 40,000,000.00  
Charter One Bank, National Association
  $ 30,000,000.00  
PNC Bank, National Association
  $ 33,000,000.00  
The Bank of New York
  $ 22,000,000.00  
MidFirst Bank, a Federally Chartered Savings Association
  $ 22,000,000.00  
Sovereign Bank
  $ 28,000,000.00  
Allied Irish Bank, p.l.c.
  $ 28,000,000.00  
Morgan Stanley Bank
  $ 22,000,000.00  
Union Bank of California, N.A.
  $ 25,000,000.00  
Comerica Bank
  $ 20,000,000.00  
First Horizon Bank, a division of First Tennessee
  $ 12,000,000.00  
Erste Bank, New York Branch
  $ 15,000,000.00  
Peoples Bank
  $ 18,000,000.00  
The Northern Trust Company
  $ 10,000,000.00  
 
     
Total
  $ 750,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES AND APPLICABLE LENDING OFFICES
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



SCHEDULE III
INITIAL BORROWING BASE PROPERTIES

  1.   Bank of America Plaza (Charlotte, North Carolina)*     2.   Sunrise Tech
Park (Reston, Virginia)     3.   500 Jefferson (Houston, Texas)*     4.   601
Figueroa leasehold interest (Los Angeles, California)*     5.   First Citizens
Plaza (Charlotte, North Carolina)*     6.   Palisades (Atlanta, Georgia)     7.
  Northstar Center (Minneapolis, Minnesota)*     8.   1250 23rd Street
(Washington, D.C.)*     9.   1065 Avenue of the Americas (New York, New York)*  
  10.   Galleria Towers One, Two and Three (Dallas, Texas)*     11.   Franklin
Street Center Garage (Chicago, Illinois)*     12.   1225 Connecticut Avenue
(Washington, D.C.)*     13.   Newport Tower (Jersey City, New Jersey)*     14.  
1200 K Street (Washington, D.C.)*

 

*   Property is located in a central business district.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(c)
LETTERS OF CREDIT

                                                                               
                              Type of       Letter of                     Stated
    Issuance             Letter of   Issuing Lender   Credit No.     Account
Party     Beneficiary     Amount     Date     Expiry Date     Credit  
Deutsche Bank Trust Company Americas
    S-15856     Trizec Properties, Inc.   ZURICH AMERICAN INSURANCE CO.   $
265,000.00       6/4/04       12/1/06     Standby
 
                                                       
Deutsche Bank Trust Company Americas
    S-15857     Trizec Properties, Inc.   ZURICH AMERICAN INSURANCE CO.   $
740,000.00       6/4/04       12/1/06     Standby
 
                                                       
Deutsche Bank Trust Company Americas
    S-16526     Trizec Properties, Inc.   TRAVELERS INDEMNITY COMPANY   $
700,000.00       5/2/05       5/2/06     Standby

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.10 PART A
SUBSIDIARIES; SUBSIDIARY GUARANTORS
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.10 PART B
LIST OF SUBSIDIARY GUARANTORS

1.   TrizecHahn 1225 Connecticut Avenue LLC, a Delaware limited liability
company   2.   TrizecHahn 1065 LLC, a Delaware limited liability company   3.  
TrizecHahn Franklin Center LLC, a Delaware limited liability company   4.  
Trizec Realty, LLC, a California limited liability company   5.   University
Town Center Associates, a California limited partnership   6.   EWH 1979
Development Company, L.P., a California limited partnership   7.   Park Meadows
Mall, Ltd., a Colorado limited partnership   8.   TrizecHahn 1250 23rd Street NW
LLC, a District of Columbia limited liability company   9.   T.H.S. Northstar
Associates Limited Partnership, a Minnesota limited partnership   10.  
TrizecHahn Newport LLC, a Delaware limited liability company   11.   TrizecHahn
Watergate Office/Retail/Land LLC, a District of Columbia limited liability
company   12.   Trizec Holdings, LLC, a Delaware limited liability company   13.
  Trizec R&E Holdings, LLC, a Delaware limited liability company   14.   Newport
Tower Urban Renewal Company, a New Jersey general partnership

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.22
Insurance
Property Insurance:

     
Term:
  December 31, 2004 to December 31, 2005
 
   
Perils:
  All risk of direct physical loss or damage including flood and earthquake;
includes boiler and machinery (“accident”), and property in the course of
construction; excludes terrorism (certified/non-certified).
 
   
Limits:
  In the event of loss or damage insured under this policy, the Insurer shall be
liable for its proportional share of $750,000,000 per occurrence excess of the
policy deductibles as respects locations on file — subject to various customary
sub-limits for such perils as earthquake, flood, boiler & machinery.
 
   
Deductibles:
  All loss or damage arising out of any one occurrence (including loss or damage
caused by an “accident” as described in the policy form) shall be adjusted as
one loss and from the amount of such adjusted loss the following shall be
deducted:
 
   
 
  $100,000 per occurrence for all losses except for specifically listed
deductibles for such perils as earthquake, flood, named windstorm, and business
interruption.

General Liability:

             
Scope Of Coverage:
  Third Party Liability for Bodily Injury and Property Damage arising from your
Operations.        
 
           
Term:
  May 1, 2005 to May 1, 2006        
 
           
Limits of Liability:
  General Aggregate (Other Than Products/Completed Operations)   $ 20,000,000  
 
  Products/Completed Operations Aggregate   $ 5,000,000  
 
  Each Occurrence   $ 1,000,000  
 
  Personal & Advertising Injury Liability   $ 1,000,000  
 
  Damage to Premises Rented to You   $ 1,000,000  
 
  Medical Expense — Any One Person   $ 10,000  
 
           
 
  Employee Benefits Liability (Claims-Made)        
 
  Each Employee Limit   $ 1,000,000  
 
  Aggregate Limit   $ 2,000,000  
 
  Retroactive Date     05/01/05  
 
           
Deductible:
  $250,000 Each Occurrence        
 
  Employee Benefits Liability        
 
       Per Occurrence $250,000        

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.22
Insurance
Business Automobile (Includes Garagekeepers Legal Liability):

             
Term:
  May 1, 2005 to May 1, 2006        
 
           
Limits/Coverages:
  Liability — (Combined Single Limit)   $ 1,000,000  
 
  Personal Injury Protection (No Fault)   Basic Limit
 
  (All Owned Autos subject to No-Fault)        
 
  Auto Medical Payments -   $ 5,000  
 
  Uninsured/Underinsured Motorist   $ 1,000,000  

Workers’ Compensation and Employers Liability Coverage

     
Term:
  May 1, 2005 to May 1, 2006
 
   
Limits:
  .      Workers’ Compensation — Statutory
 
  ·      Employer’s Liability:
 
         BI by Accident  $1,000,000 (Each Accident)
 
         BI by Disease    $1,000,000 (Policy Limit)
 
         BI by Disease    $1,000,000 (Each Employee)
 
   
Deductible:
         $250,000 — Each Accident

Commercial Crime:

     
Term:
  December 15, 2004 to December 15, 2005
 
   
Limits:
  $10,000,000
 
   
Deductible:
  $250,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.22
Insurance
Terrorism:

     
Term:
  December 31, 2004 to December 31, 2005
 
   
 
                 (a) Certified-Acts
Limit:
  $500,000,000 per occurrence
 
   
TRIA Deductible:
  $50,000,000 covered by reinsurance - non-NBC only
Company Deductible:
  $100,000
 
   
 
                 (b) Non-Certified Acts
Limit:
  $200,000,000 per occurrence
 
   
Deductible:
  $10,000,000

Umbrella and Excess Liability:

             
Term :
  May 1, 2005 to May 1, 2006        
 
           
Limit of Liability:
  Each Occurrence   $ 150,000,000  
 
  General Aggregate   $ 150,000,000  
 
  Products / Completed Operations Aggregate   $ 150,000,000  
 
           
Self-Insured Retentions:
  Named Peril & Time Element/Pollution Liability   $ 1,000,000  
 
  Other Not Subject to Underlying Limits   $ 10,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF COMPETITIVE BID BORROWING
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF REVOLVING LOAN NOTE

$                       New York, New York
_________ ___,___

     FOR VALUE RECEIVED, TRIZEC HOLDINGS OPERATING LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Credit Agreement
referred to below) initially located at 90 Hudson Street, Jersey City, New
Jersey 07302, on the Maturity Date (as defined in the Credit Agreement) the
principal sum of                                          DOLLARS ($___) or, if
less, the then unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement) made by the Lender pursuant to the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof in like money at said office from the date hereof until paid at the rates
and at the times provided in Section 1.09 of the Credit Agreement. All payments
pursuant to this Note shall be made in accordance with the requirements of
Sections 4.03 and 4.04 of the Credit Agreement.
     This Note is one of the Revolving Loan Notes referred to in the Amended and
Restated Credit Agreement, dated as of October 31, 2005, among the Borrower,
Trizec Properties, Inc., the lenders from time to time party thereto (including
the Lender) and Deutsche Bank Trust Company Americas, as Administrative Agent
(as may be further amended, amended and restated, modified or supplemented from
time to time, the “Credit Agreement”), and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement), which
include the Subsidiaries Guaranty (as defined in the Credit Agreement). As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Maturity Date (including any extension
thereof), in whole or in part.
     In case an Event of Default (as defined in the Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
be declared to be due and payable in the manner and with the effect provided in
the Credit Agreement.
     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit C-1
Page 2
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

           
 
  TRIZEC   HOLDINGS OPERATING LLC
 
       
 
          By: Trizec Properties, Inc., its sole managing member
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF SWINGLINE LOAN NOTE

$75,000,000.00   New York, New York
___ ___,___

     FOR VALUE RECEIVED, TRIZEC HOLDINGS OPERATING LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to DEUTSCHE BANK
TRUST COMPANY AMERICAS (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Credit Agreement referred to below) initially located at 90 Hudson Street,
Jersey City, New Jersey 07302, on the Swingline Expiry Date (as defined in the
Credit Agreement) the principal sum of SEVENTY FIVE MILLION DOLLARS
($75,000,000.00) or, if less, the then unpaid principal amount of all Swingline
Loans (as defined in the Credit Agreement) made by the Lender pursuant to the
Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
of each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 1.09 of
the Credit Agreement. All payments pursuant to this Note shall be made in
accordance with the requirements of Sections 4.03 and 4.04 of the Credit
Agreement.
     This Note is the Swingline Loan Note referred to in the Amended and
Restated Credit Agreement, dated as of October 31, 2005, among the Borrower,
Trizec Properties, Inc., the lenders from time to time party thereto (including
the Lender) and Deutsche Bank Trust Company Americas, as Administrative Agent
(as may be further amended, amended and restated, modified or supplemented from
time to time, the “Credit Agreement”), and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement), which
include the Subsidiaries Guaranty (as defined in the Credit Agreement). As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Swingline Expiry Date, in whole or in part.
     In case an Event of Default (as defined in the Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
be declared to be due and payable in the manner and with the effect provided in
the Credit Agreement.
     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit C-2
Page 2
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

                  TRIZEC HOLDINGS OPERATING LLC    
 
           
 
      By: Trizec Properties, Inc., its sole managing member    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Intentionally Omitted]





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECTION 4.04(b)(ii) CERTIFICATE
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF OPINION OF DLA PIPER RUDNICK GRAY CARY US LLP, COUNSEL TO THE CREDIT
PARTIES
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OFFICERS’ CERTIFICATE 1
     I, the undersigned, [President / Vice President / Chief Financial Officer /
Treasurer] of                                         , a                     
organized and existing under the laws of                      (the “Company”),
do hereby certify on behalf of the Company that:
     1. This Certificate is furnished pursuant to Section 5.03 of the Amended
and Restated Credit Agreement, dated as October 31, 2005, among Trizec Holdings
Operating LLC, as borrower, Trizec Properties, Inc., the lenders from time to
time party thereto (the “Lenders”) and Deutsche Bank Trust Company Americas, as
Administrative Agent (in such capacity, the “Administrative Agent”) (such Credit
Agreement, as in effect on the date of this Certificate, being herein called the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.
     2. The following named individuals are elected officers of the Company,
each holds the office of the Company set forth opposite his or her name and has
held such office since the time of any corporate action relating to the Credit
Documents or related documentation. The signature written opposite the name and
title of each such officer is his or her genuine signature.

          Name2   Office   Signature                                           
                                                                            
                                                                            
                                           

     3. Attached hereto as Exhibit A is a certified copy of the [Certificate of
Incorporation] [equivalent organizational document] of the Company, as filed in
the Office of [the Secretary of State of the State of]
                                         on                     , ___, together
with all amendments thereto adopted through the date hereof.
     4. Attached hereto as Exhibit B is a true and correct copy of the [By-Laws]
[equivalent organizational documents] of the Company which were duly adopted,
are in full force and effect on the date hereof, and have been in effect since
                    , ___.
 

1   Company to make appropriate modifications to this Certificate to reflect
that the Company may be a partnership or a limited liability company and that
its general partner or managing member, as the case may be, may be signing this
Certificate on behalf of the Company.   2   Include name, office and signature
of each officer who will sign any Credit Document, including the officer who
will sign the certification at the end of this Certificate.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 2
     5. Attached hereto as Exhibit C is a true and correct copy of resolutions
which were duly adopted on                     , 200___[by unanimous written
consent of the Board of [Directors] [Managers] of the Company] [by a meeting of
the Board of [Directors] [Managers] of the Company at which a quorum was present
and acting throughout], and said resolutions have not been rescinded, amended or
modified. Except as attached hereto as Exhibit C, no resolutions have been
adopted by the Board of [Directors] [Managers] of the Company which deal with
the execution, delivery or performance of the Credit Documents.
     6. On the date hereof, the representations and warranties made by the
Company in Credit Documents to which the Company is a party are true and correct
in all material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to any incurrence of Loans on the date hereof and the application of the
proceeds thereof, unless stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such specified date.
     7. On the date hereof, no Default or Event of Default has occurred and is
continuing or would result from any Borrowing to occur on the date hereof or
from the application of the proceeds thereof.
     8. There is no proceeding for the dissolution or liquidation of the Company
or threatening its existence.
     9. Schedule I attached hereto accurately and completely sets forth the
computations required to establish compliance with Section 9.14 of the Credit
Agreement on the Effective Date.
     IN WITNESS WHEREOF, the undersigned has caused this Certificate to be
executed this ___day of                     , 200_.

                  [NAME OF COMPANY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 3
     I, the undersigned, [Secretary/Assistant Secretary] of the Company, do
hereby certify on behalf of the Company that:
     1. [Name of Person making above certifications] is the duly elected and
qualified [President / Vice President / Chief Financial Officer / Treasurer] of
the Company and the signature above is his genuine signature.
     2. To the best of my knowledge, the certifications made by [name of Person
making above certifications] on behalf of the Company in Item 8 above is true
and correct.
     IN WITNESS WHEREOF, I have hereunto set my hand this ___day of ___, 200_.

                  [NAME OF CREDIT PARTY]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF AMENDED AND RESTATED SUBSIDIARIES GUARANTY
     AMENDED AND RESTATED SUBSIDIARIES GUARANTY, dated as of October 31, 2005
(as may be further amended, amended and restated, modified or supplemented from
time to time, this “Guaranty”), made by each of the undersigned guarantors (each
a “Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 26 hereof, the “Guarantors”). Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.
WITNESSETH:
     WHEREAS, Trizec Holdings Operating LLC (the “Borrower”), Trizec Properties,
Inc. (“Trizec”), the lenders from time to time party thereto (the “Lenders”),
and Deutsche Bank Trust Company Americas, as Administrative Agent (together with
any successor administrative agent, the “Administrative Agent”), have entered
into an Amended and Restated Credit Agreement, dated as of October 31, 2005 (as
may be further amended, amended and restated, modified or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of Letters of Credit for the account of, the Borrower as contemplated
therein (the Lenders, the Issuing Lenders and the Administrative Agent are
herein called the “Creditors”);
     WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
     WHEREAS, it is a condition to the making of Loans to, and the issuance of
Letters of Credit for the account of, the Borrower under the Credit Agreement
that each Guarantor shall have executed and delivered this Guaranty; and
     WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans
to, and the issuance of Letters of Credit for the account of, the Borrower under
the Credit Agreement and, accordingly, desires to execute this Guaranty in order
to satisfy the conditions described in the preceding paragraph.
     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Creditors and hereby covenants and agrees with each Creditor
as follows:
     1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees to the Creditors, the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of (a) the
principal of and interest on (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the Credit Agreement, whether or not such interest
is an allowed claim in any such proceeding) the Notes issued by, and the Loans
made to, the Borrower under the Credit Agreement, and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued under
the Credit Agreement and (b) all other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 2
Code, would become due), liabilities and indebtedness owing by (i) the Borrower
and/or Trizec to the Creditors under the Credit Agreement and each other Credit
Document to which the Borrower and/or Trizec are parties (including without
limitation, indemnities, Fees and interest thereon) or (ii) any other Guarantor
under each of the Credit Documents to which it is a party (each other Guarantor
in such capacity, a “Credit Document Party”), whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
each such other Credit Document and the due performance and compliance by the
Borrower and Trizec and each Credit Document Party (the Borrower, Trizec and
each Credit Document Party being sometimes referred to herein individually as a
“Primary Obligor”, and collectively as the “Primary Obligors”) with all of the
terms, conditions and agreements contained in all such Credit Documents (all
such principal, interest, liabilities, indebtedness and obligations being herein
collectively called the “Guaranteed Obligations”). Each Guarantor understands,
agrees, and confirms that the Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against such Guarantor without proceeding
against any other Guarantor, any other Primary Obligor, against any security for
the Guaranteed Obligations, or under any other guaranty covering all or a
portion of the Guaranteed Obligations. This Guaranty shall constitute a guaranty
of payment, and not of collection.
     2. Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Primary Obligor upon the
occurrence in respect of any Primary Obligor of any of the events specified in
Section 10.05 of the Credit Agreement, and unconditionally and irrevocably,
jointly and severally, promises to pay such Guaranteed Obligations to the
Creditors, or order, on demand, in legal tender of the United States.
     3. The liability of each Guarantor hereunder is primary, joint and several,
absolute and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of any Primary Obligor whether executed by
such Guarantor, any other Guarantor, any other guarantor or any other party, and
the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation:
(a) any direction as to application of payment by any Primary Obligor or by any
other party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Primary Obligor, (e) any payment made to any Creditor on the indebtedness
which any Creditor repays any Primary Obligor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Creditors as contemplated in Section 6 hereof or (g) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
     4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or any other Primary
Obligor, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor, any
other guarantor or any other Primary Obligor and whether or not any other
Guarantor, any other guarantor or any other Primary Obligor be joined

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 3
in any such action or actions. Each Guarantor waives, to the fullest extent
permitted by law, the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Primary
Obligor or other circumstance which operates to toll any statute of limitations
as to any Primary Obligor shall operate to toll the statute of limitations as to
each Guarantor.
     5. Each Guarantor hereby waives notice of acceptance of this Guaranty and
notice of any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Administrative Agent or
any other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other Guarantor, any other guarantor or any other
Primary Obligor).
     6. Any Creditor may at any time and from time to time without the consent
of, or notice to, any Guarantor, without incurring responsibility to such
Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, increase, renew or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, increased, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against any Primary
Obligor, any other Credit Party, any Subsidiary thereof or otherwise act or
refrain from acting;
     (d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any other Primary Obligor or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Primary Obligor to creditors of any Primary Obligor other than the
Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Primary Obligor to the Creditors regardless of
what liabilities of any Primary Obligor remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 4
amend, modify or supplement any of the Credit Documents or any of such other
instruments or agreements;
     (h) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against any Primary Obligor
to recover full indemnity for any payments made pursuant to this Guaranty;
and/or
     (i) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of such
Guarantor from its liabilities under this Guaranty.
     7. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such Guarantor to any other further notice or demand
in similar or other circumstances or constitute a waiver of the rights of any
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for any Creditor to inquire into the capacity or
powers of any Primary Obligor or the officers, directors, partners or agents
acting or purporting to act on its behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
     8. Any indebtedness or other obligations of any Primary Obligor now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness and
other obligations of such Primary Obligor to the Creditors, and such
indebtedness and other obligations of any Primary Obligor to any Guarantor, if
the Administrative Agent, after the occurrence and during the continuance of an
Event of Default, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Creditors and be paid over to the Creditors on
account of the indebtedness and other obligations of such Primary Obligor to the
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.
     9. (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Creditors to: (i) proceed
against any Primary Obligor, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from any Primary Obligor, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party; or (iii) pursue any other
remedy in the Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of any Primary Obligor, any other
Guarantor, any other guarantor of

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 5
the Guaranteed Obligations or any other party other than payment in full of the
Guaranteed Obligations, including, without limitation, any defense based on or
arising out of the disability of any Primary Obligor, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Primary Obligor
other than payment in full of the Guaranteed Obligations. The Creditors may, at
their election, foreclose on any security held by the Administrative Agent or
the other Creditors by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, or exercise any other
right or remedy the Creditors may have against any Primary Obligor or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Guaranteed Obligations have
been paid in full in cash. Each Guarantor waives any defense arising out of any
such election by the Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Primary Obligor or any other party or any security.
     (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Primary Obligor’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.
     10. The Creditors agree that this Guaranty may be enforced only by the
action of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Creditors shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Creditors upon the terms of this Guaranty. The Creditors further agree
that this Guaranty may not be enforced against any director, officer, employee,
partner or stockholder of any Guarantor (except to the extent such partner or
stockholder is also a Guarantor hereunder).
     11. In order to induce the Lenders to make Loans to, and issue Letters of
Credit for the account of, the Borrower pursuant to the Credit Agreement, each
Guarantor represents, warrants and covenants that:
     (a) Such Guarantor (i) is a duly organized and validly existing Company in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and
(iii) is duly qualified and is authorized to do business and is in good standing
in each jurisdiction where the conduct of its business requires such
qualification except for failures to be so qualified which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 6
     (b) Such Guarantor has the Company power and authority to execute, deliver
and perform the terms and provisions of this Guaranty and each other Credit
Document to which it is a party and has taken all necessary action to authorize
the execution, delivery and performance by it of this Guaranty and each such
other Credit Document. Such Guarantor has duly executed and delivered this
Guaranty and each other Credit Document to which it is a party, and this
Guaranty and each such other Credit Document constitutes the legal, valid and
binding obligation of such Guarantor enforceable in accordance with its terms,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     (c) Neither the execution, delivery or performance by such Guarantor of
this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene any provision of any applicable law, statute, rule or regulation
or any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Guarantor pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, credit agreement, or
any other material agreement, contract or instrument to which such Guarantor is
a party or by which it or any of its property or assets is bound or to which it
may be subject or (iii) violate any provision of the certificate of
incorporation or by-laws (or equivalent organizational documents) of such
Guarantor.
     (d) No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as have been obtained or
made), or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required for, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or any
other Credit Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other Credit
Document to which such Guarantor is a party.
     (e) There are no actions, suits or proceedings pending or threatened
(i) with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party or (ii) with respect to such Guarantor that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     12. Each Guarantor covenants and agrees that on and after the Effective
Date and until the termination of the Total Commitment and when no Note or
Letter of Credit remains outstanding and all Guaranteed Obligations have been
paid in full, such Guarantor will comply, and will cause each of its
Subsidiaries to comply, with all of the provisions, covenants and agreements
contained in Sections 8 and 9 of the Credit Agreement which may be applicable to
such Guarantor or any of its Subsidiaries, and will take, or will refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that it is not in violation of any provision, covenant or agreement
contained in Section 8 or 9 of the Credit Agreement which may be applicable to
such Guarantor or any of its Subsidiaries, and so that no Default or Event of
Default is caused by the actions of such Guarantor or any of its Subsidiaries.

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 7
     13. The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of each Creditor in connection with the
enforcement of this Guaranty and of the Administrative Agent in connection with
any amendment, waiver or consent relating hereto (including in each case,
without limitation, the reasonable fees and disbursements of counsel employed by
each Creditor).
     14. This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Creditors and their successors
and assigns; provided that no Guarantor may assign any of its rights or
obligations under this Guaranty.
     15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of the Required Lenders
(or to the extent required by Section 13.12 of the Credit Agreement, with the
written consent of each Lender).
     16. Each Guarantor acknowledges that an executed (or conformed) copy of
each of the Credit Documents has been made available to its principal executive
officers and such officers are familiar with the contents thereof.
     17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, each Creditor is hereby
authorized, at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor to or for the credit or
the account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Creditor under this Guaranty, irrespective
of whether or not such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured.
     18. All notices, requests, demands or other communications pursuant hereto
shall be deemed to have been duly given or made when delivered to the Person to
which such notice, request, demand or other communication is required or
permitted to be given or made under this Guaranty, addressed to such party at
(i) in the case of any Creditor, as provided in the Credit Agreement, and
(ii) in the case of any Guarantor, at the address set forth opposite such
Guarantor’s signature below.
     19. If claim is ever made upon any Creditor for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Primary Obligor) then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon such Guarantor, notwithstanding any revocation hereof or other
instrument evidencing any liability of any Primary Obligor, and such Guarantor
shall be and remain liable to the aforesaid payees

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 8
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.
     20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE CREDITORS AND
OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with
respect to this Guaranty or any other Credit Document to which any Guarantor is
a party may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, in each case which are
located in the County of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
court lacks personal jurisdiction over such Guarantor, and agrees not to plead
or claim in any legal action or proceeding with respect to this Guaranty or any
other Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts that any such court lacks personal jurisdiction over such
Guarantor. Each Guarantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Guarantor at its address set forth opposite its signature below, such
service to become effective 30 days after such mailing. Each Guarantor hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document to which such Guarantor
is a party that such service of process was in any way invalid or ineffective.
Nothing herein shall affect the right of any of the Creditors to serve process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against each Guarantor in any other jurisdiction.
     (b) Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.
     (c) EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     21. In the event that all of the capital stock of one or more Guarantors is
sold or otherwise disposed of in accordance with the provisions of the Credit
Agreement, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or a Subsidiary of the Borrower) be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 9
Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 21). A
Guarantor also shall be released from this Guaranty as, and to the extent, set
forth in Section 8.13(c) of the Credit Agreement.
     22. At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty. At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation, as provided in the proceeding sentences; provided,
that no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 22 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 22: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair salable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 10
its contribution right against any Guarantor to the extent that after giving
effect to such waiver such Guarantor would remain solvent, in the determination
of the Required Lenders.
     23. Each Guarantor and each Creditor (by its acceptance of the benefits of
this Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act or any similar Federal or state law.
To effectuate the foregoing intention, each Guarantor and each Creditor (by its
acceptance of the benefits of this Guaranty) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws, and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
     24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.
     25. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 4.03 and 4.04 of the Credit Agreement.
     26. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall become a Guarantor hereunder by executing
a counterpart hereof and delivering the same to the Administrative Agent.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 11
     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

                 
TRIZEC REALTY, LLC, a California limited liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZECHAHN 1225 CONNECTICUT AVENUE LLC, a Delaware limited liability company, as
a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
T.H.S. NORTHSTAR ASSOCIATES LIMITED PARTNERSHIP, a Minnesota limited
partnership, as a Guarantor
   
 
           
 
  By:  
TrizecHahn Northstar LLC, a Delaware limited liability, as sole general partner
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZECHAHN 1250 23RD STREET NW LLC, a District of Columbia limited liability
company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZECHAHN 1065 LLC, a Delaware limited liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



Exhibit I
Page 12

                 
UNIVERSITY TOWN CENTER ASSOCIATES,
a California limited partnership,
as a Guarantor
   
 
           
 
  By:   Trizec Realty, LLC, a California limited liability company, as sole
general
partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
EWH 1979 DEVELOPMENT COMPANY L.P., a California limited partnership, as a
Guarantor
   
 
           
 
  By:   Trizec Realty, LLC, a California limited liability company, as sole
general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
PARK MEADOWS MALL, LTD., a Colorado limited partnership, as a Guarantor
   
 
           
 
  By:   Trizec Realty, LLC, a California limited liability company, as sole
general
partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZECHAHN FRANKLIN CENTER LLC, a Delaware limited liability company, as a
Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZEC R&E HOLDINGS, LLC, a Delaware limited liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



Exhibit I
Page 13

                 
TRIZEC HOLDINGS, LLC, a Delaware limited liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZEC NEWPORT, LLC, a Delaware limited liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
TRIZECHAHN WATERGATE OFFICE/RETAIL/LAND LLC, a District of Columbia limited
liability company, as a Guarantor
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
               
NEWPORT TOWER URBAN RENEWAL COMPANY, a New Jersey general partnership, as a
Guarantor
   
 
           
 
  By:   TrizecHahn Newport, LLC, a Delaware limited liability company, as
managing
general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



Exhibit I
Page 14
Accepted and Agreed to:
DEUTSCHE TRUST COMPANY AMERICAS,
 as Administrative Agent

         
By:
       
 
       
 
  Name:
   
 
  Title:    
By:
       
 
       
 
  Name:    
 
  Title:    





--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SOLVENCY CERTIFICATE
     To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
     I, the undersigned, the [___]1 of Trizec Holdings Operating LLC a limited
liability company organized and existing under the laws of Delaware (the
“Company”), do hereby certify on behalf of the Company (and not in my individual
capacity) that:
     1. This Certificate is furnished to the Administrative Agent and each of
the Lenders pursuant to Section 5.08 of the Amended and Restated Credit
Agreement, dated as of October 31, 2005, among Trizec Holdings Operating LLC, as
borrower, Trizec Properties, Inc., the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank Trust Company Americas, as Administrative
Agent (the “Administrative Agent”) (such Credit Agreement, as in effect on the
date of this Certificate, being herein called the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.
     2. For purposes of this Certificate, the terms below shall have the
following definitions:

  (a)   “Fair Value”         The amount at which the assets, in their entirety,
of each of (i) the Company and its Subsidiaries taken as whole and (ii) the
Company on a stand alone basis would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.     (b)   “Present Fair Salable Value”         The amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets of each of (i) the Company and its Subsidiaries
taken as whole and (ii) the Company on a stand alone basis are sold with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises.     (c)   “New Financing”      
  The Indebtedness incurred or to be incurred by the Company and its
Subsidiaries under the Credit Documents (assuming the full utilization by the
Borrower of the Total Commitment under the Credit Agreement).

 

1   Must be signed by a Senior Financial Officer of each Borrower.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 2

  (d)   “Stated Liabilities”         The recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of each
of (i) the Company and its Subsidiaries taken as whole and (ii) the Company on a
stand alone basis as of the date hereof determined in accordance with GAAP
consistently applied, together with the amount of all New Financing.     (e)  
“Identified Contingent Liabilities”         The maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
each of (i) the Company and its Subsidiaries taken as whole and (ii) the Company
on a stand alone basis (after giving effect to the New Financing but exclusive
of such contingent liabilities to the extent reflected in Stated Liabilities),
as identified and explained to me as the senior financial officer of the Company
in terms of their nature and estimated magnitude by responsible officers of the
Company or that have been identified to me as the senior financial officer of
the Company as such by an officer of the Company.     (f)   “Will be able to pay
its Stated Liabilities, including Identified Contingent Liabilities, as they
mature”         For the period from the date hereof through the stated maturity
of all New Financing, each of (i) the Company and its Subsidiaries taken as
whole and (ii) the Company on a stand alone basis will have sufficient assets
and cash flow to pay their respective Stated Liabilities and Identified
Contingent Liabilities as those liabilities mature or otherwise become payable.
    (g)   “Unreasonably Small Capital”         Each of (i) the Company and its
Subsidiaries taken as a whole and (ii) the Company on a stand alone basis, after
giving effect to the New Financing, is engaged in a business or a transaction,
or is about to engage in a business or a transaction, for which the remaining
property of either the Company and its Subsidiaries taken as a whole or the
Company on a stand alone basis is an unreasonably small capital.

     3. For purposes of this Certificate, I, or senior officers of the Company
with whom I have consulted (“Designated Officers”), have performed the following
procedures as of and for the periods set forth below.

  (a)   I have reviewed the financial statements referred to in Section 7.05(a)
of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 3



  (b)   I and/or certain Designated Officers have made inquiries of certain
officers of the Company and its Subsidiaries who have responsibility for
financial and accounting matters regarding the existence and amount of
Identified Contingent Liabilities associated with the Company and its
Subsidiaries.     (c)   I have knowledge of and have reviewed to my satisfaction
the Credit Documents and the respective Schedules and Exhibits thereto.     (d)
  With respect to Identified Contingent Liabilities, I and/or Designated
Officers:

  1.   inquired of certain officers of each of the Company and its Subsidiaries
who have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
associated with each of the Company and its Subsidiaries; and     2.   confirmed
with officers of each of the Company and its Subsidiaries that to such officers’
knowledge, (i) all appropriate items were included in Stated Liabilities or
Identified Contingent Liabilities and (ii) the amounts relating thereto were the
maximum estimated amount of liabilities reasonably likely to result therefrom as
of the date hereof.

  (e)   I hereby certify that, to my knowledge, all material Identified
Contingent Liabilities that may arise from any pending litigation, asserted
claims and assessments, guarantees, uninsured risks and other Identified
Contingent Liabilities of each of the Company and its Subsidiaries (exclusive of
such Identified Contingent Liabilities to the extent reflected in Stated
Liabilities) have been considered after giving effect to the New Financing in
making the certification set forth in paragraph 4 below, and with respect to
each such Identified Contingent Liability, the estimable maximum amount of
liability with respect thereto was used in making such certification.     (f)  
I have had the Projections relating to the Company and its Subsidiaries which
have been previously delivered to the Lenders, prepared under my direction, and
have re-examined the Projections on the date hereof and considered the effect
thereon of any changes since the date of the preparation thereof on the results
projected therein. After such review, I hereby confirm to you the representation
and warranty made in Section 7.05(d) of the Credit Agreement.     (g)   I and/or
Designated Officers have made inquiries of certain officers of each of the
Company and its Subsidiaries who have responsibility for financial reporting and
accounting matters regarding whether they were

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 4

      aware of any events or conditions that, as of the date hereof, would cause
each of (i) the Company and its Subsidiaries taken as whole and (ii) the Company
on a stand alone basis, after giving effect to the New Financing, to (w) have
assets with a Fair Value or Present Fair Salable Value that are less than the
sum of Stated Liabilities and Identified Contingent Liabilities; (x) have
Unreasonably Small Capital; or (y) not be able to pay their respective Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable.

     4. Based on and subject to the foregoing, I hereby certify on behalf of the
Company that, after giving effect to the New Financing, it is my opinion that
(w) the Fair Value and Present Fair Salable Value of the assets of each of
(i) the Company and its Subsidiaries taken as a whole and (ii) the Company on a
stand alone basis, exceed their respective Stated Liabilities and Identified
Contingent Liabilities taken as a whole; (x) each of (i) the Company and its
Subsidiaries taken as a whole and (ii) the Company on a stand alone basis, will
not have Unreasonably Small Capital; and (y) each of (i) the Company and its
Subsidiaries taken as whole and (ii) the Company on a stand alone basis, will be
able to pay their respective Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 5
     IN WITNESS WHEREOF, I have hereto set my hand this ___day of October, 2005.

                  TRIZEC HOLDINGS OPERATING LLC    
 
           
 
      By: Trizec Properties, Inc., its sole managing member    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF AMENDED AND RESTATED
AFFILIATE DEBT AND SUBORDINATION AGREEMENT
     THIS AMENDED AND RESTATED AFFILIATE DEBT AND SUBORDINATION AGREEMENT (as
may be further amended, amended and restated, modified or supplemented from time
to time, this “Agreement”), dated as of October 31, 2005, made by each of the
undersigned (each, a “Party” and, together with any entity that becomes a Party
to this Agreement pursuant to Section 8 hereof, the “Parties”) for the benefit
of the Senior Creditors (as defined below). Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement referred to below.
W I T N E S S E T H:
     WHEREAS, Trizec Holdings Operating LLC (the “Borrower”), Trizec Properties,
Inc. (“Trizec”), the Lenders party thereto from time to time and Deutsche Bank
Trust Company Americas, as Administrative Agent (in such capacity, the
“Administrative Agent” and, together with the Lenders, the Issuing Lenders and
their respective successors and assigns and any other lenders from time to time
party to the Credit Agreement are hereinafter referred to as, the “Lender
Creditors”), have entered into an Amended and Restated Credit Agreement, dated
as of October 31, 2005 (the “Credit Agreement”), providing for the making of
Loans to, and the issuance of Letters of Credit for the account of, the Borrower
as contemplated therein (as used herein the term “Credit Agreement” means the
Credit Agreement described above in this paragraph, as the same may be further
amended, amended and restated, extended, renewed, restated, supplemented and/or
otherwise modified from time to time, and including any agreement extending the
maturity of or restructuring (including, but not limited to, the inclusion of
additional borrowers or guarantors thereunder or any increase in the amount
borrowed), all or any portion of the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders or holders);
     WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor
has jointly and severally guaranteed to the Lender Creditors the payment when
due of all Guaranteed Obligations (as defined in the Subsidiaries Guaranty);
     WHEREAS, it is a condition to the making of Loans and issuance of Letters
of Credit under the Credit Agreement that each Credit Party that is an obligor
on any Affiliate Debt and each obligee in respect of such Affiliate Debt from
time to time become parties hereto in accordance with the requirements of the
Credit Agreement; and
     WHEREAS, each of the Parties hereto desires to execute this Agreement to
satisfy the conditions described in the immediately preceding paragraph;
     NOW, THEREFORE, in consideration of the mutual premises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the Parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 2
     1. The Subordinated Debt (as defined in Section 6 hereof) and all payments
of principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness (as defined in Section 6 hereof) to
the extent and in the manner set forth herein. The foregoing shall apply,
notwithstanding the availability of any collateral to the Senior Creditors (as
defined in Section 6 hereof) or the holders of Subordinated Debt or the actual
date and time of execution, delivery, recordation, filing or perfection of any
security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness is subordinated, avoided or disallowed, in whole or in part, under
Title 11 of the United States Code (the “Bankruptcy Code”) or other applicable
federal, foreign, state or local law. In the event of a proceeding, whether
voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.
     2. Each Subordinated Creditor (as defined in Section 6 hereof) hereby
agrees that until all Senior Indebtedness has been irrevocably repaid in full in
cash:
     (a) Such Subordinated Creditor shall not, without the prior written consent
of the Required Senior Creditors (as defined in Section 6 hereof), which consent
may be withheld or conditioned in the Required Senior Creditors’ sole
discretion, commence, or join or participate in, any Enforcement Action (as
defined in Section 6 hereof).
     (b) In the event that (i) all or any portion of any Senior Indebtedness
becomes due (whether at stated maturity, by acceleration or otherwise), (ii) any
Default or Event of Default under the Credit Agreement has occurred and is
continuing or would result from such payment on the Subordinated Debt, (iii) any
Subordinated Creditor (or any Person on behalf of any Subordinated Creditor)
receives any payment or prepayment of principal, interest or other amount, in
whole or in part, of (or with respect to) the Subordinated Debt in violation of
the terms of the Credit Agreement or this Agreement or (iv) any distribution,
division or application, partial or complete, voluntary or involuntary, by
operation of law or otherwise, is made of all or any part of the property,
assets or business of any Credit Party or the proceeds thereof, in whatever
form, to any creditor or creditors of such Credit Party or to any holder of
indebtedness of such Credit Party or by reason of any liquidation, dissolution
or other winding up of any Credit Party or its respective business, or of any
receivership or custodianship for any Credit Party or of all or substantially
all of its respective property, or of any insolvency or bankruptcy proceedings
or assignment for the benefit of creditors or any proceeding by or against any
Credit Party for any relief under any bankruptcy, reorganization or insolvency
law or laws, federal, foreign, state or local, or any law, federal, foreign,
state or local relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension, then, and in any such event, no
payment of any kind or character (whether in cash, property, securities or
otherwise) may be made on account of any Subordinated Debt and

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 3
if any such payment or distribution of any kind or character, whether in cash,
property, securities or otherwise, has been paid or delivered with respect to
any or all of the Subordinated Debt or that may have been paid to, or received
by, any Subordinated Creditor, such payment or distribution shall be held in
trust by such Subordinated Creditor for the benefit of the Senior Creditors and
shall forthwith be paid or delivered directly to the Senior Creditors for
application to the payment of the Senior Indebtedness to the extent necessary to
make payment in full in cash of all sums due under the Senior Indebtedness
remaining unpaid after giving effect to any concurrent payment or distribution
to the Senior Creditors. In any such event, the Senior Creditors may, but shall
not be obligated to, demand, claim and collect any such payment or distribution
that would, but for these subordination provisions, be payable or deliverable
with respect to the Subordinated Debt. In the event of the occurrence of any
event referred to in clauses (i), (ii), (iii) or (iv) above and until the Senior
Indebtedness shall have been irrevocably paid in full in cash and satisfied and
all of the obligations of the Credit Parties to the Senior Creditors have been
performed in full, no payment of any kind or character (whether in cash,
property, securities or otherwise) shall be made to or accepted by any
Subordinated Creditor in respect of the Subordinated Debt. Notwithstanding
anything to the contrary contained above, if one or more of the events referred
to in clauses (i) through (iv) of the first sentence of this clause (b) is in
existence the Required Senior Creditors may agree in writing (and in their sole
and absolute discretion) that payments may be made with respect to the
Subordinated Debt which would otherwise be prohibited pursuant to the provisions
contained above, provided that any such waiver shall be specifically limited to
the respective payment or payments which the Required Senior Creditors agree may
be so paid to any Subordinated Creditor in respect of the Subordinated Debt;
     (c) If any Subordinated Creditor shall acquire by indemnification,
subrogation or otherwise, any lien, estate, right or other interest in any of
the assets or properties of any Credit Party, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and each Subordinated
Creditor hereby waives any and all rights it may acquire by subrogation or
otherwise to any lien of the Senior Indebtedness or any portion thereof until
such time as all Senior Indebtedness has been irrevocably repaid in full in
cash;
     (d) Except as otherwise permitted by the Credit Agreement, no Subordinated
Creditor shall pledge, assign, hypothecate, transfer, convey or sell any
Subordinated Debt or any interest in any Subordinated Debt to any entity (other
than an Affiliate of such entity which becomes a Subordinated Creditor
hereunder);

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 4
     (e) After the occurrence and during the continuance of a Default or an
Event of Default and upon the request of the Administrative Agent, each Credit
Party and each Subordinated Creditor shall within ten (10) days thereafter
furnish the Administrative Agent with a statement, duly acknowledged and
certified setting forth the original principal amount of the Subordinated Debt,
the unpaid principal balance thereof, all accrued but unpaid interest and any
other sums due and owing thereunder, the rate of interest, the monthly payments
and that to the best knowledge of such Credit Party or Subordinated Creditor
there exists no defaults under its Subordinated Debt, or if any such defaults
exist, specifying the defaults and the nature thereof;
     (f) In any case commenced by or against any Credit Party under the
Bankruptcy Code or any other provision thereof, or any other federal, foreign,
state or local statute (a “Reorganization Proceeding”), the Required Senior
Creditors shall have the exclusive right to exercise any voting rights in
respect of the claims of any Subordinated Creditor against such Credit Party;
     (g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by any Credit Party or any other Person
or by enforcement of any right of setoff or otherwise) is rescinded or must
otherwise be returned by the holders of Senior Indebtedness for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of any Credit Party or such other Persons), the subordination
provisions set forth herein shall continue to be effective or be reinstated, as
the case may be, all as though such payment had not been made;
     (h) Without limiting the provisions of clause (f) above, no Subordinated
Creditor shall object to the entry of any order or orders approving any cash
collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code; provided, however, that no
Subordinated Creditor shall be obligated to agree to the entry of any such order
or stipulation with respect to its own bankruptcy estate in any case in which it
is the debtor; and
     (i) Each Subordinated Creditor waives any marshalling rights with respect
to the Senior Creditors in any reorganization proceeding or any other proceeding
under the Bankruptcy Code.
     3. Each Credit Party hereby covenants and agrees that it will not permit to
exist any Affiliate Debt owed by it unless each obligee and obligor with respect
to such Affiliate Debt is (or concurrently with the creation transfer or
assumption thereof becomes) a Party to this Agreement.
     4. Any payments made to, or received by, any Subordinated Creditor in
respect of any guaranty or security in support of the Subordinated Debt given by
(or on behalf of) any Credit Party shall be subject to the terms of this
Agreement and applied on the same basis as payments made directly by the obligor
under such Subordinated Debt. To the extent that any Credit Party (other than
the respective obligor or obligors which are already Parties hereto) provides a
guaranty or any security in support of any Subordinated Debt, the Party which is
the

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 5
lender of the respective Subordinated Debt will cause each such Person to become
a Party hereto (if such Person is not already a Party hereto) not later than the
date of the execution and delivery of the respective guarantee or security
documentation, provided that any failure to comply with the foregoing
requirements of this Section 4 will have no effect whatsoever on the
subordination provisions contained herein (which shall apply to all payments
received with respect to any guarantee or security for any Subordinated Debt,
whether or not the Credit Party (or the Person acting on behalf of such Credit
Party) furnishings such guarantee or security is a Party hereto).
     5. Each Subordinated Creditor hereby acknowledges and agrees that no
payments will be accepted by it in respect of the Subordinated Debt (unless
promptly turned over to the holders of Senior Indebtedness as contemplated by
Section 2 above) to the extent such payments would be prohibited under any
Senior Indebtedness or under this Agreement.
     6. Definitions. As and in this Agreement, the terms set forth below shall
have the respective meanings provided below:
     “Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of any Credit Party to
pay any amounts relating to any Subordinated Debt, the exercising of any
banker’s lien or rights of set-off or recoupment, the institution of a
Bankruptcy Proceeding against any Credit Party, or the taking of any other
enforcement action against any asset or property of any Credit Party.
     “Required Senior Creditors” shall mean the Required Lenders.
     “Senior Creditors” shall mean the Lender Creditors.
     “Senior Indebtedness” shall mean all Obligations (including Obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities (including, without limitation, indemnities,
Fees and interest thereon) of each Credit Party (whether as obligor, guarantor
or otherwise) to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
all other Credit Documents to which it is at any time a party and the due
performance and compliance by each Credit Party with the terms of each such
Credit Document.
     “Subordinated Creditor” shall mean each Party that is a lender or holder of
any Subordinated Debt and together with each such Party’s successors and assigns
(except to the extent that any such assignee of a Subordinated Creditor is not
required to sign a counterpart of this Agreement pursuant to the Credit
Agreement by reason of it not being an Affiliate of a Credit Party).
     “Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Affiliate Debt (including,
without limitation, pursuant to guarantees thereof or security therefor given
by, or on behalf of, any Credit Party) at any time outstanding.

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 6
     7. Each Party agrees to be fully bound by all of the terms and provisions
contained in this Agreement.
     8. It is understood and agreed that any Credit Party or any Affiliate or
Subsidiary of any Credit Party that is required to become a party to this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement or this Agreement shall become a Party hereunder by executing a
counterpart signature page hereto and delivering same to the Administrative
Agent.
     9. No failure or delay on the part of any Party or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. In addition, the Subordinated
Creditors acknowledge that the Senior Creditors may, without in any way
affecting the obligations of the Subordinated Creditors with respect hereto or
under this Agreement, at any time or from time to time and in their absolute
discretion, change the manner, place or terms of payment of, change or extend
the time of payment of, or renew, alter or increase, any Senior Indebtedness or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness including, without limitation, the waiver of any default or event
of default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from any Subordinated Creditor.
     10. Each Party acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Administrative Agent
or the holders of Senior Indebtedness shall have the right to obtain specific
performance of the obligations of such defaulting Party, injunctive relief or
such other equitable relief as may be available.
     11. Any notice to be given under this Agreement shall be in writing and
shall be sent in accordance with the provisions of the Credit Agreement.
     12. In the event of any conflict between the provisions of this Agreement
and the provisions of any Subordinated Debt, the provisions of this Agreement
shall prevail.
     13. No Person other than the Parties, the Senior Creditors from time to
time, and their successors and assigns as holders of the Senior Indebtedness
and/or any Subordinated Debt shall have any rights under this Agreement.
     14. This Agreement may be executed in any number of counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
     15. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination is asserted,
unless such amendment, supplement, modification, waiver or termination was made
in a writing signed by such party, provided

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 7
that amendments hereto shall be effective as against the Senior Creditors if
executed and delivered by the Required Senior Creditors at such time.
     16. In case any one or more of the provisions confined in this Agreement,
or any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein, and any other application thereof, shall not in any way be
affected or impaired thereby.
     17. Each Party makes the following representations, warranties and
agreements, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit
under the Credit Agreement: each Party (i) is a duly organized and validly
existing Company in good standing under the laws of the jurisdiction of its
organization, (ii) has the requisite Company power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications except for failures to be so qualified which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     (b) Each Party has the requisite Company power and authority to execute,
deliver and perform the terms and provisions of this Agreement and has taken all
necessary Company action to authorize the execution, delivery and performance by
it of this Agreement. Each Party has duly executed and delivered this Agreement,
and this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
     (c) Neither the execution, delivery or performance by any Party of this
Agreement, nor compliance by such Party with the terms and provisions thereof,
(i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Party pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which such Party is a party
or by which it or any of its property or assets is bound or to which it may be
subject or (iii) will violate any provision of the certificate of incorporation
or by-laws (or other organizational documents) of such Party.
     (d) No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as have been obtained or made
on or prior to the date hereof), or exemption by, any governmental or public
body or authority, or any subdivision thereof, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of this
Agreement or (ii) the legality, validity, binding effect or enforceability of
this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 8
     18. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE
AFORESAID COURTS, THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
PARTY. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH
PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
TO WHICH SUCH PARTY IS A PARTY THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY OF THE SECURED
CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH PARTY IN ANY OTHER
JURISDICTION.
     (c) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (d) EACH PARTY, AND EACH LENDER CREDITOR, BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS AGREEMENT, HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 9
     19. This Agreement shall bind and inure to the benefit of the
Administrative Agent, the Senior Creditors and each Party and their respective
successors, permitted transferees and assigns. Any Party to this Agreement shall
be released from the provisions hereof as, and to the extent, provided in the
Credit Agreement.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 10
     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the day and year first above written.

                  TRIZEC PROPERTIES, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                1600 SMITH STREET VENTURE,              as a Party    
 
           
 
  By:   Trizec Holdings, LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:   TH Tenacon LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TWO PERSHING SQUARE, L.P.,              as a Party    
 
           
 
  By:   Trizec Holdings, LLC
as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
                FLORIDA ACQUISITION FUND ESPERANTE, LTD.,              as a
Party    
 
           
 
  By:   TrizecHahn Esperante LLC,
as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibt K
Page 11

                  TRIZECHAHN MCKINNEY LIMITED PARTNERSHIP,              as a
Party    
 
           
 
  By:   TrizecHahn McKinney GP LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN RENAISSANCE TOWER LIMITED PARTNERSHIP,        
     as a Party    
 
           
 
  By:   TH Renaissance Tower LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN HANOVER OFFICE PARK LIMITED PARTNERSHIP,        
     as a Party    
 
  By:   TH Hanover Office Park LLC,    
 
      as sole general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN ROSSLYN NORTH LIMITED PARTNERSHIP,              as a
Party    
 
           
 
  By:   TH Rosslyn LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 12

                      TRIZECHAHN ROSSLYN SOUTH LIMITED PARTNERSHIP,            
     as a Party        
 
               
 
  By:   TH Rosslyn LLC,        
 
      as sole general partner        
 
               
 
  By:            
 
               
 
      Title:        
 
               
 
  By:            
 
               
 
      Title:        
 
                    TRIZECHAHN SPRING PARK/SUGARLAND LIMITED PARTNERSHIP,      
           as a Party        
 
               
 
  By:   TH Spring Park/Sugarland LLC,        
 
      as sole general partner        
 
               
 
  By:            
 
               
 
      Title:        
 
               
 
  By:            
 
               
 
      Title:        
 
                    TRIZECHAHN 4600 LIMITED PARTNERSHIP,                  as a
Party        
 
               
 
  By:   TrizecHahn Bethesda Crescent LLC,        
 
      as sole general partner        
 
               
 
  By:            
 
               
 
      Title:        
 
               
 
  By:            
 
               
 
      Title:        
 
                    TRIZECHAHN WISCONSIN AVENUE LIMITED PARTNERSHIP,            
     as a Party        
 
               
 
  By:   TrizecHahn Bethesda Crescent LLC     ,  
 
      as sole general partner        
 
  By:            
 
               
 
      Title:        
 
               
 
  By:            
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 13

                  TRIZECHAHN ALLEN CENTER GENERAL PARTNERSHIP,              as a
Party    
 
           
 
  By:   Trizec Holdings, LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:   TrizecHahn Allen Center LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC TXH LIMITED PARTNERSHIP,              as a Party    
 
           
 
  By:   Trizec Texas Holdings, LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                EWH 1979 DEVELOPMENT COMPANY, L.P.,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 14

                  BRIDGEWATER COMMONS ASSOCIATES,              as a Party    
 
           
 
  By:   EWH 1979 Development Company, L.P.,    
 
      as managing general partner    
 
           
 
  By:             Trizec Realty, LLC,    
 
                as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
  By:   Midway Associates, as general partner    
 
           
 
  By:             Trizec Realty, LLC,    
 
                as managing general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                FASHION PLACE ASSOCIATES, LTD.,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                H AND H — CERRITOS,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 15

                  H AND H — EL CAJON,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                H, B-H ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                HSD/HORTON ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as managing general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                HORTON PLAZA ASSOCIATES,              as a Party    
 
           
 
  By:   EWH 1979 Development Company, L.P.,    
 
      as managing general partner    
 
           
 
  By:              Trizec Realty, LLC,    
 
                as sole general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 16

                  MIDWAY ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as managing general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                PARK MEADOWS MALL, LTD.,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                SOLANO ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                STEVENS CREEK ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as managing general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 17

                  UNIVERSITY TOWN CENTER ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Realty, LLC,    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN MIDTOWN GEORGIA GENERAL PARTNERSHIP,              as
a Party    
 
           
 
  By:   Trizec Holdings, LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:   TrizecHahn Midtown Georgia GP LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                FIRST STAMFORD PLACE COMPANY,              as a Party    
 
           
 
  By:   TrizecHahn Stamford LLC,    
 
      as general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:   TrizecHahn Peachtree LLC,    
 
      as general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 18

                  T.H.S. NORTHSTAR ASSOCIATES LIMITED PARTNERSHIP,        
     as a Party    
 
           
 
  By:   TrizecHahn Northstar LLC,    
 
      as sole general partner    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN 1065 AVENUE OF THE AMERICAS LLC,    
 
       a   s a Party    
 
           
 
  By:   TrizecHahn 1065 LLC,    
 
      as managing member    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                FASHION OUTLET OF LAS VEGAS ASSOCIATES    
 
                FASHION OUTLET OF LAS VEGAS LLC,    
 
       a   s a Party    
 
           
 
  By:   TrizecHahn Factory Shops LLC,    
 
      as a partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 19

                  H-CHH ASSOCIATES,              as a Party    
 
           
 
  By:   Trizec Pasadena, LLC,    
 
      as general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:   Trizec R&E Holdings, LLC,    
 
      as a partner    
 
  By:        
 
           
 
      Title:    
 
  By:        
 
           
 
      Title:    
 
                FASHION OUTLET MANAGEMENT LLC         TH GENESEE PARKING LLC    
    TRIZECHAHN FACTORY SHOPS LLC         TRIZECHAHN HOLLYWOOD LLC,          
each as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 20

                  CHAPMAN INSURANCE, LLC
CONCORDIA INSURANCE, LLC
EYP REALTY, LLC
RIVERSIDE LENDING COMPANY, LLC
T 250 W. PRATT, LLC
T 1114 AVENUE OF THE AMERICAS MM, LLC
T 1411 BROADWAY MM, LLC
T HOUSTON HOTEL LLC
T NI 250 W. PRATT, LLC
T PLAZA OF THE AMERICAS, LLC
TCI INNER BELT LLC
TH 600 SEVENTEENTH STREET LLC
TH 1717 MAIN STREET LLC
TH BAZAAR CENTERS, LLC
TH CENTRAL PARK LODGES THE BARCLAY LLC
TH COMMAND PROPERTIES LLC
TH DESERT PASSAGE TRS LLC
TH ESPERANTE LLC
TH GODDARD LAND LLC
TH HANOVER OFFICE PARK LLC
TH HOLLYWOOD, LLC
TH HOLLYWOOD RETAIL TRS NO. 1 LLC
TH MCKINNEY LP LLC
TH ONE NY PLAZA LLC
TH RENAISSANCE TOWER LLC
TH RENO LINK LLC
TH ROSSLYN LLC
TH ROSSLYN SOUTH LLC
TH SPRING PARK/SUGARLAND LLC
TH TENACON LLC
TH TRIANGLE REALTY INVESTMENTS LLC
TH TWINBROOK METRO LLC
THOPI MARKETING MANAGEMENT LLC
THOPI OP GP LLC
THOPI DEPOSITOR/GRANTOR LLC
THOPI TRS INC.
each as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 21

                  TRIZECHAHN 10/120 FEE LLC
TRIZECHAHN 250 PRATT HOLDINGS LLC
TRIZECHAHN 250 PRATT LENDER LLC
TRIZECHAHN 250 PRATT MANAGEMENT LLC
TRIZECHAHN 550 W. WASHINGTON LLC,
TRIZECHAHN 1225 CONNECTICUT AVENUE LLC
TRIZECHAHN 1250 23RD STREET NW LLC
TRIZECHAHN 1250C/2401P LLC
TRIZECHAHN 1400 K STREET NW LEASEHOLD LLC
TRIZECHAHN 1400 K STREET NW FEE LLC
TRIZECHAHN 2000 L STREET LLC
TRIZECHAHN 1065 LLC
TRIZECHAHN 1114 AVENUE OF THE AMERICAS LLC
TRIZECHAHN 1411/1114/1460 HOLDINGS LLC
TRIZECHAHN 1411 BROADWAY LLC
TRIZECHAHN 1717 MAIN STREET LLC
TRIZECHAHN ALLEN CENTER LLC
TRIZECHAHN ALLIANCE CENTER LLC
TRIZECHAHN BALLSTON PLAZA II LLC
TRIZECHAHN BETHESDA CRESCENT LLC
TRIZECHAHN COLONY SQUARE GP LLC
TRIZECHAHN COLUMBIA IV LLC
TRIZECHAHN COURTHOUSE SQUARE FEE LLC
TRIZECHAHN COURTHOUSE SQUARE AIR LLC
TRIZECHAHN DEVELOPMENT SERVICES LLC
TRIZECHAHN ESPERANTE LLC
TRIZECHAHN FEE 1460 BROADWAY LLC
TRIZECHAHN FRANKLIN CENTER LLC
TRIZECHAHN GATEWAY LLC
TRIZECHAHN GODDARD IMPROVED LLC,
TRIZECHAHN H&H CLARK TOWER LLC
TRIZECHAHN H&H SACRAMENTO I LLC
TRIZECHAHN H&H SILVER SPRING LLC
TRIZECHAHN HOLLYWOOD, LLC
TRIZECHAHN IM RESTON II LLC
TRIZECHAHN IM SILVER SPRING LLC
TRIZECHAHN INTERSTATE NORTH DEVELOPMENT LLC
TRIZECHAHN LEASEHOLD 1460 BROADWAY LLC
each as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 22

                  TRIZECHAHN MANAGEMENT SERVICES LLC
TRIZECHAHN MARKETING MANAGEMENT LLC
TRIZECHAHN MCKINNEY GP LLC
TRIZECHAHN METRO PLAZA LLC
TRIZECHAHN MID-ATLANTIC MANAGEMENT SERVICES LLC
TRIZECHAHN MIDTOWN GEORGIA GP LLC
TRIZECHAHN MINNESOTA LLC
TRIZECHAHN NCAPITAL LLC
TRIZECHAHN NCOLORADO LLC
TRIZECHAHN NEWPORT LLC
TRIZECHAHN NI SILVER SPRING LLC
TRIZECHAHN NI SILVER SPRING METRO PLAZA LLC
TRIZECHAHN NORTHSTAR LLC
TRIZECHAHN NP LLC
TRIZECHAHN NRTH LLC
TRIZECHAHN ONE NY PLAZA LLC
TRIZECHAHN PEACHTREE LLC
TRIZECHAHN PROGRAMS LLC
TRIZECHAHN REGIONAL POOLING LLC
TRIZECHAHN RESTON I LLC
TRIZECHAHN RESTON II LLC
TRIZECHAHN RT LLC
TRIZECHAHN SILVER SPRING METRO PLAZA LLC
TRIZECHAHN S.T. HOLDINGS LLC,
TRIZECHAHN ST. LOUIS LLC
TRIZECHAHN STAMFORD LLC
TRIZECHAHN TBI CLARK TOWER LLC
TRIZECHAHN TBI SACRAMENTO I LLC
TRIZECHAHN TBI SILVER SPRING LLC
TRIZECHAHN THIRD-PARTY SERVICES LLC
TRIZECHAHN TOWER SERVICES LLC
TRIZECHAHN TX HEALTH CLUB LLC
TRIZECHAHN WATERGATE OFFICE/RETAIL/LAND LLC
each as a Party
   
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 23

                  TRIZEC 250 W. PRATT, LLC
TRIZEC 333 HOLDINGS, LLC
TRIZEC 333 LA, LLC
TRIZEC 333 MEZZ, LLC
TRIZEC 333 PLANT, LLC
TRIZEC 2001 M STREET, LLC
TRIZEC ACQUISITIONS, LLC
TRIZEC ALLIANCE CENTER, LLC
TRIZEC INVESTMENT, LLC
TRIZEC DEVELOPMENT PROPERTIES MANAGEMENT, LLC
TRIZEC INTERNATIONAL SERVICES, LLC
TRIZEC LEASING AND MANAGEMENT MISSOURI, LLC TRIZEC LEASING AND MANAGEMENT TEXAS,
LLC
TRIZEC LP HOLDINGS, LLC
TRIZEC PASADENA, LLC
TRIZEC PLAZA OF THE AMERICAS GP, LLC
TRIZEC PROPERTY MANAGEMENT D.C., LLC
TRIZEC PROPERTY MANAGEMENT TEXAS, LLC
TRIZEC R&E HOLDINGS, LLC
TRIZEC R&E, LLC
TRIZEC REAL ESTATE SERVICES, LLC
TRIZEC REALTY ILLINOIS, LLC (fka TRIZEC TOWER
LEASING AND MANAGEMENT, LLC)
TRIZEC REALTY, LLC
TRIZEC RR, LLC
TRIZEC TENANT SERVICES, LLC
TRIZEC TEXAS CS GP, LLC
TRIZEC TEXAS HOLDINGS, LLC
TRIZEC THIRD-PARTY MANAGEMENT SERVICES, LLC
TRIZEC VICTOR BUILDING, LLC
TRIZEC WATERVIEW DEVELOPMENT, LLC
TRIZEC WATERVIEW, LLC
TRIZEC WATERVIEW GP, LLC,
each as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
  By:        
 
           
 
      Title:    
 
                TRIZEC 333, LLC,              as a Party    
 
           
 
      By:  Trizec Holdings, LLC, its sole member    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 24

                  WHTEYP SENIOR MEZZ, LLC,              as a Party    
 
           
 
  By:   Trizec Holdings, LLC, its sole member    
 
           
 
  By:        
 
           
 
      Title:    
 
                TH MID-ATLANTIC DEVELOPMENT SERVICES INC.,              as a
Party    
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                4033795 CANADA, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TH GRILL INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TH P. RESTAURANT INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                T.H.S. HOTEL OPERATIONS, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 25

                  TRIZEC CALIFORNIA MANAGEMENT, INC.,              as a Party  
 
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZECHAHN MID-ATLANTIC SERVICES INC.,              as a Party  
 
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC HOLDINGS, LLC,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC 823, LLC,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TH NEXGEN LLC,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                3722368 CANADA LIMITED,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 26

                  CONCORD INSURANCE LIMITED,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC HOLDINGS OPERATING LLC,              as a Party    
 
           
 
  By:   Trizec Properties, Inc., its sole managing member    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC TEXAS CS LIMITED PARTNERSHIP,              as a Party    
 
           
 
  By:   Trizec Texas CS GP, LLC    
 
      as sole general partner    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC TRS REALTY, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC TRS REALTY #2, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    
 
                TRIZEC TRS REALTY #3, INC.,              as a Party    
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

Accepted and Agreed to:

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 27

          DEUTSCHE BANK TRUST COMPANY AMERICAS,          as Administrative Agent
   
 
       
By:
       
 
       
 
  Title:    
 
       
By:
       
 
       
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF BORROWING BASE CERTIFICATE AS OF [DATE]
     This Borrowing Base Certificate (the “Certificate”) is delivered to the
Administrative Agent and each of the Lenders pursuant to Section 8.01(j) of the
Amended and Restated Credit Agreement, dated as of October 31, 2005, among
Trizec Holdings Operating LLC (the “Borrower”), Trizec Properties, Inc.
(“Trizec”), the lenders from time to time party thereto (the “Lenders”), and
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) (as amended, amended and restated, modified and/or
supplemented from time to time, the “Credit Agreement”). Capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.
     1. I am the duly elected, qualified and acting                      of the
Borrower.
     2. I have reviewed and am familiar with the contents of this Certificate.
     3. Attached hereto as Annex I is a true and correct list of all of the
Borrowing Base Properties and the Borrowing Base Property Owners thereof, each
of which satisfies the Borrowing Base Property Conditions unless such Borrowing
Base Property is identified on such Annex I as an Excluded Borrowing Base
Property.
     4. Attached hereto as Annex II are the computations for each Borrowing Base
Property listed on Annex I attached hereto (excluding any Excluded Borrowing
Base Property) necessary to establish the Borrowing Base Amount and whether any
Borrowing Base Amount Deficiency exists. All such computations are true and
correct.
     5. On the date hereof, each Borrowing Base Property is (x) free from any
material adverse environmental issues, and (y) free from any material adverse
structural issues (other than any such defects resulting from a casualty or
taking which are being restored.
     6. On the date hereof, (x) each Borrowing Base Property and (y) the Equity
Interests of the Borrowing Base Property Owner thereof which are owned directly
or indirectly by the Borrower, are Unencumbered.
     7. No Borrowing Base Property is Land under Development.
     8. On the date hereof, the representations and warranties contained in the
Credit Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof, unless stated by its terms to be made as of a specific earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.
     9. On the date hereof, no Default or Event of Default has occurred and is
continuing.
     10. The 60 day period referred to in clause (i)(A) of the definition of
Change of Control in the Credit Agreement [has not commenced] [commenced on ___]
and the 60 day period referred to in clause (i)(y)(A) of the definition of
Trizec Canada Control Requirements in the Credit Agreement [has not commenced]
[commenced on ___].

 



--------------------------------------------------------------------------------



 



Exhibit L
Page 2
     IN WITNESS WHEREOF, I execute this Certificate this ___day of
                    , ___.

                  TRIZEC HOLDINGS OPERATING LLC    
 
      By: Trizec Properties, Inc., its sole managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
BORROWING BASE CERTIFICATE
     A. List of each Borrowing Base Property1 and its Borrowing Base Property
Value:

      Borrowing Base Property   Borrowing Base Property Value
 
   

 

1   For each Borrowing Base Property, (i) give the address thereof (including
the Metropolitan Statistical Area thereof and whether it is within or outside
the top 10 Metropolitan Statistical Area), (ii) indicate whether it is an office
building, an industrial building, a flex building or a parking facility,
(iii) indicate whether it is located in a central business district and, if so,
such central business district, (iv) indicate the Borrowing Base Property Owner
thereof, including any Borrowing Base Property TIC Owner, Trizec JV,
Accommodation Party, Trizec QEAA Party and/or Trizec QEAA Lessee, the
jurisdiction of organization of such Borrowing Base Property Owner, if such
Borrowing Base Property Owner is a Person other than the Borrower, whether such
Person is a Wholly-Owned Subsidiary or a non-Wholly-Owned Subsidiary of the
Borrower and who are the owners of the Equity Interests thereof (and their
respective percentage ownership interests), and confirm that (x) the Borrower or
a Wholly-Owned Subsidiary of the Borrower owns, directly or indirectly, not less
than 90% of the Equity Interest of the Borrowing Base Property Owner or, in the
case of any TIC Borrowing Base Property, the applicable Real Estate Asset and
(y) the Borrower or such Wholly-Owned Subsidiary of the Borrower has control
over financing and sale decisions with no veto rights from any minority
shareholder, tenant in common or other Person, (v) indicate whether it is a fee
owned property or subject to a ground lease and, if subject to a ground lease,
what the remaining term of the ground lease is and, except as otherwise might be
the case with respect to existing ground leases of the parking facilities
relating to BofA Plaza, whether such ground lease can be mortgaged without the
consent of the lessor thereunder and contains customary leasehold mortgage
protection provisions (including, without limitation, the right to receive
notice of any ground lease default, the right to cure any such default and the
right to a new ground lease in favor of the leasehold mortgagee or its designee
in the event that the ground lease should terminate on account of a default
thereunder or for any other reason, (vi) the square footage thereof, and
(vii) whether it is an Excluded Borrowing Base Property.

 



--------------------------------------------------------------------------------



 



ANNEX I
Page 2
     B. Each Borrowing Base Property included in the calculation of the
Borrowing Base Amount is at least 80% leased (based on rentable square footage).

 



--------------------------------------------------------------------------------



 



ANNEX II
BORROWING BASE CERTIFICATE

                 
 
    1.     Sum of Borrowing Base Property Values1 for all Borrowing Base
Properties (other than any Excluded Borrowing Base Properties and parking
facilities related to BofA Plaza):   $                     
 
               
 
    2.     Item 1 adjusted to account for the proviso to the definition of
Borrowing Base Value:2   $                     
 
               
 
    3.     Borrowing Base Value (Item 2) multiplied by 60% (the “Borrowing Base
Amount”):   $                     
 
               
 
    4.     Outstanding principal amount of all Revolving Loans:   $
                    

 

1   Which shall be prepared as of the last day of the immediately preceding
fiscal quarter of the Borrower (provided that, in the case of a Borrowing Base
Property Acquired (or operational control of which is acquired) after the
Effective Date or developed or substantially renovated after the Effective Date
shall be the total Cost of such Borrowing Base Property during the first six
(6) fiscal quarters after such acquisition or completion of such development or
substantial renovation). Set forth on Part A of Annex III attached hereto are
the calculations in reasonable detail to derive Item 1.   2   Borrowing Base
Value cannot be composed of (v) > 10% of industrial, flex and parking Borrowing
Base Properties, (w) > 15% of Borrowing Base Properties that are owned by
Subsidiary Guarantors that are not Wholly-Owned Subsidiaries of the Borrower,
(x) > 35% of Borrowing Base Properties that are subject to a ground lease, (y) >
20% of any single Borrowing Base Property (provided that such percentage shall
be 35% in the case of a single office property located in the central business
district of one of the top ten (10) Metropolitan Statistical Areas and provided,
further, that Galleria Towers is to be included as a central business district
office property in the Dallas Metropolitan Statistical Area and Newport Tower is
to be included as a central business district office property in the New York
City Metropolitan Statistical Area) and (z) > 25% of Borrowing Base Properties
(other than BofA Plaza and the First Citizens Bank Plaza located in Charlotte,
NC) located in a single Metropolitan Statistical Area outside of the top 10
Metropolitan Statistical Areas. Set forth on Part B of Annex III attached hereto
are the adjustments in reasonable detail to derive Item 2.

 



--------------------------------------------------------------------------------



 



ANNEX II
Page 2

                 
 
    5.     Outstanding principal amount of all Competitive Bid Loans   $
                    
 
               
 
    6.     Outstanding principal amount of all Swingline Loans:   $
                    
 
               
 
    7.     Amount of all Letter of Credit Outstandings:   $                     
 
               
 
    8.     Outstanding principal amount of all other Unsecured Consolidated
Total Indebtedness of Trizec3   $                     
 
               
 
    9.     Sum of Items 4 through 8 inclusive:   $                     
 
               
 
    10.     Borrowing Base Amount surplus (deficiency)
(Borrowing Base Amount (Item 3) minus Item 9):   $                     

 

3   Less not more than $100,000,000 of Unsecured Indebtedness incurred by Trizec
(but not any other Credit Party) under payment guaranties by it of the Secured
Consolidated Total Indebtedness of its Subsidiaries.

 



--------------------------------------------------------------------------------



 



ANNEX III
BORROWING BASE CERTIFICATE
1. Part A
2. Part B

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF ADDITIONAL COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
[Date]
TRIZEC HOLDINGS OPERATING LLC
10 South Riverside Plaza, Suite 1100
Chicago, Illinois 60606
Re: Additional Commitment
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
October 31, 2005 (as may be further amended, amended and restated, modified or
supplemented from time to time, the “Credit Agreement”), among Trizec Holdings
Operating LLC (the “Borrower” or “you”), Trizec Properties, Inc., the lenders
from time to time party thereto (the “Lenders”) and Deutsche Bank Trust Company
Americas, as Administrative Agent (the “Administrative Agent”). Unless otherwise
defined herein, capitalized terms used herein shall have the respective meanings
set forth in the Credit Agreement.
Each Lender (each an “Additional Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Additional Commitment set
forth opposite its name on Annex I attached hereto (for each such Additional
Lender, its “Additional Commitment”). Each Additional Commitment provided
pursuant to this Agreement shall be subject to the terms and conditions set
forth in the Credit Agreement, including Section 1.16 thereof.
Each Additional Lender and the Borrower acknowledge and agree that the
Additional Commitments provided pursuant to this Agreement shall constitute
Additional Commitments (as specified in Annex I attached hereto) under, and as
defined in, the Credit Agreement. Each Additional Lender and the Borrower
further agree that, with respect to the Additional Commitments provided by each
Additional Lender pursuant to this Agreement, such Additional Lender shall
receive an upfront fee equal to that amount set forth opposite its name on Annex
I attached hereto, which upfront fee shall be due and payable to such Additional
Lender on the date on which the Additional Commitments to be made pursuant to
this Agreement become effective in accordance with the terms hereof.
Each Additional Lender party to this Agreement (i) confirms that it has received
a copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, to the extent applicable, to become a
Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 2
make its own credit decisions in taking or not taking action under the Credit
Agreement, (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, and (v) in the case of each lending
institution organized under the laws of a jurisdiction outside the United
States, attaches the applicable forms described in Section 4.04(b) certifying as
to its entitlement to a complete exemption from United States withholding taxes
with respect to all payments to be made under the Credit Agreement and the other
Credit Documents. Upon (w) the execution of a counterpart of this Agreement by
such Additional Lenders, the Administrative Agent and the Borrowers, (x) the
delivery to the Administrative Agent of a fully executed copy (including by way
of counterparts and by facsimile) hereof, (y) the payment of any fees
(including, without limitation, the upfront fees payable pursuant to the
immediately preceding paragraph) required in connection herewith and (z) the
satisfaction of any other conditions precedent set forth below, each Additional
Lender party hereto (i) shall be obligated to provide the Additional
Commitments, and make Revolving Loans pursuant to Section 1.01(a) of the Credit
Agreement as provided in the Credit Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement, and, to the extent applicable,
shall become a Lender pursuant to the Credit Agreement and (ii) to the extent
provided in this Agreement, shall have the rights and obligations of a Lender
thereunder and under the other Credit Documents.
The effective date of this Agreement shall be the date on which (i) the parties
hereto execute this Agreement and deliver same to the Administrative Agent at
the Notice Office, (ii) all fees required to be paid in connection herewith have
been paid and (iii) the conditions precedent set forth on Annex II attached
hereto have been satisfied, which date shall be no later than ___ [insert a date
on or prior to the 20th Business Day after the date hereof].
You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                     . If you do not so accept this Agreement by such
time, our Additional Commitments set forth in this Agreement shall be deemed
cancelled.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 13.12 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 3
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

                  Very truly yours,    
 
                [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Agreed and Accepted
this ___day of                     , ___:
TRIZEC HOLDINGS OPERATING LLC
      By: Trizec Properties, Inc., its sole managing member

         
By:
       
 
 
 
Name:    
 
  Title:    

DEUTSCHE BANK TRUST COMPANY AMERICAS,
      as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



     
 
  Annex I
 
  to
 
  EXHIBIT M

          Amount of Additional Commitment Name of Lender   (Revolving Loans)  
Upfront Fee
 
       


















Total
       

 



--------------------------------------------------------------------------------



 



     
 
  Annex II
 
  to
 
  EXHIBIT M

Conditions Precedent

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF COMPLIANCE CERTIFICATE
[Date]
Deutsche Bank Trust Company
Americas, as Administrative Agent
for the Lenders party to the
Amended and Restated Credit
Agreement referred to below
90 Hudson Street, 5th Floor
Jersey City, NJ 07302
Attention: Real Estate Loan Operation
and
Each of the Lenders party to the
    Credit Agreement referred to below
Re: COMPLIANCE CERTIFICATE
          This COMPLIANCE CERTIFICATE (this “Certificate”) is delivered pursuant
to that certain Amended and Restated Credit Agreement, dated as of October 31,
2005, among Trizec Holdings Operating LLC (the “Borrower”), Trizec Properties,
Inc. (“Trizec”), the lenders from time to time party thereto (the “Lenders”) and
Deutsche Bank Trust Company Americas, as Administrative Agent (in such capacity,
the “Administrative Agent”) (such Credit Agreement, as in effect on the date of
this Certificate, being herein called the “Credit Agreement”). Capitalized terms
not defined herein shall have the same meanings ascribed thereto in the Credit
Agreement.
          1. The individual executing this Certificate is the duly qualified
[chief financial officer] [treasurer] of the Borrower and is executing this
Certificate on behalf of the Borrower.
          2. The undersigned has reviewed the terms of the Credit Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of the last day of, and during the fiscal
quarter and Test Period ended,                      ___, ___and as of the date
hereof, and, based on such review, there are no conditions or events which
constitute a Default or an Event of Default that has occurred and which is
continuing.1
 

1   If a Default or an Event of Default exists, specify the nature and extent
thereof.

 



--------------------------------------------------------------------------------



 



Exhibit O
Page 2
          3. Schedule I attached hereto accurately and completely sets forth the
financial data, computations and other matters required to establish whether
there has been compliance with Sections 8.11, 9.01(h), 9.02(b), 9.03(b), 9.06
and 9.10 through 9.14, inclusive, of the Credit Agreement, in the case of
Sections 8.11, 9.01(h), 9.02(b), 9.03(b) and 9.10 through 9.13 as of the last
day of the Test Period ended on                      ___, 200___and in the case
of Section 9.14 as of the date hereof.
          4. Schedule II attached hereto accurately and completely sets forth
the computations and other matters required to establish the Applicable Margin
and the [Applicable Commitment Commission Percentage] [Applicable Facility Fee
Percentage, including the Applicable Credit Rating].*
          5. The 60 day period referred to in clause (i)(A) of the definition of
Change of Control in the Credit Agreement [has not commenced] [commenced on ___]
and the 60 day period referred to in clause (i)(y)(A) of the definition of
Trizec Canada Control Requirements in the Credit Agreement [has not commenced]
[commenced on ___].
          The Lenders and the Administrative Agent and their respective
successors and assigns may rely on the truth and accuracy of the foregoing and
the attached information in connection with the extensions of credit to the
Borrower pursuant to the Credit Agreement.
          IN WITNESS WHEREOF, the Borrower has caused this Certificate to be
duly executed by its duly authorized [chief financial officer] [treasurer] on
this ___day of ___, ___.

                      TRIZEC HOLDINGS OPERATING LLC    
 
      By:   Trizec Properties, Inc., its sole managing member    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

 

*   Revise based on whether the Investment Grade Rating Condition exists.

 



--------------------------------------------------------------------------------



 



SCHEDULE I

     
 
  Credit Agreement
Amount           Section

1. Section 8.11
Fixed Rate Indebtedness for borrowed money $                    
Floating Rate Indebtedness for borrowed money not subject to Interest Rate
Hedges $                    
Floating Rate Indebtedness for borrowed money subject to Interest Rate Hedges
$                    
Total Indebtedness for borrowed money $                    
Fixed or Hedged Indebtedness as a % of Total Indebtedness for borrowed money
                    %
Covenant                      Greater than or equal to 60.0%                    
8.11
2. Section 9.02(b) 2
Aggregate % of Consolidated Total Asset Value as of the last day of the
immediately preceding fiscal quarter (i.e.,                     ) 3 received as
consideration for                     %
Asset Sales in the fiscal quarter covered hereby Covenant                     
Less than or equal to                      5.0% 4                     9.02(b)
 

    [2This covenant only applies to the Borrower.       [3Insert the
Consolidated Total Asset Value as of the last day of the immediately preceding
Test Period as shown in the immediately preceding Compliance Certificate.]      
4Unless otherwise disclosed to Administrative Agent with all required
calculations as per Section 9.02(b) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Schedule I
Page 2

                     
3.
      Section 9.03(b)(i)5            
 
  A.   Aggregate amount of all Dividends paid (including share repurchases) for
the elapsed portion of the fiscal year for which this Certificate is being
delivered   $ ___        
 
  [B.   Funds From Operations for such three consecutive fiscal quarter period  
$ ___        
 
  C.   A above as a % of B above            
 
      Covenant                      Less than     100 %   9.03(b)(i)]6
 
  [B.   Funds From Operations for the fiscal year for which this Certificate is
being delivered   $ ___        
 
  C.   A above as a % of B above     ___ %    
 
      Covenant                     Less than     90 %   9.03(b)(i)]7
4.
      Section 9.03(b)(ii)8            
 
  A.   Aggregate amount of all Dividends paid (including share repurchases) for
the elapsed portion of the fiscal year for which this Certificate is being
delivered   $ ___        
 
  [B.   Funds From Operations for such three consecutive fiscal quarter period  
$ ___        
 
  C.   A above as a % of B above            
 
      Covenant                     Less than     100 %   9.03(b)(ii)]9  
 
  [B.   Funds From Operations for the fiscal year for which this Certificate is
being delivered   $ ___        
 
  C.   A above as a % of B above     ___ %    
 
      Covenant                     Less than     90 %   9.03(b)(ii)]10

 

5   Applies to Trizec only.   6   Insert with Certificate delivered for the
September 30 fiscal quarter.   7   Insert with Certificate delivered for the
December 31 fiscal quarter.   8   Applies to the Borrower only.   9   Insert
with Certificate delivered for the September 30 fiscal quarter.   10   Insert
with Certificate delivered for the December 31 fiscal quarter.

 



--------------------------------------------------------------------------------



 



Schedule I
Page 3

                         
5.
      Section 9.06                
 
  A.   Aggregate Investments consisting of Restricted Holdings described below11
Such Investments as a % of Consolidated Total Asset Value 12   $ ___
___
%        
 
      Covenant                    Less than or equal to     25 %     9.06 (a)
 
           Restricted Holdings Calculation                  
 
      Aggregate Investments in Joint Ventures   $ ___            
 
      Aggregate Investments consisting of Mortgage Interests   $ ___            
 
      Aggregate Investments consisting of seller financing provided in
connection with Asset Sales   $ ___            
 
      Aggregate Investments in real estate related technology companies   $ ___
           
 
      Aggregate Investments consisting of Land held for Development   $ ___    
       
 
      Aggregate of all Investments in Land under Development   $ ___            
B.
      Aggregate of all Investments in Real Estate Assets that are not office
properties   $ ___          
 
      Such Investments as a % of Total Asset Value     ___ %        
 
      Covenant                     Less than or equal to     10 %     9.06 (b)
5.
      Section 9.10                
 
      Consolidated Total Indebtedness 13
Such Consolidated Total Indebtedness as a % of Consolidated
Total Asset Value   $ ___
___
%        
 
      Covenant                      Less than or equal to   [60%]14 [65%]    
9.10  

 

11   After elimination of duplicate investments included in more than one
category of Restricted Holdings.   12   Attached hereto on Part I of Annex B are
the calculations in reasonable detail to arrive at Consolidated Total Asset
Value.   13   Attached hereto on Part II of Annex B are the calculations in
reasonable detail to arrive at Consolidated Total Indebtedness.   14   Such
Consolidated Total Indebtedness shall not on any date exceed an amount which is
60% or, subject to Section 9.10, 65%.

 



--------------------------------------------------------------------------------



 



Schedule I
Page 4

                                  6.   Section 9.11                        
 
  A.   75% of the aggregate net cash proceeds received in connection            
$          
 
                               
 
      with any equity offering or capital contribution after the                
       
 
      the Effective Date15             %          
 
                               
 
  B.   Sum of $1,500,000,000 plus A above     $                  
 
                               
 
      Consolidated Net Worth             $          
 
                               
 
      Covenant   Greater than     B       9.11                                  
  7.   Section 9.12                                                          
 
  A.   Consolidated EBITDA 16             $          
 
                               
 
  B.   Consolidated Interest Expense17             $          
 
                               
 
      Consolidated Interest Coverage Ratio (A:B)             ___:1.00          
 
      Covenant   Greater than or equal to     2.00:1.00       9.12              
                      8.   Section 9.13                                        
                 
 
  A.   Consolidated EBITDA             $          
 
                               
 
  B.   Consolidated Fixed Charges18             $          
 
                               
 
      Consolidated Fixed Charge Coverage Ratio (A:B)             :1.00          
 
      Covenant   Greater than or equal to     1.50:1.00       9.13              
                      9.   Section 9.14                        
 
  A.   Borrowing Base Property NOI19             $          
 
                               
 
  B.   Assumed Debt Service Amount 20             $          
 
                               
 
      Borrowing Base Property Coverage Ratio (A:B)             ___:___          
 
      Covenant   Greater than or equal to     1.50:1.00       9.15  

 

15   This covenant excludes proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in any of
Trizec, the Borrower or Holdings, up to the amount paid in connection with such
redemption, retirement or repurchase, where, for the avoidance of doubt, the net
effect is that Trizec shall not have increased its Net Worth as a result of any
such proceeds).   16   Attached hereto on Part III of Annex B are the
calculations in reasonable detail to arrive at Consolidated EBITDA.   17  
Attached hereto on Part IV of Annex B are the calculations in reasonable detail
to arrive at Consolidated Interest Expense.   18   Attached hereto on Part V of
Annex B are the calculations in reasonable detail to arrive at Consolidated
Fixed Charges.   19   Attached hereto on Part VI of Annex B are the calculations
in reasonable detail to arrive at Borrowing Base Property NOI.   20   Attached
hereto on Part VII of Annex B are the calculations in reasonable detail to
arrive at the Assumed Debt Service Amount.





--------------------------------------------------------------------------------



 



SCHEDULE II

             
1.
  Applicable Margin 21        
 
           
A.
  Consolidated Total Indebtedness     $____  
B.
  A above as a % of Consolidated Total Asset Value     ___%  
 
           
 
  If B above is < 45%, Level 1 pricing applies.        
 
  If B above is > 45% < 50%, Level 2 pricing applies.        
 
  If B above is > 50% < 55%, Level 3 pricing applies.        
 
  If B above is > 55% < 60%, Level 4 pricing applies.   Level ___Pricing ___%
(Eurodollar Margin)
 
  If B above is > 60%, Level 5 pricing applies.   ___% (Base Rate Margin)
 
           
 
  Applicable Margin 22        
 
  Credit Rating of Fitch     ___  
 
  Credit Rating of Moody’s     ___  
 
  Credit Rating of S&P     ___  
 
  Applicable Credit Rating     ___  
 
  See definition of “Applicable Margin” for pricing level   Level ___Pricing
___% (Eurodollar Margin)
 
                                 ___% (Base Rate Margin)
 
           
2.
  Applicable Facility Fee Percentage        
 
           
 
  Credit Rating of Fitch     ___  
 
  Credit Rating of Moody’s     ___  
 
  Credit Rating of S&P     ___  
 
  Applicable Credit Rating     ___  
 
  See Section 3.01(a) and the definitions of        
 
  “Applicable Facility Fee Percentage” and “Applicable        
 
  Commitment Commission Percentage” for fee level     ___ %

 

    21To be used if the Investment Grade Rating Condition has not been
satisfied.       22To be used if the Investment Grade Rating Condition has been
satisfied.

